Original Sheet No. 1

Exhibit 10.125












AMENDED AND RESTATED
LARGE GENERATOR INTERCONNECTION AGREEMENT


entered into by


Midcontinent Independent System Operator, Inc.


and


Interstate Power and Light Company


and


ITC Midwest LLC


on this 6th day of August, 2013


LARGE GENERATOR INTERCONNECTION
AGREEMENT (LGIA)


(Applicable to Generating Facilities that exceed 20 MW)


THIS AMENDED and RESTATED LARGE GENERATOR INTERCONNECTION AGREEMENT (“LGIA”) is
made and entered into this 6th day of August, 2013, by and between Interstate
Power and Light Company, a corporation organized and existing under the laws of
the State of Iowa (“Interconnection Customer” with Large Generating Facilities),
and ITC Midwest LLC, a limited liability corporation organized and existing
under the laws of the State of Michigan (“Transmission Owner”), and the
Midcontinent Independent System Operator, Inc., a non-profit, non-stock
corporation organized and existing under the laws of the State of Delaware
(“Transmission Provider”). Interconnection Customer, Transmission Owner, and
Transmission Provider each may be referred to as a “Party,” or collectively as
the “Parties.”


RECITALS


WHEREAS, Transmission Provider operates and/or controls the Transmission System;
and


WHEREAS, Interconnection Customer owns, leases, and/or controls and operates the
Generating Facilities identified as Large Generating Facilities in Appendix A to
this LGIA; and


WHEREAS, Transmission Owner owns or operates the Transmission System, whose
operations are subject to the functional control of the Transmission Provider,
to which the Interconnection Customer has connected the Large Generating
Facilities, and may therefore be required to construct certain Interconnection
Facilities and Network Upgrades, as set forth in this LGIA; and




--------------------------------------------------------------------------------

Original Sheet No. 2



WHEREAS, Interconnection Customer, Transmission Owner, and Transmission Provider
have agreed to enter into this LGIA for the purpose of upgrading and
constructing facilities necessary for the interconnection and/or operation of
the Large Generating Facilities with the Transmission System;


NOW, THEREFORE, in consideration of and subject to the mutual covenants
contained herein, it is agreed:




ARTICLE 1. DEFINITIONS


When used in this LGIA, terms with initial capitalization that are not defined
in Article 1 shall have the meanings specified in the Article in which they are
used. Those capitalized terms used in this LGIA that are not otherwise defined
in this LGIA have the meaning set forth in the Tariff.


Adverse System Impact shall mean the negative effects due to technical or
operational limits on conductors or equipment being exceeded that may compromise
the safety and reliability of the electric system.


Affected System shall mean an electric transmission or distribution system or
the electric system associated with an existing generating facility or of a
higher queued Generating Facility, which is an electric system other than the
Transmission System that may be affected by the Interconnection Request. An
Affected System may or may not be subject to FERC jurisdiction.


Affected System Operator shall mean the entity that operates an Affected System.


Affiliate shall mean, with respect to a corporation, partnership or other
entity, each such other corporation, partnership, or other entity that directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, such corporation, partnership, or other entity.


Ancillary Services shall mean those services that are necessary to support the
transmission of capacity and energy from resources to loads while maintaining
reliable operation of the Transmission System in accordance with Good Utility
Practice.


Applicable Laws and Regulations shall mean all duly promulgated applicable
federal, state, and local laws, regulations, rules, ordinances, codes, decrees,
judgments, directives, or judicial or administrative orders, permits, and other
duly authorized actions of any Governmental Authority having jurisdiction over
the Parties, their respective facilities, and/or the respective services they
provide.


Applicable Reliability Council shall mean the reliability council of NERC
applicable to the Control Area of the Transmission System to which the
Generating Facility is directly interconnected.


Applicable Reliability Standards shall mean the requirements and guidelines of
NERC, the Applicable Reliability Council, and the Control Area of the
Transmission System to which the Generating Facility is directly interconnected.




--------------------------------------------------------------------------------

Original Sheet No. 3



Base Case shall mean the base case power flow, short circuit, and stability
databases used for the Interconnection Studies by the Transmission Provider or
Interconnection Customer.


Breach shall mean the failure of a Party to perform or observe any material term
or condition of this LGIA.


Breaching Party shall mean a Party that is in Breach of this LGIA.


Business Day shall mean Monday through Friday, excluding Federal Holidays.


Calendar Day shall mean any day including Saturday, Sunday or a Federal Holiday.


Commercial Operation shall mean the status of a Generating Facility that has
commenced generating electricity for sale, excluding electricity generated
during Trial Operation.


Commercial Operation Date of a unit shall mean the date on which the Generating
Facility commences Commercial Operation as agreed to by the Parties pursuant to
Appendix E to this LGIA.


Confidential Information shall mean any proprietary or commercially or
competitively sensitive information, trade secret, or information regarding a
plan, specification, pattern, procedure, design, device, list, concept, policy,
or compilation relating to the present or planned business of a Party, or any
other information as specified in Article 22, which is designated as
confidential by the Party supplying the information, whether conveyed orally,
electronically, in writing, through inspection, or otherwise, that is received
by another Party and is not disclosed except under the terms of a Confidential
Information policy.


Control Area shall mean an electrical system or systems bounded by
interconnection metering and telemetry, capable of controlling generation to
maintain its interchange schedule with other Control Areas and contributing to
frequency regulation of the interconnection. A Control Area must be certified by
the Applicable Reliability Council.


Default shall mean the failure of a Breaching Party to cure its Breach in
accordance with Article 17 of this LGIA.


Demonstrated Capability shall mean the continuous net real power output that the
Generating Facility is required to demonstrate in compliance with Applicable
Reliability Standards.


Dispute Resolution shall mean the procedure for resolution of a dispute between
or among the Parties in which they will first attempt to resolve the dispute on
an informal basis.


Distribution System shall mean the Transmission Owner’s facilities and
equipment, or the Distribution System of another party that is interconnected
with the Transmission Owner’s Transmission System, if any, connected to the
Transmission System, over which facilities transmission service or Wholesale
Distribution Service under the Tariff is available at the time the
Interconnection Customer has requested interconnection of a Generating Facility
for the purpose of either transmitting electric energy in interstate commerce or
selling electric energy at wholesale in interstate commerce and which are used
to transmit electricity to ultimate usage points such as homes and industries
directly from nearby generators or from interchanges with




--------------------------------------------------------------------------------

Original Sheet No. 4

higher voltage transmission networks which transport bulk power over longer
distances. The voltage levels at which distribution systems operate differ among
Control Areas and other entities owning distribution facilities interconnected
to the Transmission System.


Distribution Upgrades shall mean the additions, modifications, and upgrades to
the Distribution System at or beyond the Point of Interconnection to facilitate
interconnection of the Generating Facility and render the delivery service
necessary to effect Interconnection Customer’s wholesale sale of electricity in
interstate commerce. Distribution Upgrades do not include Interconnection
Facilities.


Effective Date shall mean the date on which this LGIA becomes effective upon
execution by the Parties subject to acceptance by the Commission, or if filed
unexecuted, upon the date specified by the Commission.


Emergency Condition shall mean a condition or situation: (1) that in the
reasonable judgment of the Party making the claim is imminently likely to
endanger, or is contributing to the endangerment of, life, property, or public
health and safety; or (2) that, in the case of either Transmission Provider or
Transmission Owner, is imminently likely (as determined in a non-discriminatory
manner) to cause a material adverse effect on the security of, or damage to, the
Transmission System, Transmission Owner’s Interconnection Facilities, or the
electric systems of others to which the Transmission System is directly
connected; or (3) that, in the case of Interconnection Customer, is imminently
likely (as determined in a non-discriminatory manner) to cause a material
adverse effect on the security of, or damage to, the Generating Facility or
Interconnection Customer’s Interconnection Facilities. System restoration and
blackstart shall be considered Emergency Conditions; provided that
Interconnection Customer is not obligated by this LGIA to possess blackstart
capability. Any condition or situation that results from lack of sufficient
generating capacity to meet load requirements or that results solely from
economic conditions shall not constitute an Emergency Condition, unless one of
the enumerated conditions or situations identified in this definition also
exists.


Energy Resource Interconnection Service (ER Interconnection Service) shall mean
an Interconnection Service that allows the Interconnection Customer to connect
its Generating Facility to the Transmission System or Distribution System, as
applicable, to be eligible to deliver the Generating Facility’s electric output
using the existing firm or non-firm capacity of the Transmission System on an as
available basis. Energy Resource Interconnection Service does not convey
transmission service.


Engineering & Procurement (E&P) Agreement shall mean an agreement that
authorizes the Transmission Owner to begin engineering and procurement of long
lead-time items necessary for the establishment of the interconnection in order
to advance the implementation of the Interconnection Request.


Environmental Law shall mean Applicable Laws or Regulations relating to
pollution or protection of the environment or natural resources.


Federal Holiday shall mean a Federal Reserve Bank holiday for a Party that has
its principal place of business located in the United States, and a Canadian
Federal or Provincial banking holiday for a Party that has its principal place
of business located in Canada.






--------------------------------------------------------------------------------

Original Sheet No. 5

Federal Power Act shall mean the Federal Power Act, as amended, 16 U.S.C. §§
791a et seq.


FERC shall mean the Federal Energy Regulatory Commission, also known as
Commission, or its successor.


Force Majeure shall mean any act of God, labor disturbance, act of the public
enemy, war, insurrection, riot, fire, storm or flood, explosion, breakage or
accident to machinery or equipment, any order, regulation, or restriction
imposed by governmental, military, or lawfully established civilian authorities,
or any other cause beyond a Party’s control. A Force Majeure event does not
include an act of negligence or intentional wrongdoing by the Party claiming
Force Majeure.


Generating Facility(ies) shall mean Interconnection Customer’s device(s) for the
production of electricity identified in the Interconnection Request, but shall
not include the Interconnection Customer’s Interconnection Facilities.


Generating Facility Capacity shall mean the net capacity of the Generating
Facility and the aggregate net capacity of the Generating Facility where it
includes multiple energy production devices.


Generator Upgrades shall mean the additions, modifications, and upgrades to the
electric system of an existing generating facility or of a higher-queued
Generating Facility at or beyond the Point of Interconnection to facilitate
interconnection of the Generating Facility and render the transmission service
necessary to affect Interconnection Customer’s wholesale sale of electricity in
interstate commerce.


Good Utility Practice shall mean any of the practices, methods, and acts engaged
in or approved by a significant portion of the electric industry during the
relevant time period, or any of the practices, methods, and acts which, in the
exercise of reasonable judgment in light of the facts known at the time the
decision was made, could have been expected to accomplish the desired result at
a reasonable cost consistent with good business practices, reliability, safety,
and expedition. Good Utility Practice is not intended to be limited to the
optimum practice, method, or act to the exclusion of all others, but rather to
be acceptable practices, methods, or acts generally accepted in the region.


Governmental Authority shall mean any federal, state, local, or other
governmental regulatory or administrative agency, court, commission, department,
board, or other governmental subdivision, legislature, rulemaking board,
tribunal, or other governmental authority having jurisdiction over the Parties,
their respective facilities, or the respective services they provide, and
exercising or entitled to exercise any administrative, executive, police, or
taxing authority or power; provided, however, that such term does not include
Interconnection Customer, Transmission Provider, Transmission Owner, or any
Affiliate thereof.


Group Study(ies) shall mean the process whereby more than one Interconnection
Request is studied together, instead of serially, for the purpose of conducting
one or more of the required Studies.


Hazardous Substances shall mean any chemicals, materials, or substances defined
as or included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous




--------------------------------------------------------------------------------

Original Sheet No. 6

materials,” “hazardous constituents,” “restricted hazardous materials,”
“extremely hazardous substances,” “toxic substances,” “radioactive substances,”
“contaminants,” “pollutants,” “toxic pollutants,” or words of similar meaning
and regulatory effect under any applicable Environmental Law, or any other
chemical, material, or substance, exposure to which is prohibited, limited, or
regulated by any applicable Environmental Law.


Initial Synchronization Date shall mean the date upon which the Generating
Facility is initially synchronized and upon which Trial Operation begins.


In-Service Date shall mean the date upon which the Interconnection Customer
reasonably expects it will be ready to begin use of the Transmission Owner’s
Interconnection Facilities to obtain backfeed power.


Interconnection Customer shall mean any entity, including the Transmission
Provider, Transmission Owner, or any of the Affiliates or subsidiaries of
either, that proposes to interconnect its Generating Facility with the
Transmission System.


Interconnection Customer’s Interconnection Facilities shall mean all facilities
and equipment, as identified in Appendix A of this LGIA, that are located
between the Generating Facility and the Point of Change of Ownership, including
any modification, addition, or upgrades to such facilities and equipment
necessary to physically and electrically interconnect the Generating Facility to
the Transmission System or Distribution System, as applicable. Interconnection
Customer’s Interconnection Facilities are sole use facilities.


Interconnection Facilities shall mean the Transmission Owner’s Interconnection
Facilities and the Interconnection Customer's Interconnection Facilities.
Collectively, Interconnection Facilities include all facilities and equipment
between the Generating Facility and the Point of Interconnection, including any
modification, additions, or upgrades that are necessary to physically and
electrically interconnect the Generating Facility to the Transmission System.
Interconnection Facilities shall not include Distribution Upgrades, Generator
Upgrades, Stand Alone Network Upgrades, or Network Upgrades.


Interconnection Facilities Study shall mean a study conducted by the
Transmission Provider, or its agent, for the Interconnection Customer to
determine a list of facilities (including Transmission Owner’s Interconnection
Facilities, System Protection Facilities, and if such upgrades have been
determined, Network Upgrades, Distribution Upgrades, Generator Upgrades, and
upgrades on Affected Systems, as identified in the Interconnection System Impact
Study), the cost of those facilities, and the time required to interconnect the
Generating Facility with the Transmission System. The scope of the study is
defined in Section 8 of the Large Generator Interconnection Procedures.


Interconnection Facilities Study Agreement shall mean the form of agreement
contained in Appendix 4 of the Large Generator Interconnection Procedures for
conducting the Interconnection Facilities Study.


Interconnection Feasibility Study shall mean a preliminary evaluation of the
system impact of interconnecting the Generating Facility to the Transmission
System, the scope of which is described in Section 6 of the Large Generator
Interconnection Procedures.






--------------------------------------------------------------------------------

Original Sheet No. 7

Interconnection Feasibility Study Agreement shall mean the form of agreement
contained in Appendix 2 of the Large Generator Interconnection Procedures for
conducting the Interconnection Feasibility Study.


Interconnection Request shall mean an Interconnection Customer’s request, in the
form of Appendix 1 to the Large Generator Interconnection Procedures, to
interconnect a new Generating Facility, or to increase the capacity of, or make
a Material Modification to the operating characteristics of, an existing
Generating Facility that is interconnected with the Transmission System.


Interconnection Service shall mean the service provided by the Transmission
Provider associated with interconnecting the Generating Facility to the
Transmission System and enabling it to receive electric energy and capacity from
the Generating Facility at the Point of Interconnection, pursuant to the terms
of this LGIA and, if applicable, the Tariff.


Interconnection Study shall mean any of the following studies: the
Interconnection Feasibility Study, the Interconnection System Impact Study, and
the Interconnection Facilities Study, or the Restudy of any of the above,
described in the Large Generator Interconnection Procedures.


Interconnection System Impact Study shall mean an engineering study that
evaluates the impact of the proposed interconnection on the safety and
reliability of Transmission System and, if applicable, an Affected System. The
study shall identify and detail the system impacts that would result if the
Generating Facility were interconnected without project modifications or system
modifications, focusing on the Adverse System Impacts identified in the
Interconnection Feasibility Study, or to study potential impacts including, but
not limited to, those identified in the Scoping Meeting as described in the
Large Generator Interconnection Procedures.


Interconnection System Impact Study Agreement shall mean the form of agreement
contained in Appendix 3 of the Large Generator Interconnection Procedures for
conducting the Interconnection System Impact Study.


IRS shall mean the Internal Revenue Service.


Large Generating Facility(ies) shall mean a Generating Facility having an
aggregate net Generating Facility Capacity of more than 20 MW.


Large Generator Interconnection Agreement (LGIA) shall mean the form of
interconnection agreement, in the form of Appendix 6 to the Large Generator
Interconnection Procedures, applicable to a Large Generating Facility.


Large Generator Interconnection Procedures (LGIP) shall mean the interconnection
procedures that are included in the Tariff and applicable to an Interconnection
Request pertaining to a Large Generating Facility.


Loss shall mean any and all damages, losses, claims, including claims and
actions relating to injury to or death of any person or damage to property,
demand, suits, recoveries, costs and expenses, court costs, attorney fees, and
all other obligations by or to third parties arising out of or resulting from
the other Party’s performance or non-performance of its




--------------------------------------------------------------------------------

Original Sheet No. 8

obligations under this LGIA on behalf of the indemnifying Party, except in cases
of gross negligence or intentional wrongdoing by the indemnified party.


Material Modification shall mean those modifications that have a material impact
on the cost or timing of any Interconnection Request with a later queue priority
date.


Metering Equipment shall mean all metering equipment installed or to be
installed at the Generating Facility pursuant to this LGIA at the metering
points, including but not limited to instrument transformers, MWh‑meters, data
acquisition equipment, transducers, remote terminal unit, communications
equipment, phone lines, and fiber optics.


NERC shall mean the North American Electric Reliability Council or its successor
organization.


Network Customer shall have that meaning as provided in the Tariff.


Network Resource shall mean any designated generating resource owned, purchased,
or leased by a Network Customer under the Network Integration Transmission
Service Tariff. Network Resources do not include any resource, or any portion
thereof, that is committed for sale to third parties or otherwise cannot be
called upon to meet the Network Customer’s Network Load on a non‑interruptible
basis.


Network Resource Interconnection Service (NR Interconnection Service) shall mean
an Interconnection Service that allows the Interconnection Customer to integrate
its Large Generating Facility with the Transmission System in the same manner as
for any Large Generating Facility being designated as a Network Resource.
Network Resource Interconnection Service does not convey transmission service.


Network Upgrades shall mean the additions, modifications, and upgrades to the
Transmission System required at or beyond the point at which the Interconnection
Facilities connect to the Transmission System or Distribution System, as
applicable, to accommodate the interconnection of the Generating Facility to the
Transmission System.


Notice of Dispute shall mean a written notice of a dispute or claim that arises
out of or in connection with this LGIA or its performance.


Optional Interconnection Study shall mean a sensitivity analysis based on
assumptions specified by the Interconnection Customer in the Optional
Interconnection Study Agreement.


Optional Interconnection Study Agreement shall mean the form of agreement
contained in Appendix 5 of the Large Generator Interconnection Procedures for
conducting the Optional Interconnection Study.


Party or Parties shall mean Transmission Provider, Transmission Owner,
Interconnection Customer, or any combination of the above.


Point of Change of Ownership shall mean the point, as set forth in Appendix A to
the Large Generator Interconnection Agreement, where the Interconnection
Customer’s Interconnection Facilities connect to the Transmission Owner’s
Interconnection Facilities.


Point of Interconnection shall mean the point as set forth in Appendix A.




--------------------------------------------------------------------------------

Original Sheet No. 9



Queue Position shall mean the order of a valid Interconnection Request, relative
to all other pending valid Interconnection Requests, that is established based
upon the date and time of receipt of the valid Interconnection Request by the
Transmission Provider.


Reasonable Efforts shall have that meaning as provided in the Tariff.


Scoping Meeting shall mean the meeting between representatives of the
Interconnection Customer, Transmission Owner, Affected System Operator(s), and
Transmission Provider conducted for the purpose of discussing alternative
interconnection options, to exchange information including any transmission data
and earlier study evaluations that would be reasonably expected to impact such
interconnection options, to analyze such information, and to determine the
potential feasible Points of Interconnection.


Site Control shall mean documentation reasonably demonstrating: (1) ownership
of, a leasehold interest in, or a right to develop a site for the purpose of
constructing the Generating Facility; (2) an option to purchase or acquire a
leasehold site for such purpose; or (3) an exclusivity or other business
relationship between Interconnection Customer and the entity having the right to
sell, lease, or grant Interconnection Customer the right to possess or occupy a
site for such purpose.


Small Generating Facility(ies) shall mean a Generating Facility that has an
aggregate net Generating Facility Capacity of no more than 20 MW.


Special Protection System (SPS) shall mean an automatic protection system or
remedial action scheme designed to detect abnormal or predetermined system
conditions, and take corrective actions other than, and/or in addition to, the
isolation of faulted components, to maintain system reliability. Such action may
include changes in demand (MW and MVar), energy (MWh and MVarh), or system
configuration to maintain system stability, acceptable voltage, or power flows.
An SPS does not include (a) underfrequency or undervoltage load shedding, (b)
fault conditions that must be isolated, (c) out-of-step relaying not designed as
an integral part of an SPS, or (d) Transmission Control Devices.


Stand Alone Network Upgrades shall mean Network Upgrades that an Interconnection
Customer may construct without affecting day-to-day operations of the
Transmission System during their construction. The Transmission Provider,
Transmission Owner, and the Interconnection Customer must agree as to what
constitutes Stand Alone Network Upgrades and identify them in Appendix A to this
LGIA.


System Protection Facilities shall mean the equipment, including necessary
protection signal communications equipment, required to protect (1) the
Transmission System or other delivery systems or other generating systems from
faults or other electrical disturbances occurring at the Generating Facility and
(2) the Generating Facility from faults or other electrical system disturbances
occurring on the Transmission System or on other delivery systems or other
generating systems to which the Transmission System is directly connected.


Tariff shall mean the Transmission Provider’s Tariff through which open access
transmission service and Interconnection Service are offered, as filed with the
Commission, and as amended or supplemented from time to time, or any successor
tariff.






--------------------------------------------------------------------------------

Original Sheet No. 10

Transmission Control Devices shall mean a generally accepted transmission device
that is planned and designed to provide dynamic control of electric system
quantities, and are usually employed as solutions to specific system performance
issues. Examples of such devices include fast valving, high response exciters,
high voltage DC links, active or real power flow control and reactive
compensation devices using power electronics (e.g., unified power flow
controllers), static var compensators, thyristor controlled series capacitors,
braking resistors, and in some cases mechanically switched capacitors and
reactors. In general, such systems are not considered to be Special Protection
Systems.


Transmission Owner shall mean that Transmission Owner as defined in the Tariff,
which includes an entity that owns, leases, or otherwise possesses an interest
in the portion of the Transmission System at which the Interconnection Customer
proposes to interconnect or otherwise integrate the operation of the Generating
Facility. Transmission Owner should be read to include any Independent
Transmission Company that manages the transmission facilities of the
Transmission Owner and shall include, as applicable, the owner and/or operator
of distribution facilities interconnected to the Transmission System, over which
facilities transmission service or Wholesale Distribution Service under the
Tariff is available at the time the Interconnection Customer requests
Interconnection Service and to which the Interconnection Customer has requested
interconnection of a Generating Facility for the purpose of either transmitting
electric energy in interstate commerce or selling electric energy at wholesale
in interstate commerce.


Transmission Provider shall mean the Midcontinent Independent System Operator,
Inc. (the “MISO”), the Regional Transmission Organization that controls or
operates the transmission facilities of its transmission-owning members used for
the transmission of electricity in interstate commerce and provides transmission
service under the Tariff.


Transmission Owner’s Interconnection Facilities shall mean all facilities and
equipment owned by the Transmission Owner from the Point of Change of Ownership
to the Point of Interconnection as identified in Appendix A to this LGIA,
including any modifications, additions or upgrades to such facilities and
equipment. Transmission Owner’s Interconnection Facilities are sole use
facilities and shall not include Distribution Upgrades, Generator Upgrades,
Stand Alone Network Upgrades, or Network Upgrades.


Transmission System shall mean the facilities owned by the Transmission Owner
and controlled or operated by the Transmission Provider or Transmission Owner
that are used to provide transmission service or Wholesale Distribution Service
under the Tariff.


Trial Operation shall mean the period during which Interconnection Customer is
engaged in on-site test operations and commissioning of the Generating Facility
prior to Commercial Operation.


Wholesale Distribution Service shall have that meaning as provided in the
Tariff. Wherever the term “transmission delivery service” is used, Wholesale
Distribution Service shall also be implied.




ARTICLE 2. EFFECTIVE DATE, TERM, AND TERMINATION






--------------------------------------------------------------------------------

Original Sheet No. 11

2.1
Effective Date. This LGIA shall become effective upon execution by the Parties
subject to acceptance by FERC (if applicable), or if filed unexecuted, upon the
date specified by FERC. Transmission Provider shall promptly file this LGIA with
FERC upon execution in accordance with Article 3.1, if required.



2.2
Term of Agreement. Subject to the provisions of Article 2.3, this LGIA shall
remain in effect for a period of twenty (20) years from the Effective Date and
shall be automatically renewed for each successive one-year period thereafter on
the anniversary of the Effective Date.



2.3
Termination Procedures. This LGIA may be terminated as follows:



2.3.1
Written Notice. This LGIA may be terminated by Interconnection Customer after
giving the Transmission Provider and Transmission Owner ninety (90) Calendar
Days advance written notice or by Transmission Provider if the Generating
Facility has ceased Commercial Operation for three (3) consecutive years,
beginning with the last date of Commercial Operation for the Generating
Facility, after giving the Interconnection Customer ninety (90) Calendar Days
advance written notice. The Generating Facility will not be deemed to have
ceased Commercial Operation for purposes of this Article 2.3.1 if the
Interconnection Customer can document that it has taken other significant steps
to maintain or restore operational readiness of the Generating Facility for the
purpose of returning the Generating Facility to Commercial Operation as soon as
possible.



2.3.2    Default. Any Party may terminate this LGIA in accordance with Article
17.


2.3.2
Notwithstanding Articles 2.3.1 and 2.3.2, no termination shall become effective
until the Parties have complied with all Applicable Laws and Regulations
applicable to such termination, including the filing with FERC of a notice of
termination of this LGIA, if required, which notice has been accepted for filing
by FERC.



2.4
Termination Costs. If a Party elects to terminate this LGIA pursuant to
Article 2.3 above, each Party shall pay all costs incurred for which that Party
is responsible (including any cancellation costs relating to orders or contracts
for Interconnection Facilities, applicable upgrades, and related equipment) or
charges assessed by the other Parties as of the date of the other Parties’
receipt of such notice of termination under this LGIA. In the event of
termination by a Party, the Parties shall use commercially Reasonable Efforts to
mitigate the costs, damages, and charges arising as a consequence of
termination. Upon termination of this LGIA, unless otherwise ordered or approved
by FERC:

    
2.4.1
With respect to any portion of the Transmission Owner's Interconnection
Facilities, Network Upgrades, System Protection Facilities, Distribution
Upgrades, Generator Upgrades, and if so determined and made a part of this LGIA,
upgrades on Affected Systems, that have not yet been constructed or installed,
the Transmission Owner shall to the extent possible and to the extent of
Interconnection Customer's written notice under Article 2.3.1, cancel any
pending orders of, or return, any materials or equipment for, or contracts for
construction of, such facilities; provided that in the event Interconnection
Customer elects not to authorize such cancellation, Interconnection Customer
shall assume all payment





--------------------------------------------------------------------------------

Original Sheet No. 12

obligations with respect to such materials, equipment, and contracts, and the
Transmission Owner shall deliver such material and equipment, and, if necessary,
assign such contracts, to Interconnection Customer as soon as practicable, at
Interconnection Customer's expense. To the     extent that Interconnection
Customer has already paid Transmission Owner for any or all such costs of
materials or equipment not taken by Interconnection Customer, Transmission Owner
shall promptly refund such amounts to Interconnection Customer, less any costs,
including penalties incurred by the Transmission Owner to cancel any pending
orders of or return such materials, equipment, or contracts.


If an Interconnection Customer terminates this LGIA, it shall be responsible for
all costs incurred in association with that Interconnection Customer’s
interconnection, including any cancellation costs relating to orders or
contracts for Interconnection Facilities and equipment, and other expenses
including any upgrades or related equipment for which the Transmission Owner has
incurred expenses and has not been reimbursed by the Interconnection Customer.


2.4.2
Transmission Owner may, at its option, retain any portion of such materials,
equipment, or facilities that Interconnection Customer chooses not to accept
delivery of, in which case Transmission Owner shall be responsible for all costs
associated with procuring such materials, equipment, or facilities. If
Transmission Owner does not so elect, then Interconnection Customer shall be
responsible for such costs.



2.4.3
With respect to any portion of the Interconnection Facilities, and any other
facilities already installed or constructed pursuant to the terms of this LGIA,
Interconnection Customer shall be responsible for all costs associated with the
removal, relocation, reconfiguration or other disposition or retirement of such
materials, equipment, or facilities, and such other expenses actually incurred
by Transmission Owner necessary to return the Transmission, Distribution or
Generator System, as applicable, to safe and reliable operation.



2.5
Disconnection. Upon termination of this LGIA, the Parties will take all
appropriate steps to disconnect the Generating Facility from the Transmission or
Distribution System, as applicable. All costs required to effectuate such
disconnection shall be borne by the terminating Party, unless such termination
resulted from the non-terminating Party’s Default of this LGIA or such
non-terminating Party otherwise is responsible for these costs under this LGIA.



2.6
Survival. This LGIA shall continue in effect after termination to the extent
necessary to provide for final billings and payments and for costs incurred
hereunder, including billings and payments pursuant to this LGIA; to permit the
determination and enforcement of liability and indemnification obligations
arising from acts or events that occurred while this LGIA was in effect; and to
permit each Party to have access to the lands of the other Party pursuant to
this LGIA or other applicable agreements, to disconnect, remove or salvage its
own facilities and equipment.





ARTICLE 3. REGULATORY FILINGS






--------------------------------------------------------------------------------

Original Sheet No. 13

3.1
Filing. The Transmission Provider shall file this LGIA (and any amendment
hereto) with the appropriate Governmental Authority, if required. A Party may
request that any information so provided be subject to the confidentiality
provisions of Article 22. If that Party has executed this LGIA, or any amendment
thereto, the Party shall reasonably cooperate with Transmission Provider with
respect to such filing and to provide any information reasonably requested by
Transmission Provider needed to comply with applicable regulatory requirements.





ARTICLE 4. SCOPE OF SERVICE


4.1
Interconnection Product Options. Interconnection Customer has selected the
following (checked) type of Interconnection Service:



Check: __X__ER or _X___ NR


4.1.1
Energy Resource Interconnection Service (ER Interconnection Service).



4.1.1.1
The Product. ER Interconnection Service allows Interconnection Customer to
connect the Generating Facility to the Transmission or Distribution System, as
applicable, and be eligible to deliver the Generating Facility’s output using
the existing firm or non-firm capacity of the Transmission System on an “as
available” basis. To the extent Interconnection Customer wants to receive ER
Interconnection Service, the Transmission Owner shall construct facilities
consistent with the studies identified in Appendix A.



An Interconnection Customer seeking ER Interconnection Service for new or added
capacity at a Generating Facility may be granted conditional ER Interconnection
Service status to the extent there is such capacity available on the
Transmission System to accommodate the Interconnection Customer’s Generating
Facility. At the request of the Interconnection Customer, Conditional ER
Interconnection Service status may be granted subject to the system being able
to accommodate the interconnection without upgrades, until such time as a higher
queued project(s) with a later service date affecting the same common elements
is placed into service. The conditional ER Interconnection Service shall be
terminated in the event the Interconnection Customer fails to fund the necessary
studies and the Network Upgrades necessary to grant the Interconnection
Customer’s ER Interconnection Service upon the completion of higher queued
projects involving the same common elements.


4.1.1.2
Transmission Delivery Service Implications. Under ER Interconnection Service,
the Interconnection Customer will be eligible to inject power from the
Generating Facility into and deliver power across the Transmission System on an
“as available” basis up to the amount of MW identified in the applicable
stability and steady state studies to the extent the upgrades initially required
to qualify for ER Interconnection Service have been constructed. After that date
FERC makes effective the MISO’s Energy





--------------------------------------------------------------------------------

Original Sheet No. 14

Market Tariff filed in Docket No. ER04‑691‑000, Interconnection Customer may
place a bid to sell into the market up to the maximum identified Generating
Facility output, subject to any conditions specified in the interconnection
service approval, and the Generating Facility will be dispatched to the extent
the Interconnection Customer’s bid clears. In all other instances, no
transmission or other delivery service from the Generating Facility is assured,
but the Interconnection Customer may obtain Point-To-Point Transmission Service,
Network Integration Transmission Service or be used for secondary network
transmission service, pursuant to the Tariff, up to the maximum output
identified in the stability and steady state studies. In those instances, in
order for the Interconnection Customer to obtain the right to deliver or inject
energy beyond the Point of Interconnection or to improve its ability to do so,
transmission delivery service must be obtained pursuant to the provisions of the
Tariff. The Interconnection Customer’s ability to inject its Generating Facility
output beyond the Point of Interconnection, therefore, will depend on the
existing capacity of the Transmission or Distribution System as applicable, at
such time as a transmission service request is made that would accommodate such
delivery. The provision of Firm Point‑To‑Point Transmission Service or Network
Integration Transmission Service may require the construction of additional
Network or Distribution Upgrades.


4.1.2
Network Resource Interconnection Service (NR Interconnection Service).



4.1.2.1
The Product. The Transmission Provider must conduct the necessary studies and
the Transmission Owner shall construct the facilities identified in Appendix A
of this LGIA, subject to the approval of Governmental Authorities, needed to
integrate the Generating Facility in the same manner as for any Large Generating
Facility being designated as a Network Resource.



4.1.2.2
Transmission Delivery Service Implications. NR Interconnection Service allows
the Generating Facility to be designated by any Network Customer under the
Tariff on the Transmission System as a Network Resource, up to the Generating
Facility's full output, on the same basis as existing Network Resources that are
interconnected to the Transmission or Distribution System, as applicable, and to
be studied as a Network Resource on the assumption that such a designation will
occur. Although NR Interconnection Service does not convey a reservation of
transmission service, any Network Customer can utilize network service under the
Tariff to obtain delivery of energy from the Generating Facility in the same
manner as it accesses Network Resources. A Generating Facility receiving NR
Interconnection Service may also be used to provide Ancillary Services after
technical studies and/or periodic analyses are performed with respect to the
Generating Facility’s ability to provide any applicable Ancillary Services,
provided that such studies and analyses have been or would be required in
connection with the provision of such Ancillary Services by any existing Network
Resource. However, if the





--------------------------------------------------------------------------------

Original Sheet No. 15

Generating Facility has not been designated as a Network Resource by any Network
Customer, it cannot be required to provide Ancillary Services except to the
extent such requirements extend to all generating facilities that are similarly
situated. The provision of Network Integration Transmission Service or Firm
Point-To-Point Transmission Service may require additional studies and the
construction of additional upgrades. Because such studies and upgrades would be
associated with a request for delivery service under the Tariff, cost
responsibility for the studies and upgrades would be in accordance with FERC’s
policy for pricing transmission delivery services.


NR Interconnection Service does not necessarily provide the Interconnection
Customer with the capability to physically deliver the output of its Generating
Facility to any particular load on the Transmission System without incurring
congestion costs. In the event of transmission or distribution constraints on
the Transmission or Distribution System, as applicable, the Generating Facility
shall be subject to the applicable congestion management procedures in the
Transmission System in the same manner as Network Resources.


There is no requirement either at the time of study or interconnection, or at
any point in the future, that the Generating Facility be designated as a Network
Resource by a Network Customer or that the Interconnection Customer identify a
specific buyer (or sink). To the extent a Network Customer does designate the
Generating Facility as a Network Resource, it must do so pursuant to the Tariff.


Once an Interconnection Customer satisfies the requirements for obtaining NR
Interconnection Service, any future transmission service request for delivery
from the Generating Facility within the Transmission System of any amount of
capacity and/or energy, up to the amount initially studied, will not require
that any additional studies be performed or that any further upgrades associated
with such Large Generating Facility be undertaken, regardless of whether such
Large Generating Facility is ever designated by a Network Customer as a Network
Resource and regardless of changes in ownership of the Generating Facility. To
the extent the Interconnection Customer enters into an arrangement for long term
transmission service for deliveries from the Generating Facility to customers
other than the studied Network Customers, or for any Point-To-Point Transmission
Service, such request may require additional studies and upgrades in order for
the Transmission Provider to grant such request. However, the reduction or
elimination of congestion or redispatch costs may require additional studies and
the construction of additional upgrades.


To the extent the Interconnection Customer enters into an arrangement for long
term transmission service for deliveries from the Generating Facility outside
the Transmission System, such request may require additional




--------------------------------------------------------------------------------

Original Sheet No. 16

studies and upgrades in order for the Transmission Provider to grant such
request.


4.1.2.3
Conditional NR Interconnection Service. An Interconnection Customer seeking NR
Interconnection Service for new or added capacity at a Generating Facility may
be granted conditional NR Interconnection Service status to the extent there is
such capacity available on the Transmission System to accommodate the
Interconnection Customer’s Generating Facility. At the request of the
Interconnection Customer, Conditional NR Interconnection Service status may be
granted subject to the system being able to accommodate the interconnection
without upgrades, until such time as higher queued project(s) with a later
service date affecting the same common elements is placed into service. The
conditional NR Interconnection Service status may be converted to ER
Interconnection Service if either of the following occurs:



1)
The Interconnection Customer fails to fund necessary studies and Network
Upgrades required to allow the Interconnection Customer’s Generating Facility to
receive NR Interconnection Service upon the completion of higher queued projects
involving the same common elements; or



2)
The higher queued project(s) or planned and required Network Upgrades are placed
in service and the Network Upgrades required to provide NR Interconnection
Service status to the Interconnection Customer’s Generating Facility are not in
service.



In the event the Interconnection Customer fails to fund the necessary studies
and Network Upgrades for NR Interconnection Service, the Interconnection
Customer’s conditional NR Interconnection Service status shall be converted to
ER Interconnection Service status unless the Interconnection Customer makes a
new Interconnection Request. Such new Interconnection Request shall be evaluated
in accordance with the LGIP and its new queue position priority.


Some or all of the conditional NR Interconnection Service status may be
temporarily revoked if the Network Upgrades are not in service when the higher
queued project(s) are placed in service. The availability of conditional NR
Interconnection Service status will be determined by Transmission Provider’s
studies. Upon funding and completion of the Network Upgrades required to
establish the Generating Facility’s NR Interconnection Service status, the
Generating Facility will be granted NR Interconnection Service status.


The Parties agree that the portion of the Generating Facility classified as NR
Interconnection Service is the first portion of the output of the combined
output of all the units at the Generating Facility except in circumstances where
the Interconnection Customer otherwise elects in the Agreement, as amended, to
allocate that portion to the output of specific unit(s) at the Generating
Facility, the total of which will not exceed




--------------------------------------------------------------------------------

Original Sheet No. 17

the output eligible for NR Interconnection Service as shown by the additional
studies. To the extent Interconnection Customer desires to obtain NR
Interconnection Service for any portion of the Generating Facility in addition
to that supported by such additional studies, the Interconnection Customer will
be required to request such additional NR Interconnection Service through a
separate Interconnection Request in accordance with the LGIP.


4.2
Provision of Service. Transmission Provider shall provide Interconnection
Service for the Generating Facility at the Point of Interconnection.



4.3
Performance Standards. Each Party shall perform all of its obligations under
this LGIA in accordance with Applicable Laws and Regulations, Applicable
Reliability Standards, and Good Utility Practice. To the extent a Party is
required or prevented or limited in taking any action by such regulations and
standards, or if the obligations of any Party may become limited by a change in
Applicable Laws and Regulations, Applicable Reliability Standards, and Good
Utility Practice after the execution of this LGIA, that Party shall not be
deemed to be in Breach of this LGIA for its compliance therewith. The Party so
limited shall notify the other Parties whereupon the Transmission Provider shall
amend this LGIA in concurrence with the other Parties and submit the amendment
to the Commission for approval.



4.4
No Transmission Delivery Service. The execution of this LGIA does not constitute
a request for, nor the provision of, any transmission delivery service under the
Tariff, and does not convey any right to deliver electricity to any specific
customer or Point of Delivery.



4.5
Interconnection Customer Provided Services. The services provided by
Interconnection Customer under this LGIA are set forth in Article 9.6 and
Article 13.5.1. Interconnection Customer shall be paid for such services in
accordance with Article 11.6.











ARTICLE 5. INTERCONNECTION FACILITIES ENGINEERING, PROCUREMENT, AND CONSTRUCTION


5.1
Options. Unless otherwise mutually agreed to between the Parties,
Interconnection Customer shall select: 1) the In-Service Date, Initial
Synchronization Date, and Commercial Operation Date based on a reasonable
construction schedule that will allow sufficient time for design, construction,
equipment procurement, and permit acquisition of Transmission System equipment
or right-of-way; and 2) either Standard Option or Alternate Option set forth
below for completion of the Transmission Owner’s Interconnection Facilities,
Network Upgrades, System Protection Facilities, Distribution Upgrades and
Generator Upgrades, as applicable, and set forth in Appendix A, and such dates
and selected option shall be set forth in Appendix B. The dates and selected
option shall be subject to the acceptance of the Transmission Owner taking into
account the type of construction to be employed and the regulatory requirements





--------------------------------------------------------------------------------

Original Sheet No. 18

of Governmental Authority, and does not convey any right to deliver electricity
to any specific customer or Point of Delivery, including the need to obtain
permits or other authorizations for construction of the Interconnection
Facilities, Network
    
Upgrades, System Protection Facilities, Distribution Upgrades, Generator
Upgrades, the Generating Facility and Stand-Alone Network Upgrades.


5.1.1
Standard Option. The Transmission Owner shall design, procure, and construct the
Transmission Owner’s Interconnection Facilities, Network Upgrades, System
Protection Facilities, Distribution Upgrades, and Generator Upgrades using
Reasonable Efforts to complete the Transmission Owner’s Interconnection
Facilities, Network Upgrades, System Protection Facilities, Distribution
Upgrades and Generator Upgrades by the dates set forth in Appendix B,
Milestones, subject to the receipt of all approvals required from Governmental
Authorities and the receipt of all land rights necessary to commence
construction of such facilities, and such other permits or authorizations as may
be required. The Transmission Provider or Transmission Owner shall not be
required to undertake any action which is inconsistent with its standard safety
practices, its material and equipment specifications, its design criteria and
construction procedures, its labor agreements, Applicable Laws and Regulations
and Good Utility Practice. In the event the Transmission Owner reasonably
expects that it will not be able to complete the Transmission Owner’s
Interconnection Facilities, Network Upgrades, System Protection Facilities,
Distribution Upgrades and Generator Upgrades by the specified dates, the
Transmission Owner shall promptly provide written notice to the Interconnection
Customer and Transmission Provider and shall undertake Reasonable Efforts to
meet the earliest dates thereafter.



5.1.2
Alternate Option. If the dates designated by Interconnection Customer are
acceptable to Transmission Provider and Transmission Owner, the Transmission
Provider shall so notify Interconnection Customer within thirty (30) Calendar
Days, and Transmission Owner shall assume responsibility for the design,
procurement and construction of the Transmission Owner’s Interconnection
Facilities by the designated dates.



If Transmission Owner subsequently fails to complete Transmission Owner’s
Interconnection Facilities by the In-Service Date, to the extent necessary to
provide back feed power; or fails to complete Network Upgrades by the Initial
Synchronization Date to the extent necessary to allow for Trial Operation at
full power output, unless other arrangements are made by the Parties for such
Trial Operation; or fails to complete the Network Upgrades by the Commercial
Operation Date, as such dates are reflected in Appendix B, Milestones;
Transmission Owner shall pay Interconnection Customer liquidated damages in
accordance with Article 5.3, Liquidated Damages, provided, however, the dates
designated by Interconnection Customer shall be extended day for day for each
day that the Transmission Provider refuses to grant clearances to install
equipment.






--------------------------------------------------------------------------------

Original Sheet No. 19

The Transmission Owner and Interconnection Customer may adopt an incentive
payment schedule that is mutually agreeable to encourage the Transmission Owner
to meet specified accelerated dates. Such payment by the Interconnection
Customer is not subject to refund.
    
5.1.3
Option to Build. If the dates designated by Interconnection Customer are not
acceptable to Transmission Owner to complete the Transmission Owner’s
Interconnection Facilities or Stand Alone Network Upgrades, the Transmission
Provider shall so notify the Interconnection Customer within thirty (30)
Calendar Days, and unless the Parties agree otherwise, Interconnection Customer
shall have the option to assume responsibility for the design, procurement and
construction of Transmission Owner’s Interconnection Facilities and Stand Alone
Network Upgrades by the dates originally designated by the Interconnection
Customer under Article 5.1.2. The Parties must agree as to what constitutes
Stand Alone Network Upgrades and identify such Stand Alone Network Upgrades in
Appendix A. Except for Stand Alone Network Upgrades, Interconnection Customer
shall have no right to construct Network Upgrades under this option.



5.1.4
Negotiated Option. If the Interconnection Customer elects not to exercise its
option under Article 5.1.3, Option to Build, Interconnection Customer shall so
notify Transmission Provider and Transmission Owner within thirty (30) Calendar
Days, and the Parties shall in good faith attempt to negotiate terms and
conditions (including revision of the specified dates and liquidated damages,
the provision of incentives or the procurement and construction of a portion of
the Transmission Owner’s Interconnection Facilities and Stand Alone Network
Upgrades by Interconnection Customer) pursuant to which Transmission Owner is
responsible for the design, procurement and construction of the Transmission
Owner’s Interconnection Facilities and Network Upgrades. If the Parties are
unable to reach agreement on such terms and conditions, Transmission Owner shall
assume responsibility for the design, procurement and construction of the
Transmission Owner’s Interconnection Facilities and Network Upgrades pursuant to
5.1.1, Standard Option.



The Transmission Owner and Interconnection Customer may adopt an incentive
payment schedule that is mutually agreeable to encourage the Transmission Owner
to meet specified accelerated dates. Such payment by the Interconnection
Customer is not subject to refund.


5.2
General Conditions Applicable to Option to Build. If Interconnection Customer
assumes responsibility for the design, procurement and construction of the
Transmission Owner’s Interconnection Facilities and Stand Alone Network Upgrades
after receipt of all required approvals from Governmental Authorities necessary
to commence construction,



(1) the Interconnection Customer shall engineer, procure equipment, and
construct the Transmission Owner’s Interconnection Facilities and Stand Alone
Network Upgrades (or portions thereof) using Good Utility Practice and using
standards and specifications provided in advance by the Transmission Owner, or
as required by any Governmental Authority;






--------------------------------------------------------------------------------

Original Sheet No. 20

(2) Interconnection Customer’s engineering, procurement and construction of the
Transmission Owner’s Interconnection Facilities and Stand Alone Network Upgrades
shall comply with all requirements of law or Governmental Authority to which
Transmission Owner would be subject in the engineering, procurement or
construction of the Transmission Owner’s Interconnection Facilities and Stand
Alone Network Upgrades;


(3) Transmission Provider, at Transmission Provider’s option, and Transmission
Owner shall be entitled to review and approve the engineering design, equipment
acceptance tests(including witnessing of acceptance tests), and the construction
(including monitoring of construction) of the Transmission Owner’s
Interconnection Facilities and Stand Alone Network Upgrades, and shall have the
right to reject any design, procurement, construction or acceptance test of any
equipment that does not meet the standards and specifications of Transmission
Provider, Transmission Owner and any Governmental Authority;


(4) prior to commencement of construction, Interconnection Customer shall
provide to Transmission Provider and Transmission Owner a schedule for
construction of the Transmission Owner’s Interconnection Facilities and Stand
Alone Network Upgrades, and shall promptly respond to requests for information
from Transmission Provider and Transmission Owner;


(5) at any time during construction, Transmission Provider and Transmission
Owner shall have unrestricted access to the construction site for the
Transmission Provider's Interconnection Facilities and Stand Alone Network
Upgrades and to conduct inspections of the same;(6) at any time during
construction, should any phase of the engineering, equipment procurement, or
construction of the Transmission Owner’s Interconnection Facilities and Stand
Alone Network Upgrades not meet the standards and specifications provided by
Transmission Owner, the Interconnection Customer shall be obligated to remedy
deficiencies in that portion of the Transmission Owner’s Interconnection
Facilities and Stand Alone Network Upgrades to meet the standards and
specifications provided by Transmission Provider and Transmission Owner;


(7) the Interconnection Customer shall indemnify the Transmission Provider and
Transmission Owner for claims arising from the Interconnection Customer's
construction of Transmission Owner’s Interconnection Facilities and Stand Alone
Network Upgrades under the terms and procedures applicable to Article 18.1,
Indemnity;


(8) the Interconnection Customer shall transfer control of Transmission Owner’s
Interconnection Facilities and Stand Alone Network Upgrades to the Transmission
Owner;


(9) Unless Parties otherwise agree, Interconnection Customer shall transfer
ownership of Transmission Owner’s Interconnection Facilities and Stand Alone
Network Upgrades to the Transmission Owner;


(10) Transmission Provider, at Transmission Provider’s option, and Transmission
Owner shall approve and accept for operation and maintenance the Transmission




--------------------------------------------------------------------------------

Original Sheet No. 21

Owner’s Interconnection Facilities and Stand Alone Network Upgrades to the
extent engineered, procured, and constructed in accordance with this Article 5.2
only if the Transmission Owner's Interconnection Facilities and Stand Alone
Network Upgrades meet the standards and specifications of Transmission Provider,
Transmission Owner and any Governmental Authority.


(11) Interconnection Customer shall deliver to Transmission Provider “as‑built”
drawings, information, and any other documents that are reasonably required by
Transmission Provider to assure that the Interconnection Facilities and
Stand‑Alone Network Upgrades are built to the standards and specifications
required by Transmission Provider.


5.3
Liquidated Damages. The actual damages to the Interconnection Customer, in the
event the Transmission Owner’s Interconnection Facilities or Network Upgrades
are not completed by the dates designated by the Interconnection Customer and
accepted by the Transmission Provider and Transmission Owner pursuant to
subparagraphs 5.1.2 or 5.1.4, above, may include Interconnection Customer’s
fixed operation and maintenance costs and lost opportunity costs. Such actual
damages are uncertain and impossible to determine at this time. Because of such
uncertainty, any liquidated damages paid by the Transmission Owner to the
Interconnection Customer in the event that Transmission Owner does not complete
any portion of the Transmission Owner’s Interconnection Facilities or Network
Upgrades by the applicable dates, shall be an amount equal to ½ of 1 percent per
day of the actual cost of the Transmission Owner’s Interconnection Facilities
and Network Upgrades, in the aggregate, for which Transmission Owner has assumed
responsibility to design, procure and construct.



However, in no event shall the total liquidated damages exceed 20 percent of the
actual cost of the Transmission Owner’s Interconnection Facilities and Network
Upgrades for which the Transmission Owner has assumed responsibility to design,
procure, and construct. The foregoing payments will be made by the Transmission
Owner to the Interconnection Customer as just compensation for the damages
caused to the Interconnection Customer, which actual damages are uncertain and
impossible to determine at this time, and as reasonable liquidated damages, but
not as a penalty or a method to secure performance of this LGIA. Liquidated
damages, when the Parties agree to them, are the exclusive remedy for the
Transmission Owner’s failure to meet its schedule.


No liquidated damages shall be paid to Interconnection Customer if: (1)
Interconnection Customer is not ready to commence use of the Transmission
Owner’s Interconnection Facilities or Network Upgrades to take the delivery of
power for the Generating Facility's Trial Operation or to export power from the
Generating Facility on the specified dates, unless the Interconnection Customer
would have been able to commence use of the Transmission Owner’s Interconnection
Facilities or Network Upgrades to take the delivery of power for Generating
Facility's Trial Operation or to export power from the Generating Facility, but
for Transmission Owner’s delay; (2) the Transmission Owner’s failure to meet the
specified dates is the result of the action or inaction of the Transmission
Provider, the Interconnection Customer or any other earlier queued
Interconnection Customer who has entered into an earlier LGIA with the
Transmission Provider and/or a Transmission Owner or with an Affected System
Operator, or any cause beyond Transmission Owner’s




--------------------------------------------------------------------------------

Original Sheet No. 22

reasonable control or reasonable ability to cure; (3) the Interconnection
Customer has assumed responsibility for the design, procurement and construction
of the Transmission Owner’s Interconnection Facilities and Stand Alone Network
Upgrades; (4) the delay is due to the inability of the Transmission Owner to
obtain all required approvals from Governmental Authorities in a timely manner
for the construction of any element of the Interconnection Facilities, Network
Upgrades or Stand Alone Network Upgrades, or any other permit or authorization
required, or any land rights or other private authorizations that may be
required, and Transmission Owner has exercised Reasonable Efforts in procuring
such approvals, permits, rights or authorizations; or (5) the Parties have
otherwise agreed.


5.4
Power System Stabilizers. The Interconnection Customer shall procure, install,
maintain and operate power system stabilizers in accordance with the guidelines
and procedures established by the Applicable Reliability Council. Transmission
Provider and Transmission Owner reserve the right to reasonably establish
minimum acceptable settings for any installed power system stabilizers, subject
to the design and operating limitations of the Generating Facility. If the
Generating Facility’s power system stabilizers are removed from service or are
not capable of automatic operation, the Interconnection Customer shall
immediately notify the Transmission Provider’s system operator, or its
designated representative. The requirements of this paragraph shall not apply to
induction generators.



5.5
Equipment Procurement. If responsibility for construction of the Transmission
Owner’s Interconnection Facilities, Network Upgrades and/or Distribution
Upgrades is to be borne by the Transmission Owner, then the Transmission Owner
shall commence design of the Transmission Owner’s Interconnection Facilities,
Network Upgrades and/or Distribution Upgrades, and procure necessary equipment
as soon as practicable after all of the following conditions are satisfied,
unless the Parties otherwise agree in writing:



5.5.1
The Transmission Provider has completed the Interconnection Facilities Study
pursuant to the Interconnection Facilities Study Agreement;



5.5.2
The Transmission Provider has received written authorization from the
Interconnection Customer by the date specified in Appendix B, Milestones, for
Transmission Owner to proceed with design and procurement; and



5.5.3
The Interconnection Customer has provided security to the Transmission Owner,
with notice provided to Transmission Provider, in accordance with Article 11.5
by the dates specified in Appendix B, Milestones.



5.6
Construction Commencement. The Transmission Owner shall commence construction of
the Transmission Owner’s Interconnection Facilities, Network Upgrades,
Transmission Owner’s System Protection Facilities, Distribution Upgrades, and
Generator Upgrades for which it is responsible as soon as practicable after the
following additional conditions are satisfied:



5.6.1
Approval of the appropriate Governmental Authority has been obtained for any
facilities requiring regulatory approval;







--------------------------------------------------------------------------------

Original Sheet No. 23

5.6.2
Necessary real property rights and rights-of-way have been obtained, to the
extent required for the construction of a discrete aspect of the Transmission
Owner’s Interconnection Facilities, Network Upgrades and Distribution Upgrades;



5.6.3
The Transmission Provider has received written authorization from the
Interconnection Customer by the date specified in Appendix B, Milestones, for
Transmission Owner to proceed with its construction; and



5.6.4
The Interconnection Customer has provided security to the Transmission Owner,
with notice to Transmission Provider, in accordance with Article 11.5 by the
dates specified in Appendix B, Milestones.



5.7
Work Progress. Transmission Owner and Interconnection Customer will keep each
other and Transmission Provider advised periodically as to the progress of their
respective design, procurement, and construction efforts. Either Transmission
Owner or Interconnection Customer may, at any time, request a progress report
from the other, with a copy to be provided to the other Parties. If, at any
time, the Interconnection Customer determines that the completion of the
Transmission Owner’s Interconnection Facilities, Network Upgrades, or
Transmission Owner’s System Protection Facilities will not be required until
after the specified In-Service Date, the Interconnection Customer will provide
written notice to the Transmission Provider and Transmission Owner of such later
date upon which the completion of the Transmission Owner’s Interconnection
Facilities, Network Upgrades, or Transmission Owner’s System Protection
Facilities will be required. The Transmission Owner may delay the In-Service
Date of its facilities accordingly.



5.8
Information Exchange. As soon as reasonably practicable after the Effective
Date, the Parties shall exchange information regarding the design and
compatibility of the Interconnection Facilities and compatibility of the
Interconnection Facilities with the Transmission System or Distribution System,
as applicable, and shall work diligently and in good faith to make any necessary
design changes.



5.9
Limited Operation. If any of the Transmission Owner’s Interconnection
Facilities, Network Upgrades, or Transmission Owner’s System Protection
Facilities, Distribution Upgrades, or Generator Upgrades are not reasonably
expected to be completed prior to the Commercial Operation Date of the
Generating Facility, Transmission Provider shall, upon the request and at the
expense of Interconnection Customer, perform Operating Studies on a timely basis
to determine the extent to which the Generating Facility and the Interconnection
Customer Interconnection Facilities may operate prior to the completion of the
Transmission Owner’s Interconnection Facilities, Network Upgrades, Transmission
Owner’s System Protection Facilities, Distribution Upgrades, or Generator
Upgrades consistent with Applicable Laws and Regulations, Applicable Reliability
Standards, Good Utility Practice, and this LGIA. Transmission Provider and
Transmission Owner shall permit Interconnection Customer to operate the
Generating Facility and the Interconnection Customer’s Interconnection
Facilities in accordance with the results of such studies; provided, however,
such studies reveal that such operation may occur without detriment to the
Transmission System as then configured and in accordance with the safety
requirements of Transmission Owner and any Governmental Authority.







--------------------------------------------------------------------------------

Original Sheet No. 24

5.10
Interconnection Customer's Interconnection Facilities (“ICIF”). Interconnection
Customer shall, at its expense, design, procure, construct, own and install the
ICIF, as set forth in Appendix A.



5.10.1
Interconnection Customer’s Interconnection Facility Specifications.
Interconnection Customer shall submit initial design and specifications for the
ICIF, including Interconnection Customer’s System Protection Facilities, to
Transmission Provider and Transmission Owner at least one hundred eighty (180)
Calendar Days prior to the Initial Synchronization Date; and final design and
specifications for review and comment at least ninety (90) Calendar Days prior
to the Initial Synchronization Date. Transmission Provider at Transmission
Provider’s option, and Transmission Owner shall review such specifications to
ensure that the ICIF are compatible with their respective technical
specifications, operational control, and safety requirements and comment on such
design and specifications within thirty (30) Calendar Days of Interconnection
Customer's submission. All specifications provided hereunder shall be deemed
confidential.



5.10.2
Transmission Provider’s and Transmission Owner’s Review. Transmission Provider’s
and Transmission Owner’s review of Interconnection Customer's final
specifications shall not be construed as confirming, endorsing, or providing a
warranty as to the design, fitness, safety, durability or reliability of the
Generating Facility, or the ICIF. Interconnection Customer shall make such
changes to the ICIF as may reasonably be required by Transmission Provider and
Transmission Owner, in accordance with Good Utility Practice, to ensure that the
ICIF are compatible with the technical specifications, operational control and
safety requirements of Transmission Provider and Transmission Owner.



5.10.3
ICIF Construction. The ICIF shall be designed and constructed in accordance with
Good Utility Practice. Within one hundred twenty (120) Calendar Days after the
Commercial Operation Date, unless the Parties agree on another mutually
acceptable deadline, the Interconnection Customer shall deliver to the
Transmission Provider and Transmission Owner “as-built” drawings, information
and documents for the ICIF, such as: a one-line diagram, a site plan showing the
Generating Facility and the ICIF, plan and elevation drawings showing the layout
of the ICIF, a relay functional diagram, relaying AC and DC schematic wiring
diagrams and relay settings for all facilities associated with the
Interconnection Customer's step-up transformers, the facilities connecting the
Generating Facility to the step-up transformers and the ICIF, and the impedances
(determined by factory tests) for the associated step-up transformers and the
Generating Facility. The Interconnection Customer shall provide Transmission
Provider and Transmission Owner with Interconnection Customer’s specifications
for the excitation system, automatic voltage regulator, Generating Facility
control and protection settings, transformer tap settings, and communications,
if applicable.



5.11
Transmission Owner’s Interconnection Facilities Construction. The Transmission
Owner’s Interconnection Facilities shall be designed and constructed in
accordance with Good Utility Practice. Upon request, within one hundred twenty
(120) Calendar Days after the Commercial Operation Date, unless the Parties
agree on another mutually acceptable deadline, the Transmission Owner shall
deliver to the Transmission Provider





--------------------------------------------------------------------------------

Original Sheet No. 25

and Interconnection Customer the following “as-built” drawings, information and
documents for the Transmission Owner’s Interconnection Facilities specified in
Appendix C to this LGIA.


Such drawings, information and documents shall be deemed Confidential
Information.


Upon completion, the Transmission Owner’s Interconnection Facilities and Stand
Alone Network Upgrades shall be under the control of the Transmission Provider
or its designated representative.


5.12
Access Rights. Upon reasonable notice by a Party, and subject to any required or
necessary regulatory approvals, a Party (“Granting Party”) shall furnish at no
cost to the other Party (“Access Party”) any rights of use, licenses, rights of
way and easements with respect to lands owned or controlled by the Granting
Party, its agents (if allowed under the applicable agency agreement), or any
Affiliate, that are necessary to enable the Access Party to obtain ingress and
egress to construct, operate, maintain, repair, test (or witness testing),
inspect, replace or remove facilities and equipment to: (i) interconnect the
Generating Facility with the Transmission System; (ii) operate and maintain the
Generating Facility, the Interconnection Facilities and the Transmission System;
and (iii) disconnect or remove the Access Party’s facilities and equipment upon
termination of this LGIA. In exercising such licenses, rights of way and
easements, the Access Party shall not unreasonably disrupt or interfere with
normal operation of the Granting Party’s business and shall adhere to the safety
rules and procedures established in advance, as may be changed from time to
time, by the Granting Party and provided to the Access Party.



5.13
Lands of Other Property Owners. If any part of the Transmission Owner's
Interconnection Facilities, Network Upgrades, and/or Distribution Upgrades is to
be installed on property owned by persons other than Interconnection Customer or
Transmission Owner, the Transmission Owner shall at Interconnection Customer's
expense use efforts, similar in nature and extent to those that it typically
undertakes on its own behalf or on behalf of its Affiliates, including use of
its eminent domain authority to the extent permitted and consistent with
Applicable Laws and Regulations and, to the extent consistent with such
Applicable Laws and Regulations, to procure from such persons any rights of use,
licenses, rights of way and easements that are necessary to construct, operate,
maintain, test, inspect, replace or remove the Transmission Owner's
Interconnection Facilities, Network Upgrades and/or Distribution Upgrades upon
such property.



5.14
Permits. Transmission Provider or Transmission Owner and Interconnection
Customer shall cooperate with each other in good faith in obtaining all permits,
licenses and authorizations that are necessary to accomplish the interconnection
in compliance with Applicable Laws and Regulations. With respect to this
paragraph, Transmission Owner shall provide permitting assistance to the
Interconnection Customer comparable to that provided to the Transmission Owner’s
own, or an Affiliate's generation, to the extent that Transmission Owner or its
Affiliate owns generation.



5.15
Early Construction of Base Case Facilities. Interconnection Customer may request
Transmission Owner to construct, and Transmission Owner shall construct, using
Reasonable Efforts to accommodate Interconnection Customer's In-Service Date,
all or





--------------------------------------------------------------------------------

Original Sheet No. 26

any portion of any Network Upgrades, Transmission Owner’s System Protection
Facilities or Distribution Upgrades required for Interconnection Customer to be
interconnected to the Transmission or Distribution System, as applicable, which
are included in the Base Case of the Interconnection Facilities Study for the
Interconnection Customer, and which also are required to be constructed for
another Interconnection Customer, but where such construction is not scheduled
to be completed in time to achieve Interconnection Customer's In-Service Date.
Any such Network Upgrades, System Protection Facilities or Distribution Upgrades
are included in the facilities to be constructed and as set forth in Appendix A
to this LGIA.


5.16
Suspension.



5.16.1
Interconnection Customer’s Right to Suspend; Obligations. Provided that such
suspension is permissible under the authorizations, permits or approvals granted
for the construction of such Interconnection Facilities, Network Upgrades or
Stand Alone Network Upgrades, Interconnection Customer reserves the right upon
written notice to Transmission Provider and Transmission Owner, to suspend at
any time all work by Transmission Owner associated with the construction and
installation of Transmission Owner's Interconnection Facilities, Network
Upgrades, Transmission Owner’s System Protection Facilities, Distribution
Upgrades and/or Generator Upgrades required under this LGIA with the condition
that the Transmission or Distribution System, as applicable, shall be left in a
safe and reliable condition in accordance with Good Utility Practice and the
Transmission Provider’s and Transmission Owner‘s safety and reliability
criteria. In such event, Interconnection Customer shall be responsible for all
reasonable and necessary costs which Transmission Provider and Transmission
Owner (i) have incurred pursuant to this LGIA prior to the suspension and (ii)
incur in suspending such work, including any costs incurred to perform such work
as may be necessary to ensure the safety of persons and property and the
integrity of the Transmission or Distribution System, as applicable, during such
suspension and, if applicable, any costs incurred in connection with the
cancellation or suspension of material, equipment and labor contracts which
Transmission Provider and Transmission Owner cannot reasonably avoid; provided,
however, that prior to canceling or suspending any such material, equipment or
labor contract, Transmission Provider and Transmission Owner shall obtain
Interconnection Customer's authorization to do so.



Transmission Provider and Transmission Owner shall each invoice Interconnection
Customer for such costs pursuant to Article 12 and shall use Reasonable Efforts
to minimize its costs. In the event Interconnection Customer suspends work by
Transmission Owner required under this LGIA pursuant to this Article 5.16, and
has not requested Transmission Owner to recommence the work required under this
LGIA on or before the expiration of three (3) years following commencement of
such suspension, this LGIA shall be deemed terminated. The three-year period
shall begin on the date the suspension is requested, or the date of the written
notice to Transmission Provider, if no effective date is specified.


5.16.2
Effect of Missed Interconnection Customer Milestones. If Interconnection
Customer fails to provide notice of suspension pursuant to Article





--------------------------------------------------------------------------------

Original Sheet No. 27

5.16, and Interconnection Customer fails to fulfill or complete any
Interconnection Customer Milestone provided in Appendix B (“Milestone”), this
constitutes a Breach under this LGIA. Depending upon the consequences of the
Breach and effectiveness of the cure pursuant to Article 17, the Transmission
Owners’ Milestones may be revised, following consultation with the
Interconnection Customer, consistent with Reasonable Efforts, and in
consideration of all relevant circumstances. Parties shall employ Reasonable
Efforts to maintain their remaining respective Milestones.


5.16.3
Effect of Suspension; Parties Obligations. In the event that Interconnection
Customer suspends work pursuant to this Article 5.16, all construction duration,
timelines and schedules set forth in Appendix B shall be suspended during the
period of suspension. Should Interconnection Customer request that work be
recommenced, Transmission Owner shall be obligated to proceed with Reasonable
Efforts and in consideration of all relevant circumstances including regional
outage schedules, construction availability and material procurement in
performing the work as described in Appendix A and Appendix B. Transmission
Owner will provide Interconnection Customer with a revised schedule for the
design, procurement, construction, installation and testing of the Transmission
Owner’s Interconnection Facilities and Network Upgrades. Upon any suspension by
Interconnection Customer pursuant to Article 5.16, Interconnection Customer
shall be responsible for only those costs specified in this Article 5.16.



5.17    Taxes.


5.17.1
Interconnection Customer Payments Not Taxable. The Parties intend that all
payments or property transfers made by Interconnection Customer to Transmission
Owner for the installation of the Transmission Owner’s Interconnection
Facilities, Network Upgrades, Transmission Owner’s System Protection Facilities,
Distribution Upgrades and Generator Upgrades shall be non-taxable, either as
contributions to capital, or as an advance, in accordance with the Internal
Revenue Code and any applicable state income tax laws and shall not be taxable
as contributions in aid of construction or otherwise under the Internal Revenue
Code and any applicable state income tax laws.



5.17.2
Representations and Covenants. In accordance with IRS Notice 2001-82 and IRS
Notice 88-129, Interconnection Customer represents and covenants that
(i) ownership of the electricity generated at the Generating Facility will pass
to another party prior to the transmission of the electricity on the
Transmission System, (ii) for income tax purposes, the amount of any payments
and the cost of any property transferred to the Transmission Owner for the
Transmission Owner’s Interconnection Facilities will be capitalized by
Interconnection Customer as an intangible asset and recovered using the
straight-line method over a useful life of twenty (20) years, and (iii) any
portion of the Transmission Owner's Interconnection Facilities that is a
“dual-use intertie,” within the meaning of IRS Notice 88-129, is reasonably
expected to carry only a de minimis amount of electricity in the direction of
the Generating Facility. For this purpose, “de minimis amount” means no more
than 5 percent of the total power flows in both directions,





--------------------------------------------------------------------------------

Original Sheet No. 28

calculated in accordance with the “5 percent test” set forth in IRS Notice
88-129. This is not intended to be an exclusive list of the relevant conditions
that must be met to conform to IRS requirements for non-taxable treatment.


At Transmission Owner’s request, Interconnection Customer shall provide
Transmission Owner with a report from an independent engineer confirming its
representation in clause (iii), above, with a copy to Transmission Provider.
Transmission Owner represents and covenants that the cost of the Transmission
Owner’s Interconnection Facilities paid for by Interconnection Customer will
have no net effect on the base upon which rates are determined.


5.17.3
Indemnification for the Cost Consequences of Current Tax Liability Upon
Transmission Owner. Notwithstanding Article 5.17.1, Interconnection Customer
shall protect, indemnify and hold harmless Transmission Owner from the cost
consequences of any tax liability imposed against Transmission Owner as the
result of payments or property transfers made by Interconnection Customer to
Transmission Owner under this LGIA for Interconnection Facilities, as well as
any interest and penalties, other than interest and penalties attributable to
any delay caused by Transmission Owner.



Transmission Owner shall not include a gross-up for the cost consequences of any
current tax liability in the amounts it charges Interconnection Customer under
this LGIA unless (i) Transmission Owner has determined, in good faith, that the
payments or property transfers made by Interconnection Customer to Transmission
Owner should be reported as income subject to taxation or (ii) any Governmental
Authority directs Transmission Owner to report payments or property as income
subject to taxation; provided, however, that Transmission Owner may require
Interconnection Customer to provide security for Interconnection Facilities, in
a form reasonably acceptable to Transmission Owner (such as a parental guarantee
or a letter of credit), in an amount equal to the cost consequences or any
current tax liability under this Article 5.17. Interconnection Customer shall
reimburse Transmission Owner for such costs on a fully grossed-up basis, in
accordance with Article 5.17.4, within thirty (30) Calendar Days of receiving
written notification from Transmission Owner of the amount due, including detail
about how the amount was calculated.


The indemnification obligation shall terminate at the earlier of (1) the
expiration of the ten-year testing period and the applicable statute of
limitation, as it may be extended by the Transmission Owner upon request of the
IRS, to keep these years open for audit or adjustment, or (2) the occurrence of
a subsequent taxable event and the payment of any related indemnification
obligations as contemplated by this Article 5.17.


5.17.4
Tax Gross-Up Amount. Interconnection Customer's liability for the cost
consequences of any current tax liability under this Article 5.17 shall be
calculated on a fully grossed-up basis. Except as may otherwise be agreed to by
the parties, this means that Interconnection Customer will pay Transmission
Owner, in addition to the amount paid for the Interconnection Facilities,
Network Upgrades, Transmission Owner’s System Protection Facilities, and/or
Distribution Upgrades, an amount equal to (1) the current taxes imposed on





--------------------------------------------------------------------------------

Original Sheet No. 29

Transmission Owner (“Current Taxes”) on the excess of (a) the gross income
realized by Transmission Owner as a result of payments or property transfers
made by Interconnection Customer to Transmission Owner under this LGIA (without
regard to any payments under this Article 5.17) (the “Gross Income Amount”) over
(b) the present value of future tax deductions for depreciation that will be
available as a result of such payments or property transfers (the “Present Value
Depreciation Amount”), plus (2) an additional amount sufficient to permit the
Transmission Owner to receive and retain, after the payment of all Current
Taxes, an amount equal to the net amount described in clause (1).


For this purpose, (i) Current Taxes shall be computed based on Transmission
Owner’s composite federal and state tax rates at the time the payments or
property transfers are received and Transmission Owner will be treated as being
subject to tax at the highest marginal rates in effect at that time (the
“Current Tax Rate”), and (ii) the Present Value Depreciation Amount shall be
computed by discounting Transmission Owner’s anticipated tax depreciation
deductions as a result of such payments or property transfers by Transmission
Owner’s current weighted average cost of capital. Thus, the formula for
calculating Interconnection Customer's liability to Transmission Owner pursuant
to this Article 5.17.4 can be expressed as follows: (Current Tax Rate x (Gross
Income Amount - Present Value of Tax Depreciation))/(1-Current Tax Rate).
Interconnection Customer's estimated tax liability in the event taxes are
imposed shall be stated in Appendix A, Interconnection Facilities, Network
Upgrades and Distribution Upgrades.


5.17.5
Private Letter Ruling or Change or Clarification of Law. At Interconnection
Customer's request and expense, Transmission Owner shall file with the IRS a
request for a private letter ruling as to whether any property transferred or
sums paid, or to be paid, by Interconnection Customer to Transmission Owner
under this LGIA are subject to federal income taxation. Interconnection Customer
will prepare the initial draft of the request for a private letter ruling, and
will certify under penalties of perjury that all facts represented in such
request are true and accurate to the best of Interconnection Customer's
knowledge. Transmission Owner and Interconnection Customer shall cooperate in
good faith with respect to the submission of such request.



Transmission Owner shall keep Interconnection Customer fully informed of the
status of such request for a private letter ruling and shall execute either a
privacy act waiver or a limited power of attorney, in a form acceptable to the
IRS, that authorizes Interconnection Customer to participate in all discussions
with the IRS regarding such request for a private letter ruling. Transmission
Owner shall allow Interconnection Customer to attend all meetings with IRS
officials about the request and shall permit Interconnection Customer to prepare
the initial drafts of any follow-up letters in connection with the request.


5.17.6
Subsequent Taxable Events. If, within 10 years from the date on which the
relevant Transmission Owner’s Interconnection Facilities are placed in service,
(i) Interconnection Customer Breaches the covenant contained in Article 5.17.2,
(ii) a "disqualification event" occurs within the meaning of IRS Notice 88-129,
or (iii)





--------------------------------------------------------------------------------

Original Sheet No. 30

this LGIA terminates and Transmission Owner retains ownership of the
Interconnection Facilities, Network Upgrades, Transmission Owner’s System
Protection Facilities, and/or Distribution Upgrades, the Interconnection
Customer shall pay a tax gross-up for the cost consequences of any current tax
liability imposed on Transmission Owner, calculated using the methodology
described in Article 5.17.4 and in accordance with IRS Notice 90‑60.


5.17.7
Contests. In the event any Governmental Authority determines that Transmission
Owner’s receipt of payments or property constitutes income that is subject to
taxation, Transmission Owner shall notify Interconnection Customer, in writing,
within thirty (30) Calendar Days of receiving notification of such determination
by a Governmental Authority. Upon the timely written request by Interconnection
Customer and at Interconnection Customer's sole expense, Transmission Owner may
appeal, protest, seek abatement of, or otherwise oppose such determination. Upon
Interconnection Customer's written request and sole expense, Transmission Owner
shall file a claim for refund with respect to any taxes paid under this Article
5.17, whether or not it has received such a determination. Transmission Owner
reserves the right to make all decisions with regard to the prosecution of such
appeal, protest, abatement or other contest, including the selection of counsel
and compromise or settlement of the claim, but Transmission Owner shall keep
Interconnection Customer informed, shall consider in good faith suggestions from
Interconnection Customer about the conduct of the contest, and shall reasonably
permit Interconnection Customer or an Interconnection Customer representative to
attend contest proceedings.



Interconnection Customer shall pay to Transmission Owner on a periodic basis, as
invoiced by Transmission Owner, Transmission Owner’s documented reasonable costs
of prosecuting such appeal, protest, abatement or other contest. At any time
during the contest, Transmission Owner may agree to a settlement either with
Interconnection Customer's consent or after obtaining written advice from
nationally-recognized tax counsel, selected by Transmission Owner, but
reasonably acceptable to Interconnection Customer, that the proposed settlement
represents a reasonable settlement given the hazards of litigation.
Interconnection Customer's obligation shall be based on the amount of the
settlement agreed to by Interconnection Customer, or if a higher amount, so much
of the settlement that is supported by the written advice from
nationally-recognized tax counsel selected under the terms of the preceding
sentence. The settlement amount shall be calculated on a fully grossed-up basis
to cover any related cost consequences of the current tax liability. Any
settlement without Interconnection Customer's consent or such written advice
will relieve Interconnection Customer from any obligation to indemnify
Transmission Owner for the tax at issue in the contest.


5.17.8
Refund. In the event that (a) a private letter ruling is issued to Transmission
Owner which holds that any amount paid or the value of any property transferred
by Interconnection Customer to Transmission Owner under the terms of this LGIA
is not subject to federal income taxation, (b) any legislative change or
administrative announcement, notice, ruling or other determination makes it
reasonably clear to Transmission Owner in good faith that any amount paid or





--------------------------------------------------------------------------------

Original Sheet No. 31

the value of any property transferred by Interconnection Customer to
Transmission Owner under the terms of this LGIA is not taxable to Transmission
Owner, (c) any abatement, appeal, protest, or other contest results in a
determination that any payments or transfers made by Interconnection Customer to
Transmission Owner are not subject to federal income tax, or (d) if Transmission
Owner receives a refund from any taxing authority for any overpayment of tax
attributable to any payment or property transfer made by Interconnection
Customer to Transmission Owner pursuant to this LGIA, Transmission Owner shall
promptly refund to Interconnection Customer the following:


(i) any payment made by Interconnection Customer under this Article 5.17 for
taxes that is attributable to the amount determined to be non-taxable, together
with interest thereon,


(ii) interest on any amounts paid by Interconnection Customer to Transmission
Owner for such taxes which Transmission Owner did not submit to the taxing
authority, calculated in accordance with the methodology set forth in 18 C.F.R.
Section 35.19a(a)(2)(iii) from the date payment was made by Interconnection
Customer to the date Transmission Owner refunds such payment to Interconnection
Customer, and


(iii) with respect to any such taxes paid by Transmission Owner, any refund or
credit Transmission Owner receives or to which it may be entitled from any
Governmental Authority, interest (or that portion thereof attributable to the
payment described in clause (i), above) owed to the Transmission Owner for such
overpayment of taxes (including any reduction in interest otherwise payable by
Transmission Owner to any Governmental Authority resulting from an offset or
credit); provided, however, that Transmission Owner will remit such amount
promptly to Interconnection Customer only after and to the extent that
Transmission Owner has received a tax refund, credit or offset from any
Governmental Authority for any applicable overpayment of income tax related to
the Transmission Owner’s Interconnection Facilities. The intent of this
provision is to leave both parties, to the extent practicable, in the event that
no taxes are due with respect to any payment for Interconnection Facilities and
Network Upgrades hereunder, in the same position they would have been in had no
such tax payments been made.


5.17.9
Taxes Other Than Income Taxes. Upon the timely request by Interconnection
Customer, and at Interconnection Customer’s sole expense, Transmission Owner
shall appeal, protest, seek abatement of, or otherwise contest any tax (other
than federal or state income tax) asserted or assessed against Transmission
Owner for which Interconnection Customer may be required to reimburse
Transmission Owner under the terms of this LGIA. Interconnection Customer shall
pay to Transmission Owner on a periodic basis, as invoiced by Transmission
Owner, Transmission Owner’s documented reasonable costs of prosecuting such
appeal, protest, abatement, or other contest. Interconnection Customer and
Transmission Owner shall cooperate in good faith with respect to





--------------------------------------------------------------------------------

Original Sheet No. 32

any such contest. Unless the payment of such taxes is a prerequisite to an
appeal or abatement or cannot be deferred, no amount shall be payable by
Interconnection Customer to Transmission Owner for such taxes until they are
assessed by a final, non-appealable order by any court or agency of competent
jurisdiction. In the event that a tax payment is withheld and ultimately due and
payable after appeal, Interconnection Customer will be responsible for all
taxes, interest and penalties, other than penalties attributable to any delay
caused by Transmission Owner.


5.18
Tax Status. Each Party shall cooperate with the other Parties to maintain each
Party’s tax status. Nothing in this LGIA is intended to adversely affect any
Party’s tax-exempt status with respect to the issuance of bonds including, but
not limited to, Local Furnishing Bonds.



5.19
Modification.



5.19.1
General. Either Party may undertake modifications to its facilities. If a Party
plans to undertake a modification that reasonably may be expected to affect
another Party's facilities, that Party shall provide to the other Parties
sufficient information regarding such modification so that the other Parties may
evaluate the potential impact of such modification prior to commencement of the
work. Such information shall be deemed to be Confidential Information hereunder
and shall include information concerning the timing of such modifications and
whether such modifications are expected to interrupt the flow of electricity
from the Generating Facility. The Party desiring to perform such work shall
provide the relevant drawings, plans, and specifications to the other Parties at
least ninety (90) Calendar Days in advance of the commencement of the work or
such shorter period upon which the Parties may agree, which agreement shall not
unreasonably be withheld, conditioned or delayed.



In the case of Generating Facility modifications that do not require
Interconnection Customer to submit an Interconnection Request, Transmission
Provider shall provide, within thirty (30) Calendar Days (or such other time as
the Parties may agree), an estimate of any additional modifications to the
Transmission or Distribution System as applicable, Transmission Owner’s
Interconnection Facilities, Network Upgrades, Transmission Owner’s System
Protection Facilities, and/or Distribution Upgrades necessitated by such
Interconnection Customer modification and a good faith estimate of the costs
thereof.


5.19.2
Standards. Any additions, modifications, or replacements made to a Party’s
facilities shall be designed, constructed and operated in accordance with this
LGIA and Good Utility Practice.



5.19.3
Modification Costs. Interconnection Customer shall not be directly assigned the
costs of any additions, modifications, or replacements that Transmission Owner
makes to the Transmission Owner’s Interconnection Facilities, Network Upgrades,
Transmission Owner’s System Protection Facilities, Distribution Upgrades, or the
Transmission or Distribution System, as applicable, to facilitate the
interconnection of a third party to the Transmission Owner’s Interconnection
Facilities or the Transmission or Distribution System, as applicable, or to
provide





--------------------------------------------------------------------------------

Original Sheet No. 33

transmission service to a third party under the Tariff. Interconnection Customer
shall be responsible for the costs of any additions, modifications, or
replacements to the Interconnection Customer’s Interconnection Facilities that
may be necessary to maintain or upgrade such Interconnection Customer’s
Interconnection Facilities consistent with Applicable Laws and Regulations,
Applicable Reliability Standards or Good Utility Practice.




ARTICLE 6. TESTING AND INSPECTION


6.1
Pre-Commercial Operation Date Testing and Modifications. Prior to the Commercial
Operation Date, the Transmission Owner shall test the Transmission Owner’s
Interconnection Facilities, Network Upgrades, Transmission Owner’s System
Protection Facilities, and Distribution Upgrades, and Interconnection Customer
shall test each electric production device at the Generating Facility,
Interconnection Customer’s System Protection Facilities, and the Interconnection
Customer’s Interconnection Facilities to ensure their safe and reliable
operation. Similar testing may be required after initial operation. Transmission
Owner and Interconnection Customer shall make any modifications to their
respective facilities that are found to be necessary as a result of such
testing. Interconnection Customer shall bear the cost of all such testing and
modifications. Interconnection Customer shall generate test energy at the
Generating Facility only if it has arranged for the delivery of such test
energy.



6.2
Post-Commercial Operation Date Testing and Modifications. Each Party shall at
its own expense perform routine inspection and testing of its facilities and
equipment in accordance with Good Utility Practice as may be necessary to ensure
the continued interconnection of the Generating Facility with the Transmission
or Distribution System, as applicable, in a safe and reliable manner. Each Party
shall have the right, upon advance written notice, to require reasonable
additional testing of the Interconnection Facilities, at the requesting Party’s
expense, as may be in accordance with Good Utility Practice.



6.3
Right to Observe Testing. Each Party shall notify the other Parties in advance
of its performance of tests of its Interconnection Facilities. The other Parties
shall each have the right, at its own expense, to observe such testing.



6.4
Right to Inspect. Each Party shall have the right, but shall have no obligation
to: (i) observe Transmission Owner’s and Interconnection Customer’s tests and/or
inspection of any of their respective System Protection Facilities and other
protective equipment, including power system stabilizers; (ii) review the
settings of the System Protection Facilities and other protective equipment; and
(iii) review the maintenance records relative to the Interconnection Facilities,
the System Protection Facilities and other protective equipment. A Party may
exercise these rights from time to time as it deems necessary upon reasonable
notice to the other Parties. The exercise or non-exercise by a Party of any such
rights shall not be construed as an endorsement or confirmation of any element
or condition of the Interconnection Facilities or the System Protection
Facilities or other protective equipment or the operation thereof, or as a
warranty as to the fitness, safety, desirability, or reliability of same. Any
information that a Party obtains through the exercise of any of its rights under
this Article 6.4 shall be deemed to be Confidential Information and treated
pursuant to Article 22 of this LGIA.





--------------------------------------------------------------------------------

Original Sheet No. 34



ARTICLE 7. METERING


7.1
General. Each Party shall comply with the Applicable Reliability Council
requirements. Unless otherwise agreed by the Parties, Transmission Owner, at its
election, or otherwise the Interconnection Customer, shall install Metering
Equipment (the “Metering Party”) at the Point of Interconnection prior to any
operation of the Generating Facility and Transmission Owner, at its election, or
otherwise the Interconnection Customer shall own, operate, test, and maintain
such Metering Equipment. Power flows to and from the Generating Facility shall
be measured at or, at the Metering Party’s option, compensated to, the Point of
Interconnection. The Metering Party shall provide metering quantities, in analog
and/or digital form, to the other Parties upon request. Interconnection Customer
shall bear all reasonable documented costs associated with the purchase,
installation, operation, testing and maintenance of the Metering Equipment.



7.2
Check Meters. Interconnection Customer, at its option and expense, may install
and operate, on its premises and on its side of the Point of Interconnection,
one or more check meters to check the Metering Equipment owned by the Metering
Party. Such check meters shall be for check purposes only and shall not be used
for the measurement of power flows for purposes of this LGIA, except as provided
in Article 7.4 below. The check meters shall be subject at all reasonable times
to inspection and examination by Transmission Provider, Transmission Owner or
their designees. The installation, operation and maintenance thereof shall be
performed entirely by Interconnection Customer in accordance with Good Utility
Practice.



7.3
Standards. The Metering Party shall install, calibrate, and test revenue quality
Metering Equipment in accordance with applicable ANSI standards.



7.4
Testing of Metering Equipment. The Metering Party shall inspect and test
Metering Equipment upon installation and at least once every two (2) years
thereafter. If requested to do so by a Party, the Metering Party shall, at the
requesting Party’s expense, inspect or test Metering Equipment more frequently
than every two (2) years. The Metering Party shall give reasonable notice to the
other Parties of the time when any inspection or test shall take place, and the
other Parties may have representatives present at the test or inspection. If at
any time Metering Equipment is found to be inaccurate or defective, it shall be
adjusted, repaired, or replaced at Interconnection Customer's expense, in order
to provide accurate metering, unless the inaccuracy or defect is due to the
Metering Party’s failure to maintain, then the Metering Party shall pay. If
Metering Equipment fails to register, or if the measurement made by Metering
Equipment during a test varies by more than two percent (2%) from the
measurement made by the standard meter used in the test, the Metering Party
shall adjust the measurements by correcting all measurements for the period
during which Metering Equipment was in error by using Interconnection Customer’s
check meters, if installed. If no such check meters are installed or if the
period cannot be reasonably ascertained, the adjustment shall be for the period
immediately preceding the test of the Metering Equipment equal to one-half the
time from the date of the previous test of the Metering Equipment.



7.5
Metering Data. At Interconnection Customer's expense, the metered data shall be
telemetered to one or more locations designated by Transmission Provider and
Transmission Owner and one or more locations designated by Interconnection
Customer.





--------------------------------------------------------------------------------

Original Sheet No. 35

Such telemetered data shall be used, under normal operating conditions, as the
official measurement of the amount of energy delivered from the Generating
Facility to the Point of Interconnection.




ARTICLE 8. COMMUNICATIONS


8.1
Interconnection Customer Obligations. Interconnection Customer shall maintain
satisfactory operating communications with Transmission Provider's Transmission
System dispatcher or representative designated by Transmission Provider.
Interconnection Customer shall provide standard voice line, dedicated voice
line, and facsimile communications at its Generating Facility control room or
central dispatch facility through use of either the public telephone system or a
voice communications system that does not rely on the public telephone system.
Interconnection Customer shall also provide the dedicated data circuit(s)
necessary to provide Interconnection Customer data to Transmission Provider as
set forth in Appendix D, Security Arrangements Details. The data circuit(s)
shall extend from the Generating Facility to the location(s) specified by
Transmission Provider. Any required maintenance of such communications equipment
shall be performed by and at the cost of Interconnection Customer. Operational
communications shall be activated and maintained under, but not be limited to,
the following events: system paralleling or separation, scheduled and
unscheduled shutdowns, equipment clearances, and hourly and daily load data.



8.2
Remote Terminal Unit. Prior to the Initial Synchronization Date of the
Generating Facility, a Remote Terminal Unit, or equivalent data collection and
transfer equipment acceptable to both Parties, shall be installed by
Interconnection Customer, or by Transmission Owner at Interconnection Customer's
expense, to gather accumulated and instantaneous data to be telemetered to the
location(s) designated by Transmission Owner and Transmission Provider through
use of a dedicated point-to-point data circuit(s) as indicated in Article 8.1.
The communication protocol for the data circuit(s) shall be specified by
Transmission Owner and Transmission Provider. Instantaneous bi-directional
analog real power and reactive power flow information must be telemetered
directly to the location(s) specified by Transmission Provider and Transmission
Owner.



Each Party will promptly advise the other Parties if it detects or otherwise
learns of any metering, telemetry or communications equipment errors or
malfunctions that require the attention and/or correction. The Party owning such
equipment shall correct such error or malfunction as soon as reasonably
feasible.


8.3
No Annexation. Any and all equipment placed on the premises of a Party shall be
and remain the property of the Party providing such equipment regardless of the
mode and manner of annexation or attachment to real property, unless otherwise
mutually agreed by the Parties.









--------------------------------------------------------------------------------

Original Sheet No. 36

ARTICLE 9. OPERATIONS


9.1
General. Each Party shall comply with the Applicable Reliability Council
requirements. Each Party shall provide to any Party all information that may
reasonably be required by that Party to comply with Applicable Laws and
Regulations and Applicable Reliability Standards.



9.2
Control Area Notification. At least three months before Initial Synchronization
Date, the Interconnection Customer shall notify the Transmission Provider and
Transmission Owner in writing of the Control Area in which the Generating
Facility will be located. If the Interconnection Customer elects to locate the
Generating Facility through dynamic metering/scheduling in a Control Area other
than the Control Area in which the Generating Facility is physically located,
and if permitted to do so by the relevant transmission tariffs, all necessary
arrangements, including but not limited to those set forth in Article 7 and
Article 8 of this LGIA, and remote Control Area generator interchange
agreements, if applicable, and the appropriate measures under such agreements,
shall be executed and implemented prior to the placement of the Generating
Facility in the other Control Area.



9.3
Transmission Provider and Transmission Owner Obligations. Transmission Provider
shall cause the Transmission System and the Transmission Owner’s Interconnection
Facilities to be operated, maintained, and controlled in a safe and reliable
manner in accordance with this LGIA. Transmission Provider, or its designee, may
provide operating instructions to Interconnection Customer consistent with this
LGIA and Transmission Provider’s and, if applicable, Transmission Owner’s
operating protocols and procedures as they may change from time to time.
Transmission Provider will consider changes to its operating protocols and
procedures proposed by Interconnection Customer.



9.4
Interconnection Customer Obligations. Interconnection Customer shall at its own
expense operate, maintain and control the Generating Facility and the
Interconnection Customer’s Interconnection Facilities in a safe and reliable
manner and in accordance with this LGIA. The Generating Facility must be
operated in accordance with the operating limits, if any, in the Interconnection
Facilities Study and specified in Appendix C of this LGIA. Interconnection
Customer shall operate the Generating Facility and the Interconnection
Customer’s Interconnection Facilities in accordance with all applicable
requirements of the Transmission Provider or its designated Control Area
Operator of which the Generating Facility is part, as such requirements are set
forth in Appendix C, Interconnection Details, of this LGIA. Appendix C,
Interconnection Details, will be modified to reflect changes to the requirements
as they may change from time to time. Any Party may request that a Party provide
copies of the requirements set forth in Appendix C, Interconnection Details, of
this LGIA.



9.5
Start-Up and Synchronization. Consistent with the Parties’ mutually acceptable
procedures, the Interconnection Customer is responsible for the proper
synchronization of the Generating Facility to the Transmission or Distribution
System, as applicable.



9.6    Reactive Power.






--------------------------------------------------------------------------------

Original Sheet No. 37

9.6.1
Power Factor Design Criteria. Interconnection Customer shall design the
Generating Facility to be capable of maintaining a composite power delivery at
continuous rated power output at the Point of Interconnection at all power
factors over 0.95 leading to 0.95 lagging, unless Transmission Provider has
established different requirements that apply to all generators in the Control
Area on a comparable basis. The applicable Control Area power factor
requirements are listed on the Transmission Provider’s website at
https://www.misoenergy.org/Library/Repository/Study/Generator%20Interconnection/Reactive%20Generator%20Requirements.pdf
and may be referenced in the Appendices to this LGIA. The Generating Facility
shall be capable of continuous dynamic operation throughout the power factor
design range as measured at the Point of Interconnection. Such operation shall
account for the net effect of all energy production devices on the
Interconnection Customer’s side of the Point of Interconnection. The
requirements of this Article 9.6.1 shall not apply to wind generators.



9.6.2
Voltage Schedules. Once the Interconnection Customer has synchronized the
Generating Facility with the Transmission System, Transmission Provider shall
require Interconnection Customer to operate the Generating Facility to produce
or absorb reactive power within the design limitations of the Generating
Facility set forth in Article 9.6.1 (Power Factor Design Criteria), to maintain
the output voltage or power factor at the Point of Interconnection as specified
by the Transmission Provider. Transmission Provider’s voltage schedules shall
treat all sources of reactive power in the Control Area in an equitable and not
unduly discriminatory manner. Transmission Provider shall exercise Reasonable
Efforts to provide Interconnection Customer with such schedules at least one (1)
day in advance, and may make changes to such schedules as necessary to maintain
the reliability of the Transmission or Distribution System as applicable.
Interconnection Customer shall operate the Generating Facility to maintain the
specified output voltage or power factor at the Point of Interconnection within
the design limitations of the Generating Facility set forth in Article 9.6.1
(Power Factor Design Criteria). If Interconnection Customer is unable to
maintain the specified voltage or power factor, it shall promptly notify
Transmission Provider’s system operator, or its designated representative.



9.6.2.1
Governors and Regulators. Whenever the Generating Facility is operated in
parallel with the Transmission or Distribution System as applicable and the
speed governors (if installed on the generating unit pursuant to Good Utility
Practice) and voltage regulators are capable of operation, Interconnection
Customer shall operate the Generating Facility with its speed governors and
voltage regulators in automatic operation. If the Generating Facility’s speed
governors and voltage regulators are not capable of such automatic operation,
the Interconnection Customer shall immediately notify Transmission Provider’s
system operator, or its designated representative, and ensure that such
Generating Facility’s reactive power production or absorption (measured in
MVARs) are within the





--------------------------------------------------------------------------------

Original Sheet No. 38

design capability of the Generating Facility’s generating unit(s) and steady
state stability limits. Interconnection Customer shall not cause its Generating
Facility to disconnect automatically or instantaneously from the Transmission or
Distribution System, as applicable, or trip any generating unit
comprising the Generating Facility for an under or over frequency condition
unless the abnormal frequency condition persists for a time period beyond the
limits set forth in ANSI/IEEE Standard C37.106, or such other standard as
applied to other generators in the Control Area on a comparable basis.


9.6.3
Payment for Reactive Power. Payments for reactive power shall be pursuant to any
tariff or rate schedule filed by the Transmission Provider and approved by the
FERC.



9.7    Outages and Interruptions.


9.7.1
Outages.



9.7.1.1
Outage Authority and Coordination. Interconnection Customer and Transmission
Owner may each in accordance with Good Utility Practice in coordination with the
other Party and Transmission Provider remove from service any of its respective
Interconnection Facilities, System Protection Facilities, Network Upgrades,
System Protection Facilities or Distribution Upgrades that may impact the other
Party's facilities as necessary to perform maintenance or testing or to install
or replace equipment. Absent an Emergency Condition, the Party scheduling a
removal of such facility(ies) from service will use Reasonable Efforts to notify
one another and schedule such removal on a date and time mutually acceptable to
the Parties. In all circumstances, any Party planning to remove such
facility(ies) from service shall use Reasonable Efforts to minimize the effect
on the other Parties of such removal.



9.7.1.2
Outage Schedules. The Transmission Provider shall post scheduled outages of
transmission facilities on the OASIS. Interconnection Customer shall submit its
planned maintenance schedules for the Generating Facility to Transmission
Provider and Transmission Owner for a minimum of a rolling twenty-four month
period in accordance with the Transmission Provider’s procedures.
Interconnection Customer shall update its planned maintenance schedules as
necessary. Transmission Provider may request Interconnection Customer to
reschedule its maintenance as necessary to maintain the reliability of the
Transmission System; provided, however, adequacy of generation supply shall not
be a criterion in determining Transmission System reliability. Transmission
Provider shall compensate, pursuant to applicable Transmission Provider tariff
or rate schedule, Interconnection Customer for any additional direct costs that
the Interconnection Customer incurs as a result of having to reschedule
maintenance, including any additional overtime, breaking of maintenance
contracts or other costs above and beyond the cost the Interconnection Customer
would have incurred absent the Transmission





--------------------------------------------------------------------------------

Original Sheet No. 39

Provider’s request to reschedule maintenance. Interconnection Customer will not
be eligible to receive compensation, if during the twelve (12) months prior to
the date of the scheduled maintenance, the Interconnection Customer had modified
its schedule of maintenance activities.


Costs shall be determined by negotiation between the Transmission Provider and
Interconnection Customer prior to implementation of the voluntary change in
outage schedules, or if such request is made by or on behalf of a Transmission
Customer requesting firm service, costs and recovery of costs shall be
determined through a bilateral agreement between the Transmission Customer and
the Interconnection Customer. Voluntary changes to outage schedules under this
Article 9.7.1.2 are separate from actions and compensation required under
Article 13 and for which costs are recovered in accordance with Transmission
Provider’s applicable tariff or rate schedule.


9.7.1.3
Outage Restoration. If an outage on either the Interconnection Customer’s or
Transmission Owner’s Interconnection Facilities, Network Upgrades, System
Protection Facilities or Distribution Upgrades adversely affects a Party's
operations or facilities, the Party that owns or controls the facility that is
out of service shall use Reasonable Efforts to promptly restore such
facility(ies) to a normal operating condition consistent with the nature of the
outage. The Party that owns or controls the facility that is out of service
shall provide the other Parties, to the extent such information is known,
information on the nature of the Emergency Condition, an estimated time of
restoration, and any corrective actions required. Initial verbal notice shall be
followed up as soon as practicable with written notice to the other Parties
explaining the nature of the outage.



9.7.2
Interruption of Service. If required by Good Utility Practice to do so,
Transmission Provider may require Interconnection Customer to interrupt or
reduce deliveries of electricity if such delivery of electricity could adversely
affect Transmission Provider’s ability to perform such activities as are
necessary to safely and reliably operate and maintain the Transmission System.
The following provisions shall apply to any interruption or reduction permitted
under this Article 9.7.2:



9.7.2.1
The interruption or reduction shall continue only for so long as reasonably
necessary under Good Utility Practice;



9.7.2.2
Any such interruption or reduction shall be made on an equitable,
non-discriminatory basis with respect to all generating facilities directly
connected to the Transmission or Distribution System, as applicable;



9.7.2.3
When the interruption or reduction must be made under circumstances which do not
allow for advance notice, Transmission Provider shall notify Interconnection
Customer by telephone as soon as practicable of the reasons for the curtailment,
interruption, or reduction, and, if known, its





--------------------------------------------------------------------------------

Original Sheet No. 40

expected duration. Telephone notification shall be followed by written
notification as soon as practicable;


9.7.2.4
Except during the existence of an Emergency Condition, when the interruption or
reduction can be scheduled without advance notice, Transmission Provider shall
notify Interconnection Customer in advance regarding the timing of such
scheduling and further notify Interconnection Customer of the expected duration.
Transmission Provider shall coordinate with the Interconnection Customer using
Good Utility Practice to schedule the interruption or reduction during periods
of least impact to the Interconnection Customer, Transmission Owner and the
Transmission Provider;



9.7.2.5
The Parties shall cooperate and coordinate with each other to the extent
necessary in order to restore the Generating Facility, Interconnection
Facilities, and the Transmission or Distribution System, as applicable to their
normal operating state, consistent with system conditions and Good Utility
Practice.



9.7.3
Under-Frequency and Over Frequency Conditions. The Transmission System is
designed to automatically activate a load-shed program as required by the
Applicable Reliability Council in the event of an under-frequency system
disturbance. Interconnection Customer shall implement under-frequency and
over-frequency relay set points for the Generating Facility as required by the
Applicable Reliability Council to ensure “ride through” capability of the
Transmission System. Generating Facility response to frequency deviations of
pre-determined magnitudes, both under-frequency and over-frequency deviations,
shall be studied and coordinated with the Transmission Provider in accordance
with Good Utility Practice. The term "ride through" as used herein shall mean
the ability of a Generating Facility to stay connected to and synchronized with
the Transmission System during system disturbances within a range of
under-frequency and over-frequency conditions, in accordance with Good Utility
Practice.



9.7.4
System Protection and Other Control Requirements.



9.7.4.1
System Protection Facilities. Interconnection Customer shall, at its expense,
install, operate and maintain its System Protection Facilities as a part of the
Generating Facility or the Interconnection Customer’s Interconnection
Facilities. Transmission Owner shall install at Interconnection Customer's
expense any Transmission Owner’s System Protection Facilities that may be
required on the Transmission Owner’s Interconnection Facilities or the
Transmission Owner’s transmission or distribution facilities as a result of the
interconnection of the Generating Facility and the Interconnection Customer’s
Interconnection Facilities.



9.7.4.2
Interconnection Customer’s and Transmission Owner’s System Protection Facilities
shall be designed and coordinated with Affected Systems in accordance with Good
Utility Practice.







--------------------------------------------------------------------------------

Original Sheet No. 41

9.7.4.3
Each Party shall be responsible for protection of its facilities consistent with
Good Utility Practice.



9.7.4.4
Each Party’s protective relay design shall incorporate the necessary test
switches to perform the tests required in Article 6. The required test switches
will be placed such that they allow operation of lockout relays while preventing
breaker failure schemes from operating and causing unnecessary breaker
operations and/or the tripping of the Generating Facility.



9.7.4.5
Each Party will test, operate and maintain their respective System Protection
Facilities in accordance with Good Utility Practice.



9.7.4.6
Prior to the In-Service Date, and again prior to the Commercial Operation Date,
Interconnection Customer or Transmission Owner, or their respective agents,
shall perform a complete calibration test and functional trip test of the System
Protection Facilities. At intervals suggested by Good Utility Practice and
following any apparent malfunction of the System Protection Facilities,
Interconnection Customer or Transmission Owner shall each perform both
calibration and functional trip tests of their respective System Protection
Facilities. These tests do not require the tripping of any in-service generating
unit. These tests do, however, require that all protective relays and lockout
contacts be activated.



9.7.5
Requirements for Protection. In compliance with Good Utility Practice,
Interconnection Customer shall provide, install, own, and maintain relays,
circuit breakers and all other devices necessary to remove any fault
contribution of the Generating Facility to any short circuit occurring on the
Transmission or Distribution System, as applicable, not otherwise isolated by
Transmission Owner’s equipment, such that the removal of the fault contribution
shall be coordinated with the protective requirements of the Transmission or
Distribution System, as applicable. Such protective equipment shall include,
without limitation, a disconnecting device or switch with load-interrupting
capability located between the Generating Facility and the Transmission or
Distribution System, as applicable, at a site selected upon mutual agreement
(not to be unreasonably withheld, conditioned or delayed) of the Parties.
Interconnection Customer shall be responsible for protection of the Generating
Facility and Interconnection Customer's other equipment from such conditions as
negative sequence currents, over- or under-frequency, sudden load rejection,
over- or under-voltage, and generator loss-of-field. Interconnection Customer
shall be solely responsible to disconnect the Generating Facility and
Interconnection Customer's other equipment if conditions on the Transmission or
Distribution System, as applicable, could adversely affect the Generating
Facility.



9.7.6
Power Quality. Neither Party’s facilities shall cause excessive voltage flicker
nor introduce excessive distortion to the sinusoidal voltage or current waves as
defined by ANSI Standard C84.1-1989, in accordance with IEEE Standard 519, or
any applicable superseding electric industry standard. In the event of a
conflict between ANSI Standard C84.1-1989, and any applicable superseding
electric





--------------------------------------------------------------------------------

Original Sheet No. 42

industry standard, the applicable superseding electric industry standard shall
control.


9.8
Switching and Tagging Rules. Prior to the Initial Synchronization Date, each
Party shall provide the other Parties a copy of its switching and tagging rules
that are applicable to the other Parties’ activities. Such switching and tagging
rules shall be developed on a non-discriminatory basis. The Parties shall comply
with applicable switching and tagging rules, as amended from time to time, in
obtaining clearances for work or for switching operations on equipment.



9.9
Use of Interconnection Facilities by Other Parties.



9.9.1
Purpose of Interconnection Facilities. Except as may be required by Applicable
Laws and Regulations, or as otherwise agreed to among the Parties, the
Interconnection Facilities shall be constructed for the sole purpose of
interconnecting the Generating Facility to the Transmission or Distribution
System, as applicable, and shall be used for no other purpose.



9.9.2
Other Users. If required by Applicable Laws and Regulations or if the Parties
mutually agree, such agreement not to be unreasonably withheld or delayed, to
allow one or more parties to use the Transmission Owner's Interconnection
Facilities, or any part thereof, Interconnection Customer will be entitled to
compensation for the capital expenses it incurred in connection with the
Interconnection Facilities based upon the pro rata use of the Interconnection
Facilities by Transmission Owner, all non-party users, and Interconnection
Customer, in accordance with Applicable Laws and Regulations or upon some other
mutually-agreed upon methodology. In addition, cost responsibility for ongoing
costs, including operation and maintenance costs associated with the
Interconnection Facilities, will be allocated between Interconnection Customer
and any non-party users based upon the pro rata use of the Interconnection
Facilities by Transmission Owner, all non-party users, and Interconnection
Customer, in accordance with Applicable Laws and Regulations or upon some other
mutually agreed upon methodology. If the issue of such compensation or
allocation cannot be resolved through such negotiations, it shall be submitted
to Dispute Resolution pursuant to Section 12 of the Tariff.



9.10
Disturbance Analysis Data Exchange. The Parties will cooperate with one another
in the analysis of disturbances to either the Generating Facility or the
Transmission System by gathering and providing access to any information
relating to any disturbance, including information from oscillography,
protective relay targets, breaker operations and sequence of events records, and
any disturbance information required by Good Utility Practice.























--------------------------------------------------------------------------------

Original Sheet No. 43





ARTICLE 10. MAINTENANCE


10.1
Transmission Owner Obligations. Transmission Owner shall maintain the
Transmission Owner’s Interconnection Facilities in a safe and reliable manner
and in accordance with this LGIA and all Applicable Laws and Regulations.



10.2
Interconnection Customer Obligations. Interconnection Customer shall maintain
the Generating Facility and the Interconnection Customer’s Interconnection
Facilities in a safe and reliable manner and in accordance with this LGIA and
all Applicable Laws and Regulations.



10.3
Coordination. The Parties shall confer regularly to coordinate the planning,
scheduling, and performance of preventive and corrective maintenance on the
Generating Facility and the Interconnection Facilities.



10.4
Secondary Systems. Each Party shall cooperate with the other in the inspection,
maintenance, and testing of control or power circuits that operate below 600
volts, AC or DC, including, but not limited to, any hardware, control or
protective devices, cables, conductors, electric raceways, secondary equipment
panels, transducers, batteries, chargers, and voltage and current transformers
that directly affect the operation of a Party's facilities and equipment which
may reasonably be expected to impact another Party. Each Party shall provide
advance notice to the other Parties before undertaking any work on such
circuits, especially on electrical circuits involving circuit breaker trip and
close contacts, current transformers, or potential transformers.



10.5
Operating and Maintenance Expenses. Subject to the provisions herein addressing
the use of facilities by others, and except for operations and maintenance
expenses associated with modifications made for providing interconnection or
transmission service to a non-party and such non-party pays for such expenses,
Interconnection Customer shall be responsible for all reasonable expenses
including overheads, associated with: (1) owning, operating, maintaining,
repairing, and replacing Interconnection Customer’s Interconnection Facilities;
and (2) operation, maintenance, repair and replacement of Transmission Owner’s
Interconnection Facilities to the extent required by the Transmission Owner on a
comparable basis.





ARTICLE 11. PERFORMANCE OBLIGATION


11.1
Interconnection Customer’s Interconnection Facilities. Interconnection Customer
shall design, procure, construct, install, own and/or control the
Interconnection Customer’s Interconnection Facilities described in Appendix A at
its sole expense.



11.2
Transmission Owner's Interconnection Facilities. Transmission Owner shall
design, procure, construct, install, own and/or control the Transmission Owner’s
Interconnection Facilities described in Appendix A at the sole expense of the
Interconnection Customer.



11.3
Network Upgrades, System Protection Facilities and Distribution Upgrades.
Transmission Owner shall design, procure, construct, install, and own the
Network Upgrades, Transmission Owner’s System Protection Facilities and
Distribution Upgrades





--------------------------------------------------------------------------------

Original Sheet No. 44

described in Appendix A. The Interconnection Customer shall be responsible for
all costs related to Distribution Upgrades and/or Generator Upgrades.
Transmission Owner shall provide the Transmission Provider and Interconnection
Customer with written notice pursuant to Article 15 if the Transmission Owner
elects to fund the capital for the Network Upgrades and Transmission Owner’s
System Protection Facilities; otherwise, such facilities, if any, shall be
solely funded by the Interconnection Customer.


11.3.1
Contingencies Affecting Network Upgrades, System Protection Facilities and
Distribution Upgrades. Network Upgrades, System Protection Facilities and
Distribution Upgrades that are required to accommodate the Generating Facility
may be modified because (1) a higher queued interconnection request withdrew or
was deemed to have withdrawn, (2) the interconnection agreement associated with
a higher queued interconnection request was terminated prior to the project’s
In‑Service Date, (3) the Commercial Operation Date for a higher queued
interconnection request is delayed such that facilities required to accommodate
lower queued projects may be altered, (4) the queue position is reinstated for a
higher-queued interconnection request whose queue position was subject to
dispute resolution, (5) changes occur in Transmission Provider or Transmission
Owner equipment design standards or reliability criteria giving rise to the need
for restudy, or (6) the facilities required to accommodate a higher queued
interconnection request were modified constituting a Material Modification
pursuant to Section 4.4 of the LGIP. The higher queued interconnection requests
that could impact the Network Upgrades, System Protection Facilities and
Distribution Upgrades required to accommodate the Generating Facility, and
possible Modifications that may result from the above listed events affecting
the higher queued interconnection requests, to the extent such modifications are
reasonably known and can be determined, and estimates of the costs associated
with such required Network Upgrades, System Protection Facilities and
Distribution Upgrades, are provided in Appendix A.



11.3.2
Agreement to Restudy. The Interconnection Customer agrees to enter into either
an Interconnection System Impact Study Agreement or Interconnection Facilities
Study Agreement, or both, if at any time before the Network Upgrades, System
Protection Facilities and/or Distribution Upgrades associated with higher queued
interconnection requests are completed, the Transmission Provider determines
restudy is required because one of the contingencies in Article 11.3.1 occurred,
and provides notice to Interconnection Customer. Any restudy shall be performed,
as applicable, in accordance with Sections 6.4, 7.6 and 8.5 of the LGIP. The
Parties agree to amend Appendix A to this LGIA in accordance with Article 30.10
to reflect the results of any restudy required under this Article 11.3.2.



11.4    Transmission Credits.


11.4.1
Repayment of Amounts Advanced for Network Upgrades. Interconnection Customer
shall be entitled to a cash repayment by the Transmission Owner(s) and the
Affected System Owner(s) that own the Network Upgrades, of the amount paid
respectively to Transmission Owner and Affected System Operator, if any, for the
Network Upgrades, as provided under Attachment FF of this Tariff





--------------------------------------------------------------------------------

Original Sheet No. 45

and including any tax gross-up or other tax-related payments associated with the
repayable portion of the Network Upgrades, and not repaid to Interconnection
Customer pursuant to Article 5.17.8 or otherwise, to be paid to Interconnection
Customer on a dollar-for-dollar basis for the non-usage sensitive portion of
transmission charges, as payments are made under the Tariff and Affected
System's Tariff for transmission services with respect to the Large Generating
Facility. Any repayment shall include interest calculated in accordance with the
methodology set forth in FERC’s regulations at 18 C.F.R. § 35.19 (a)(2)(iii)
from the date of any payment for Network Upgrades through the date on which the
Interconnection Customer receives a repayment of such payment pursuant to this
subparagraph. Interest shall not accrue during periods in which the
Interconnection Customer has suspended construction pursuant to Article 11 or
the Network Upgrades have been determined not to be needed pursuant to this
Article 11.4.1. Interconnection Customer may assign such repayment rights to any
person.


If the Generating Facility is designated a Network Resource under the Tariff, or
if there are otherwise no incremental payments for Transmission Service
resulting from the use of the Generating Facility by Transmission Customer, and
in the absence of another mutually agreeable payment schedule any repayments
provided under Attachment FF shall be established equal to the applicable rate
for Firm Point-To-Point Transmission Service for the pricing zone where the
Network Load is located multiplied by the portion of the demonstrated output of
the Generating Facility designated as a Network Resource by the Network
Customer(s) or in the absence of such designation, equal to the monthly firm
single system-wide rate defined under Schedule 7 multiplied by the portion of
the demonstrated output of the Generating Facility under contract to Network
Customer(s) and consistent with studies pursuant to Section 3.2.2.2 of the LGIP.


Notwithstanding the foregoing, as applicable and consistent with the provisions
of Attachment FF of this Tariff, Interconnection Customer, Transmission
Provider, Transmission Owner, and Affected System Operator may adopt any
alternative payment schedule that is mutually agreeable so long as Transmission
Owner and Affected System Operator take one of the following actions no later
than five (5) years from the Commercial Operation Date: (1) return to
Interconnection Customer any amounts advanced for Network Upgrades not
previously repaid, or (2) declare in writing that Transmission Owner or Affected
System Operator will continue to provide payments to Interconnection Customer on
a dollar-for-dollar basis for the non-usage sensitive portion of transmission
charges, or develop an alternative schedule that is mutually agreeable and
provides for the return of all amounts advanced for Network Upgrades not
previously repaid; however, full reimbursement shall not extend beyond twenty
(20) years from the Commercial Operation Date. If the Generating Facility fails
to achieve commercial operation, but it or another generating facility is later
constructed and makes use of the Network Upgrades, Transmission Owner and
Affected System Operator shall at that time reimburse Interconnection Customer
for the remaining applicable amounts that may be refundable pursuant to
Attachment FF of this Tariff that were advanced for the Network Upgrades on
their respective systems as described above. Before any such reimbursement can
occur, the




--------------------------------------------------------------------------------

Original Sheet No. 46

Interconnection Customer, or the entity that ultimately constructs the
Generating Facility, if different, is responsible for identifying the entity to
which the reimbursement must be made.


11.4.2
Special Provisions for the Transmission Provider as an Affected System. When the
Transmission Owner's Transmission or Distribution System (including for this
Article 11.4.2 independent distribution systems connected to the Transmission
System) is an Affected System for an interconnection in another electric system,
the Transmission Provider will coordinate the performance of Interconnection
Studies with the other system. The Transmission Provider will determine if any
Network Upgrades or Distribution Upgrades, which may be required on the
Transmission System as a result of the interconnection, would not have been
needed but for the interconnection. Unless the Transmission Owner provides,
under the interconnection agreement between the Interconnection Customer and the
other system, for the repayment of amounts advanced to the Transmission Provider
or an impacted transmission-owning member(s) of the Transmission Provider for
Network Upgrades, the Interconnection Customer, the Transmission Provider, and
the impacted transmission‑owning member(s) shall enter into an agreement that
provides for such repayment by transmission owner(s) as directed by the
Transmission Provider. The agreement shall specify the terms governing payments
to be made by the Interconnection Customer to the Affected System Operator as
well as the payment of refunds by the Affected System Operator.

11.4.3
Notwithstanding any other provision of this LGIA, nothing herein shall be
construed as relinquishing or foreclosing any rights, including but not limited
to firm transmission rights, capacity rights, transmission congestion rights, or
transmission credits, that the Interconnection Customer, shall be entitled to,
now or in the future under any other agreement or tariff as a result of, or
otherwise associated with, the transmission capacity, if any, created by the
Network Upgrades, including the right to obtain cash reimbursement or
transmission credits for transmission service that is not associated with the
Generating Facility.



11.5
Provision of Security. Unless otherwise provided in Appendix B, at least thirty
(30) Calendar Days prior to the commencement of the design, procurement,
installation, or construction of a discrete portion of an initial element of the
Transmission Owner’s Interconnection Facilities, Transmission Owner’s System
Protection Facilities, Network Upgrades, Distribution Upgrades or Stand‑Alone
Network Upgrades, or at the request of Transmission Owner if regulatory
approvals are required for the construction of such facilities, Interconnection
Customer shall provide Transmission Owner, at Interconnection Customer's
selection, a guarantee, a surety bond, letter of credit or other form of
security that is reasonably acceptable to Transmission Owner and is consistent
with the Uniform Commercial Code of the jurisdiction identified in Article
14.2.1. Such security for payment shall be in an amount sufficient to cover the
applicable costs and cost commitments required of the Party responsible for
building the facilities pursuant to the construction schedule developed in
Article 12.1 for designing, engineering, seeking regulatory approval from any
Governmental Authority, constructing, procuring and installing the applicable
portion of Transmission Owner’s Interconnection Facilities, Transmission





--------------------------------------------------------------------------------

Original Sheet No. 47

Owner’s System Protection Facilities, Network Upgrades, Distribution Upgrades or
Stand‑Alone Network Upgrades and shall be reduced on a dollar-for-dollar basis
for payments made to Transmission Owner for these purposes.


In addition:


11.5.1
The guarantee must be made by an entity that meets the creditworthiness
requirements of Transmission Owner, and contain terms and conditions that
guarantee payment of any amount that may be due from Interconnection Customer,
up to an agreed-to maximum amount.



11.5.2
The letter of credit must be issued by a financial institution reasonably
acceptable to Transmission Owner and must specify a reasonable expiration date.



11.5.3
The surety bond must be issued by an insurer reasonably acceptable to
Transmission Owner and must specify a reasonable expiration date.



11.6
Interconnection Customer Compensation. If Transmission Provider requests or
directs Interconnection Customer to provide a service pursuant to Article 13.4
of this LGIA, Transmission Provider shall compensate Interconnection Customer in
accordance with any tariff or rate schedule filed by the Transmission Provider
and approved by the FERC.



ARTICLE 12. INVOICE


12.1
General. Each Party shall submit to the other Party, on a monthly basis,
invoices of amounts due, if any, for the preceding month. Each invoice shall
state the month to which the invoice applies and fully describe the services and
equipment provided. The Parties may discharge mutual debts and payment
obligations due and owing to each other on the same date through netting, in
which case all amounts a Party owes to the other Party under this LGIA,
including interest payments or credits, shall be netted so that only the net
amount remaining due shall be paid by the owing Party.



12.2
Final Invoice. Within six months after completion of the construction of the
Transmission Owner’s Interconnection Facilities, Transmission Owner’s System
Protection Facilities, Distribution Upgrades and the Network Upgrades,
Transmission Owner shall provide an invoice of the final cost of the
construction of the Transmission Owner’s Interconnection Facilities,
Transmission Owner’s System Protection Facilities, Distribution Upgrades and the
Network Upgrades and shall set forth such costs in sufficient detail to enable
Interconnection Customer to compare the actual costs with the estimates and to
ascertain deviations, if any, from the cost estimates. Transmission Owner shall
refund, with interest (calculated in accordance with 18 C.F.R. Section
35.19a(a)(2)(iii), to Interconnection Customer any amount by which the actual
payment by Interconnection Customer for estimated costs exceeds the actual costs
of construction within thirty (30) Calendar Days of the issuance of such final
construction invoice.



12.3
Payment. Invoices shall be rendered to the paying Party at the address specified
in Appendix F. The Party receiving the invoice shall pay the invoice within
thirty (30) Calendar Days of receipt. All payments shall be made in immediately
available funds





--------------------------------------------------------------------------------

Original Sheet No. 48

payable to the other Party, or by wire transfer to a bank named and account
designated by the invoicing Party. Payment of invoices by a Party will not
constitute a waiver of any rights or claims that Party may have under this LGIA.


12.4
Disputes. In the event of a billing dispute among the Parties, Transmission
Provider shall continue to provide Interconnection Service under this LGIA as
long as Interconnection Customer: (i) continues to make all payments not in
dispute; and (ii) pays to Transmission Provider or Transmission Owner or into an
independent escrow account the portion of the invoice in dispute, pending
resolution of such dispute. If Interconnection Customer fails to meet these two
requirements for continuation of service, then Transmission Provider may or, at
Transmission Owner’s request upon Interconnection Customer’s failure to pay,
Transmission Owner, shall provide notice to Interconnection Customer of a
Default pursuant to Article 17. Within thirty (30) Calendar Days after the
resolution of the dispute, the Party that owes money to another Party shall pay
the amount due with interest calculated in accord with the methodology set forth
in 18 C.F.R. § 35.19a(a)(2)(iii).





ARTICLE 13. EMERGENCIES


13.1
Obligations. Each Party shall comply with the Emergency Condition procedures of
the Transmission Provider, NERC, the Applicable Reliability Council, and
Applicable Laws and Regulations.



13.2
Notice. Transmission Provider or Transmission Owner shall notify the other
Parties promptly when it becomes aware of an Emergency Condition that affects
the Transmission Owner’s Interconnection Facilities or the Transmission or
Distribution System, as applicable, that may reasonably be expected to affect
Interconnection Customer's operation of the Generating Facility or the
Interconnection Customer's Interconnection Facilities.



Interconnection Customer shall notify Transmission Provider and Transmission
Owner, which includes by definition if applicable, the operator of a
distribution system, promptly when it becomes aware of an Emergency Condition
that affects the Generating Facility or the Interconnection Customer’s
Interconnection Facilities that may reasonably be expected to affect the
Transmission or Distribution System, as applicable, or the Transmission Owner’s
Interconnection Facilities.


To the extent information is known, the notification shall describe the
Emergency Condition, the extent of the damage or deficiency, the expected effect
on the operation of Interconnection Customer's or Transmission Provider’s or
Transmission Owner’s facilities and operations, its anticipated duration and the
corrective action taken and/or to be taken. The initial notice shall be followed
as soon as practicable with written notice.


13.3
Immediate Action. Unless, in a Party’s reasonable judgment, immediate action is
required, the Party exercising such judgment shall notify and obtain the consent
of the other Parties, such consent to not be unreasonably withheld, prior to
performing any manual switching operations at the Generating Facility or the
Interconnection Customer’s Interconnection Facilities in response to an
Emergency Condition either declared by the





--------------------------------------------------------------------------------

Original Sheet No. 49

Transmission Provider or otherwise regarding the Transmission or Distribution
System, as applicable.


13.4
Transmission Provider and Transmission Owner Authority.



13.4.1
General. Transmission Provider or Transmission Owner may take whatever actions
or inactions with regard to the Transmission System or the Transmission Owner’s
Interconnection Facilities it deems necessary during an Emergency Condition in
order to (i) preserve public health and safety, (ii) preserve the reliability of
the Transmission System or the Transmission Owner’s Interconnection Facilities,
(iii) limit or prevent damage, and (iv) expedite restoration of service.



Transmission Provider or Transmission Owner shall use Reasonable Efforts to
minimize the effect of such actions or inactions on the Generating Facility or
the Interconnection Customer’s Interconnection Facilities. Transmission Provider
or Transmission Owner may, on the basis of technical considerations, require the
Generating Facility to mitigate an Emergency Condition by taking actions
necessary and limited in scope to remedy the Emergency Condition, including, but
not limited to, directing Interconnection Customer to shut-down, start-up,
increase or decrease the real or reactive power output of the Generating
Facility; implementing a reduction or disconnection pursuant to Article 13.5.2;
directing the Interconnection Customer to assist with blackstart (if available)
or restoration efforts; or altering the outage schedules of the Generating
Facility and the Interconnection Customer’s Interconnection Facilities.
Interconnection Customer shall comply with all of Transmission Provider's or
Transmission Owner’s operating instructions concerning Generating Facility real
power and reactive power output within the manufacturer’s design limitations of
the Generating Facility's equipment that is in service and physically available
for operation at the time, in compliance with Applicable Laws and Regulations.


13.4.2
Reduction and Disconnection. Transmission Provider or Transmission Owner may
reduce Interconnection Service or disconnect the Generating Facility or the

Interconnection Customer’s Interconnection Facilities when such reduction or
disconnection is necessary under Good Utility Practice due to Emergency
Conditions. These rights are separate and distinct from any right of curtailment
of the Transmission Provider pursuant to the Tariff. When the Transmission
Provider can schedule the reduction or disconnection in advance, Transmission
Provider shall notify Interconnection Customer of the reasons, timing and
expected duration of the reduction or disconnection. Transmission Provider shall
coordinate with the Interconnection Customer and Transmission Owner using Good
Utility Practice to schedule the reduction or disconnection during periods of
least impact to the Interconnection Customer, Transmission Owner and the
Transmission Provider. Any reduction or disconnection shall continue only for so
long as reasonably necessary under Good Utility Practice. The Parties shall
cooperate with each other to restore the Generating Facility, the
Interconnection Facilities, and the Transmission System to their normal
operating state as soon as practicable consistent with Good Utility Practice.






--------------------------------------------------------------------------------

Original Sheet No. 50

13.5
Interconnection Customer Authority. Consistent with Good Utility Practice and
this LGIA and the LGIP, the Interconnection Customer may take whatever actions
or inactions with regard to the Generating Facility or the Interconnection
Customer’s Interconnection Facilities during an Emergency Condition in order to
(i) preserve public health and safety, (ii) preserve the reliability of the
Generating Facility or the Interconnection Customer’s Interconnection
Facilities, (iii) limit or prevent damage, and (iv) expedite restoration of
service. Interconnection Customer shall use Reasonable Efforts to minimize the
effect of such actions or inactions on the Transmission System and the
Transmission Owner’s Interconnection Facilities. Transmission Provider and
Transmission Owner shall use Reasonable Efforts to assist Interconnection
Customer in such actions.



13.6
Limited Liability. Except as otherwise provided in Article 11.6 of this LGIA, no
Party shall be liable to the other for any action it takes in responding to an
Emergency Condition so long as such action is made in good faith and is
consistent with Good Utility Practice.



13.7
Audit. In accordance with Article 25.3, any Party may audit the performance of
another Party when that Party declared an Emergency Condition.







ARTICLE 14. REGULATORY REQUIREMENTS AND GOVERNING LAW


14.1
Regulatory Requirements. Each Party’s obligations under this LGIA shall be
subject to its receipt of any required approval or certificate from one or more
Governmental Authorities in the form and substance satisfactory to the applying
Party, or the Party making any required filings with, or providing notice to,
such Governmental Authorities, and the expiration of any time period associated
therewith. Each Party shall in good faith seek, and if necessary assist the
other Party and use its Reasonable Efforts to obtain such other approvals.
Nothing in this LGIA shall require Interconnection Customer to take any action
that could result in its inability to obtain, or its loss of, status or
exemption under the Federal Power Act, the Public Utility Holding Company Act of
1935, as amended, or the Public Utility Regulatory Policies Act of 1978.



14.2    Governing Law.


14.2.1
The validity, interpretation and performance of this LGIA and each of its
provisions shall be governed by the laws of the state where the Point of
Interconnection is located, without regard to its conflicts of law principles.



14.2.2
This LGIA is subject to all Applicable Laws and Regulations.



14.2.3
Each Party expressly reserves the right to seek changes in, appeal, or otherwise
contest any laws, orders, rules, or regulations of a Governmental Authority.





ARTICLE 15. NOTICES


15.1
General. Unless otherwise provided in this LGIA, any notice, demand or request
required or permitted to be given by any Party to the other Parties and any
instrument required or permitted to be tendered or delivered by a Party in
writing to the other Parties





--------------------------------------------------------------------------------

Original Sheet No. 51

shall be effective when delivered and may be so given, tendered or delivered, by
recognized national courier, or by depositing the same with the United States
Postal Service with postage prepaid, for delivery by certified or registered
mail, addressed to the Party, or personally delivered to the Party, at the
address set out in Appendix F, Addresses for Delivery of Notices and Billings.


Either Party may change the notice information in this LGIA by giving five (5)
Business Days written notice prior to the effective date of the change.


15.2
Billings and Payments. Billings and payments shall be sent to the addresses set
out in Appendix F.



15.3
Alternative Forms of Notice. Any notice or request required or permitted to be
given by any Party to the other and not required by this LGIA to be given in
writing may be so given by telephone, facsimile or email to the telephone
numbers and email addresses set out in Appendix F.



15.4
Operations and Maintenance Notice. Each Party shall notify the other Parties in
writing of the identity of the person(s) that it designates as the point(s) of
contact with respect to the implementation of Articles 9 and 10.





ARTICLE 16. FORCE MAJEURE


16.1
Force Majeure.



16.1.1
Economic hardship is not considered a Force Majeure event.



16.1.2
A Party shall not be considered to be in Default with respect to any obligation
hereunder, (including obligations under Article 4 and 5), other than the
obligation to pay money when due, if prevented from fulfilling such obligation
by Force Majeure. A Party unable to fulfill any obligation hereunder (other than
an obligation to pay money when due) by reason of Force Majeure shall give
notice and the full particulars of such Force Majeure to the other Parties in
writing or by telephone as soon as reasonably possible after the occurrence of
the cause relied upon. Telephone, facsimile or email notices given pursuant to
this Article shall be confirmed in writing as soon as reasonably possible and
shall specifically state full particulars of the Force Majeure, the time and
date when the Force Majeure occurred and when the Force Majeure is reasonably
expected to cease. The Party affected shall exercise Reasonable Efforts to
remove such disability with reasonable dispatch, but shall not be required to
accede or agree to any provision not satisfactory to it in order to settle and
terminate a strike or other labor disturbance.









ARTICLE 17. DEFAULT


17.1
Default







--------------------------------------------------------------------------------

Original Sheet No. 52

17.1.1
General. No Default shall exist where such failure to discharge an obligation
(other than the payment of money) is the result of Force Majeure as defined in
this LGIA or the result of an act or omission of another Party. Upon a Breach,
the non-Breaching Party or Parties shall give written notice of such Breach to
the Breaching Party with a copy to the other Party if one Party gives notice of
such Breach. Except as provided in Article 17.1.2, the Breaching Party shall
have thirty (30) Calendar Days from receipt of the Breach notice within which to
cure such Breach; provided however, if such Breach is not capable of cure within
thirty (30) Calendar Days, the Breaching Party shall commence such cure within
thirty (30) Calendar Days after notice and continuously and diligently complete
such cure within ninety (90) Calendar Days from receipt of the Breach notice;
and, if cured within such time, the Breach specified in such notice shall cease
to exist.



17.1.2
Right to Terminate. If a Breach is not cured as provided in this Article, or if
a Breach is not capable of being cured within the period provided for herein,
the non-Breaching Party or Parties shall have the right to terminate this LGIA
by written notice to the Breaching Party at any time until cure occurs, with a
copy to the other Party if one Party gives notice of such right to terminate,
and be relieved of any further obligation hereunder and, whether or not that
Party(ies) terminates this LGIA, to recover from the Breaching Party all amounts
due hereunder, plus all other damages and remedies to which it is (they are)
entitled at law or in equity. The provisions of this Article will survive
termination of this LGIA.





ARTICLE 18. Limitation of liability, INDEMNITY, CONSEQUENTIAL DAMAGES, AND
INSURANCE


18.1
Limitation of Liability. A Party shall not be liable to another Party or to any
third party or other person for any damages arising out of actions under this
LGIA, including, but not limited to, any act or omission that results in an
interruption, deficiency or imperfection of Interconnection Service, except as
provided in this Tariff. The provisions set forth in the Tariff shall be
additionally applicable to any Party acting in good faith to implement or comply
with its obligations under this LGIA, regardless of whether the obligation is
preceded by a specific directive. 



18.2
Indemnity. An Indemnifying Party shall at all times indemnify, defend and hold
the other Parties harmless from Loss.



18.2.1
Indemnified Party. If an Indemnified Party is entitled to indemnification under
this Article 18 as a result of a claim by a non-party, and the Indemnifying
Party fails, after notice and reasonable opportunity to proceed under
Article 18.2, to assume the defense of such claim, such Indemnified Party may at
the expense of the Indemnifying Party contest, settle or consent to the entry of
any judgment with respect to, or pay in full, such claim.



18.2.2
Indemnifying Party. If an Indemnifying Party is obligated to indemnify and hold
any Indemnified Party harmless under this Article 18, the amount owing to the
Indemnified Party shall be the amount of such Indemnified Party's actual Loss,
net of any insurance or other recovery.





--------------------------------------------------------------------------------

Original Sheet No. 53



18.2.3
Indemnity Procedures. Promptly after receipt by an Indemnified Party of any
claim or notice of the commencement of any action or administrative or legal
proceeding or investigation as to which the indemnity provided for in
Article 18.2 may apply, the Indemnified Party shall notify the Indemnifying
Party of such fact. Any failure of or delay in such notification shall not
affect a Party's indemnification obligation unless such failure or delay is
materially prejudicial to the Indemnifying Party.



The Indemnifying Party shall have the right to assume the defense thereof with
counsel designated by such Indemnifying Party and reasonably satisfactory to the
Indemnified Party. If the defendants in any such action include one or more
Indemnified Parties and the Indemnifying Party and if the Indemnified Party
reasonably concludes that there may be legal defenses available to it and/or
other Indemnified Parties which are different from or additional to those
available to the Indemnifying Party, the Indemnified Party shall have the right
to select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on its own behalf. In such instances,
the Indemnifying Party shall only be required to pay the fees and expenses of
one additional attorney to represent an Indemnified Party or Indemnified Parties
having such differing or additional legal defenses.


The Indemnified Party shall be entitled, at its expense, to participate in any
such action, suit or proceeding, the defense of which has been assumed by the
Indemnifying Party. Notwithstanding the foregoing, the Indemnifying Party
(i) shall not be entitled to assume and control the defense of any such action,
suit or proceedings if and to the extent that, in the opinion of the Indemnified
Party and its counsel, such action, suit or proceeding involves the potential
imposition of criminal liability on the Indemnified Party, or there exists a
conflict or adversity of interest between the Indemnified Party and the
Indemnifying Party, in such event the Indemnifying Party shall pay the
reasonable expenses of the Indemnified Party, and (ii) shall not settle or
consent to the entry of any judgment in any action, suit or proceeding without
the consent of the Indemnified Party, which shall not be reasonably withheld,
conditioned or delayed.


18.3
Consequential Damages. Other than the Liquidated Damages heretofore described,
in no event shall either Party be liable under any provision of this LGIA for
any losses, damages, costs, or expenses for any special, indirect, incidental,
consequential, or punitive damages including, but not limited to, loss of profit
or revenue, loss of the use of equipment, cost of capital, cost of temporary
equipment or services, whether based in whole or in part in contract, in tort,
including negligence, strict liability, or any other theory of liability;
provided; however, that damages for which a Party may be liable to the other
Party under another agreement will not be considered to be special, indirect,
incidental, or consequential damages hereunder.



18.4
Insurance. Each Party shall, at its own expense, maintain in force throughout
the period of this LGIA, and until released by the other Parties, the following
minimum insurance coverages, with insurers authorized to do business or an
approved surplus lines carrier in the state where the Point of Interconnection
is located:







--------------------------------------------------------------------------------

Original Sheet No. 54

18.4.1
Employers' Liability and Workers' Compensation Insurance providing statutory
benefits in accordance with the laws and regulations of the state in which the
Point of Interconnection is located.



18.4.2
Commercial General Liability Insurance including premises and operations,
personal injury, broad form property damage, broad form blanket contractual
liability coverage (including coverage for the contractual indemnification)
products and completed operations coverage, coverage for explosion, collapse and
underground hazards, independent contractors coverage, coverage for pollution to
the extent normally available and punitive damages to the extent normally
available and a cross liability endorsement, with minimum limits of One Million
Dollars ($1,000,000) per occurrence/One Million Dollars ($1,000,000) aggregate
combined single limit for personal injury, bodily injury, including death and
property damage.



18.4.3
Comprehensive Automobile Liability Insurance, for coverage of owned and
non‑owned and hired vehicles, trailers or semi‑trailers licensed for travel on
public roads, with a minimum combined single limit of One Million Dollars
($1,000,000) each occurrence for bodily injury, including death, and property
damage.



18.4.4
Excess Public Liability Insurance over and above the Employer’s Liability,
Commercial General Liability and Comprehensive Automobile Liability Insurance
coverage, with a minimum combined single limit of Twenty Million Dollars
($20,000,000) per occurrence/Twenty Million Dollars ($20,000,000) aggregate.



18.4.5
The Commercial General Liability Insurance, Comprehensive Automobile Insurance
and Excess Public Liability Insurance policies shall name the other Parties,
their parents, associated and Affiliate companies and their respective
directors, officers, agents, servants and employees ("Other Party Group") as
additional insured. All policies shall contain provisions whereby the insurers
waive all rights of subrogation in accordance with the provisions of this LGIA
against the Other Party Groups and provide thirty (30) Calendar Days’ advance
written notice to the Other Party Groups prior to anniversary date of
cancellation or any material change in coverage or condition.



18.4.6
The Commercial General Liability Insurance, Comprehensive Automobile Liability
Insurance and Excess Public Liability Insurance policies shall contain
provisions that specify that the policies are primary and shall apply to such
extent without consideration for other policies separately carried and shall
state that each insured is provided coverage as though a separate policy had
been issued to each, except the insurer’s liability shall not be increased
beyond the amount for which the insurer would have been liable had only one
insured been covered. Each Party shall be responsible for its respective
deductibles or retentions.



18.4.7
The Commercial General Liability Insurance, Comprehensive Automobile Liability
Insurance and Excess Public Liability Insurance policies, if written on a Claims
First Made Basis, shall be maintained in full force and effect for two (2) years
after termination of this LGIA, which coverage may be in the form of tail
coverage or extended reporting period coverage if agreed by the Parties.





--------------------------------------------------------------------------------

Original Sheet No. 55



18.4.8
The requirements contained herein as to the types and limits of all insurance to
be maintained by the Parties are not intended to and shall not in any manner,
limit or qualify the liabilities and obligations assumed by the Parties under
this LGIA.



18.4.9
Within ten (10) days following execution of this LGIA, and as soon as
practicable after the end of each fiscal year or at the renewal of the insurance
policy and in any event within ninety (90) days thereafter, each Party shall
provide certification of all insurance required in this LGIA, executed by each
insurer or by an authorized representative of each insurer.



18.4.10
Notwithstanding the foregoing, each Party may self-insure to meet the minimum
insurance requirements of Articles 18.4.1 through 18.4.8, to the extent it
maintains a self-insurance program; provided that, such Party’s senior secured
debt is rated at investment grade, or better, by Standard & Poor’s and that its
self‑insurance program meets minimum insurance requirements under
Articles 18.4.1 through 18.4.8. For any period of time that a Party’s senior
secured debt is unrated by Standard & Poor’s or is rated at less than investment
grade by Standard & Poor’s, such Party shall comply with the insurance
requirements applicable to it under Articles 18.4.1 through 18.4.9. In the event
that a Party is permitted to self-insure pursuant to this article, it shall
notify the other Party that it meets the requirements to self‑insure and that
its self‑insurance program meets the minimum insurance requirements in a manner
consistent with that specified in Article 18.4.9.



18.4.11
The Parties agree to report to each other in writing as soon as practical all
accidents or occurrences resulting in injuries to any person, including death,
and any property damage arising out of this LGIA.



ARTICLE 19. ASSIGNMENT


19.1
Assignment. This LGIA may be assigned by any Party only with the written consent
of the other Parties; provided that a Party may assign this LGIA without the
consent of the other Parties to any Affiliate of the assigning Party with an
equal or greater credit rating and with the legal authority and operational
ability to satisfy the obligations of the assigning Party under this LGIA; and
provided further that the Interconnection Customer shall have the right to
assign this LGIA, without the consent of either the Transmission Provider or
Transmission Owner, for collateral security purposes to aid in providing
financing for the Generating Facility, provided that the Interconnection
Customer will promptly notify the Transmission Provider of any such assignment.
Any financing arrangement entered into by the Interconnection Customer pursuant
to this Article will provide that prior to or upon the exercise of the secured
party’s , trustee’s or mortgagee’s assignment rights pursuant to said
arrangement, the secured creditor, the trustee or mortgagee will notify the
Transmission Provider of the date and particulars of any such exercise of
assignment right(s), including providing the Transmission Provider and
Transmission Owner with proof that it meets the requirements of Article 11.5 and
18.3. Any attempted assignment that violates this Article is void and
ineffective. Any assignment under this LGIA shall not relieve a Party of its
obligations, nor shall a Party’s





--------------------------------------------------------------------------------

Original Sheet No. 56

obligations be enlarged, in whole or in part, by reason thereof. Where required,
consent to assignment will not be unreasonably withheld, conditioned or delayed.




ARTICLE 20. SEVERABILITY


20.1
Severability. If any provision in this LGIA is finally determined to be invalid,
void or unenforceable by any court or other Governmental Authority having
jurisdiction, such determination shall not invalidate, void or make
unenforceable any other provision, agreement or covenant of this LGIA; provided
that if the Interconnection Customer (or any non-party, but only if such
non-party is not acting at the direction of either the Transmission Provider or
Transmission Owner) seeks and obtains such a final determination with respect to
any provision of the Alternate Option (Article 5.1.2), or the Negotiated Option
(Article 5.1.4), then none of these provisions shall thereafter have any force
or effect and the Parties’ rights and obligations shall be governed solely by
the Standard Option (Article 5.1.1).









ARTICLE 21. COMPARABILITY


21.1
Comparability. The Parties will comply with all applicable comparability and
code of conduct laws, rules and regulations including such laws, rules and
regulations of Governmental Authorities establishing standards of conduct, as
amended from time to time.





ARTICLE 22. CONFIDENTIALITY


22.1
Confidentiality. Confidential Information shall include, without limitation, all
information relating to a Party’s technology, research and development, business
affairs, and pricing, and any information supplied by a Party to another Party
prior to the execution of this LGIA.



Information is Confidential Information only if it is clearly designated or
marked in writing as confidential on the face of the document, or, if the
information is conveyed orally or by inspection, if the Party providing the
information orally informs the Party receiving the information that the
information is confidential. The Parties shall maintain as confidential any
information that is provided and identified by a Party as Critical Energy
Infrastructure Information (CEII), as that term is defined in 18 C.F.R.
Section 388.113(c). Such confidentiality will be maintained in accordance with
this Article 22.


If requested by the receiving Party, the disclosing Party shall provide in
writing, the basis for asserting that the information referred to in this
Article warrants confidential treatment, and the requesting Party may disclose
such writing to the appropriate Governmental Authority. Each Party shall be
responsible for the costs associated with affording confidential treatment to
its information.


22.1.1
Term. During the term of this LGIA, and for a period of three (3) years after
the expiration or termination of this LGIA, except as otherwise provided in this
Article





--------------------------------------------------------------------------------

Original Sheet No. 57

22, each Party shall hold in confidence and shall not disclose to any person
Confidential Information.


22.1.2
Scope. Confidential Information shall not include information that the receiving
Party can demonstrate: (1) is generally available to the public other than as a
result of a disclosure by the receiving Party; (2) was in the lawful possession
of the receiving Party on a non‑confidential basis before receiving it from the
disclosing Party; (3) was supplied to the receiving Party without restriction by
a non-party, who, to the knowledge of the receiving Party after due inquiry, was
under no obligation to the disclosing Party to keep such information
confidential; (4) was independently developed by the receiving Party without
reference to Confidential Information of the disclosing Party; (5) is, or
becomes, publicly known, through no wrongful act or omission of the receiving
Party or Breach of this LGIA; or (6) is required, in accordance with
Article 22.1.7 of this LGIA, Order of Disclosure, to be disclosed by any
Governmental Authority or is otherwise required to be disclosed by law or
subpoena, or is necessary in any legal proceeding establishing rights and
obligations under this LGIA. Information designated as Confidential Information
will no longer be deemed confidential if the Party that designated the
information as confidential notifies the receiving Party that it no longer is
confidential.



22.1.3
Release of Confidential Information. No Party shall release or disclose
Confidential Information to any other person, except to its Affiliates (limited
by the Standards of Conduct requirements), subcontractors, employees, agents,
consultants, or to non-parties who may be or considering providing financing to
or equity participation with Interconnection Customer, or to potential
purchasers or assignees of Interconnection Customer, on a need‑to‑know basis in
connection with this LGIA, unless such person has first been advised of the
confidentiality provisions of this Article 22 and has agreed to comply with such
provisions. Notwithstanding the foregoing, a Party providing Confidential
Information to any person shall remain primarily responsible for any release of
Confidential Information in contravention of this Article 22.



22.1.4
Rights. Each Party retains all rights, title, and interest in the Confidential
Information that it discloses to the receiving Party. The disclosure by a Party
to the receiving Party of Confidential Information shall not be deemed a waiver
by the disclosing Party or any other person or entity of the right to protect
the Confidential Information from public disclosure.



22.1.5
No Warranties. By providing Confidential Information, no Party makes any
warranties or representations as to its accuracy or completeness. In addition,
by supplying Confidential Information, no Party obligates itself to provide any
particular information or Confidential Information to another Party nor to enter
into any further agreements or proceed with any other relationship or joint
venture.



22.1.6
Standard of Care. Each Party shall use at least the same standard of care to
protect Confidential Information it receives as it uses to protect its own
Confidential Information from unauthorized disclosure, publication, or





--------------------------------------------------------------------------------

Original Sheet No. 58

dissemination. Each Party may use Confidential Information solely to fulfill its
obligations to another Party under this LGIA or its regulatory requirements.


22.1.7
Order of Disclosure. If a court or a Government Authority or entity with the
right, power, and apparent authority to do so requests or requires any Party, by
subpoena, oral deposition, interrogatories, requests for production of
documents, administrative order, or otherwise, to disclose Confidential
Information, that Party shall provide the disclosing Party with prompt notice of
such request(s) or requirement(s) so that the disclosing Party may seek an
appropriate protective order or waive compliance with the terms of this LGIA.
Notwithstanding the absence of a protective order or waiver, the Party may
disclose such Confidential Information which, in the opinion of its counsel, the
Party is legally compelled to disclose. Each Party will use Reasonable Efforts
to obtain reliable assurance that confidential treatment will be accorded any
Confidential Information so furnished.



22.1.8
Termination of Agreement. Upon termination of this LGIA for any reason, each
Party shall, within ten (10) Calendar Days of receipt of a written request from
another Party, use Reasonable Efforts to destroy, erase, or delete (with such
destruction, erasure, and deletion certified in writing to the requesting Party)
or return to the requesting Party, without retaining copies thereof, any and all
written or electronic Confidential Information received from the requesting
Party, except that each Party may keep one copy for archival purposes, provided
that the obligation to treat it as Confidential Information in accordance with
this Article 22 shall survive such termination.



22.1.9
Remedies. The Parties agree that monetary damages would be inadequate to
compensate a Party for another Party’s Breach of its obligations under this
Article 22. Each Party accordingly agrees that the disclosing Party shall be
entitled to equitable relief, by way of injunction or otherwise, if the
receiving Party Breaches or threatens to Breach its obligations under this
Article 22, which equitable relief shall be granted without bond or proof of
damages, and the Breaching Party shall not plead in defense that there would be
an adequate remedy at law. Such remedy shall not be deemed an exclusive remedy
for the Breach of this Article 22, but shall be in addition to all other
remedies available at law or in equity. The Parties further acknowledge and
agree that the covenants contained herein are necessary for the protection of
legitimate business interests and are reasonable in scope. No Party, however,
shall be liable for indirect, incidental, or consequential or punitive damages
of any nature or kind resulting from or arising in connection with this
Article 22.



22.1.10
Disclosure to FERC, Its Staff or a State. Notwithstanding anything in this
Article 22 to the contrary, and pursuant to 18 CFR § 1b.20, if FERC or its
staff, during the course of an investigation or otherwise, requests information
from a Party that is otherwise required to be maintained in confidence pursuant
to this LGIA, the Party shall provide the requested information to FERC or its
staff, within the time provided for in the request for information. In providing
the information to FERC or its staff, the Party must, consistent with 18 CFR
§ 388.112, request that the information be treated as confidential and
non-public





--------------------------------------------------------------------------------

Original Sheet No. 59

by FERC and its staff and that the information be withheld from public
disclosure. Parties are prohibited from notifying the other Parties to this LGIA
prior to the release of the Confidential Information to FERC or its staff. The
Party shall notify the other Parties to this LGIA when it is notified by FERC or
its staff that a request to release Confidential Information has been received
by FERC, at which time any of the Parties may respond before such information
would be made public, pursuant to 18 CFR § 388.112. Requests from a state
regulatory body conducting a confidential investigation shall be treated in a
similar manner if consistent with the applicable state rules and regulations.


22.1.11
Subject to the exception in Article 22.1.10, any information that a disclosing
Party claims is competitively sensitive, commercial or financial information
under this LGIA (“Confidential Information”) shall not be disclosed by the
receiving Party to any person not employed or retained by the receiving Party,
except to the extent disclosure is (i) required by law; (ii) reasonably deemed
by the receiving Party to be required to be disclosed in connection with a
dispute between or among the Parties, or the defense of litigation or dispute;
(iii) otherwise permitted by consent of the disclosing Party, such consent not
to be unreasonably withheld; or (iv) necessary to fulfill its obligations under
this LGIA or as the Regional Transmission Organization or a Control Area
operator including disclosing the Confidential Information to a regional or
national reliability organization. The Party asserting confidentiality shall
notify the receiving Party in writing of the information that Party claims is
confidential. Prior to any disclosures of the that Party’s Confidential
Information under this subparagraph, or if any non-party or Governmental
Authority makes any request or demand for any of the information described in
this subparagraph, the Party who received the Confidential Information from the
disclosing Party agrees to promptly notify the disclosing Party in writing and
agrees to assert confidentiality and cooperate with the disclosing Party in
seeking to protect the Confidential Information from public disclosure by
confidentiality agreement, protective order or other reasonable measures.





ARTICLE 23. ENVIRONMENTAL RELEASES


23.1
Each Party shall notify the other Parties, first orally and then in writing, of
the release of any Hazardous Substances, any asbestos or lead abatement
activities, or any type of remediation activities related to the Generating
Facility or the Interconnection Facilities, each of which may reasonably be
expected to affect another Party. The notifying Party shall: (i) provide the
notice as soon as practicable, provided such Party makes a good faith effort to
provide the notice no later than twenty-four hours after such Party becomes
aware of the occurrence; and (ii) promptly furnish to the other Parties copies
of any publicly available reports filed with any Governmental Authorities
addressing such events.





ARTICLE 24. INFORMATION REQUIREMENTS


24.1
Information Acquisition. Transmission Provider, Transmission Owner and the
Interconnection Customer shall submit specific information regarding the
electrical





--------------------------------------------------------------------------------

Original Sheet No. 60

characteristics of their respective facilities to each other as described below
and in accordance with Applicable Reliability Standards.


24.2
Information Submission by Transmission Provider and Transmission Owner The
initial information submission by Transmission Provider to Interconnection
Customer, with copy provided to Transmission Owner, shall occur no later than
one hundred eighty (180) Calendar Days prior to Trial Operation and shall
include Transmission or Distribution System information, as applicable and
available, necessary to allow the Interconnection Customer to select equipment
and meet any system protection and stability requirements, unless otherwise
mutually agreed to by the Parties. On a monthly basis, Transmission Owner shall
provide Interconnection Customer a status report on the construction and
installation of Transmission Owner’s Interconnection Facilities, Transmission
Owner’s System Protection Facilities, Distribution Upgrades and Network
Upgrades, including, but not limited to, the following information: (1) progress
to date; (2) a description of the activities since the last report (3) a
description of the action items for the next period; and (4) the delivery status
of equipment ordered.



24.3
Updated Information Submission by Interconnection Customer. The updated
information submission by the Interconnection Customer to Transmission Provider,
with copy to Transmission Owner, including manufacturer information, shall occur
no later than one hundred eighty (180) Calendar Days prior to the Trial
Operation. Interconnection Customer shall submit to Transmission Provider and
Transmission Owner a completed copy of the Generating Facility data requirements
contained in Appendix 1 to the LGIP. It shall also include any additional
information provided to Transmission Provider for the Interconnection
Feasibility Study and Interconnection Facilities Study. Information in this
submission shall be the most current Generating Facility design or expected
performance data. Information submitted for stability models shall be compatible
with Transmission Provider standard models. If there is no compatible model, the
Interconnection Customer will work with a consultant mutually agreed to by
Transmission Provider and Interconnection Customer to develop and supply a
standard model and associated information.



If the Interconnection Customer's data is materially different from what was
originally provided to Transmission Provider pursuant to the Interconnection
Study Agreement between Transmission Provider and Interconnection Customer, then
Transmission Provider will conduct appropriate studies to determine the impact
on the Transmission System based on the actual data submitted pursuant to this
Article 24.3. The Interconnection Customer shall not begin Trial Operation until
such studies are completed.


24.4
Information Supplementation. Prior to the Commercial Operation Date, the Parties
shall supplement their information submissions described above in this Article
24 with any and all “as-built” Generating Facility information or “as-tested”
performance information that differs from the initial submissions or,
alternatively, written confirmation that no such differences exist. The
Interconnection Customer shall conduct tests on the Generating Facility as
required by Good Utility Practice, such as an open circuit “step voltage” test
on the Generating Facility to verify proper operation of the Generating
Facility's automatic voltage regulator.







--------------------------------------------------------------------------------

Original Sheet No. 61

Unless otherwise agreed, the test conditions shall include: (1) Generating
Facility at synchronous speed; (2) automatic voltage regulator on and in voltage
control mode; and (3) a five percent (5 %) change in Generating Facility
terminal voltage initiated by a change in the voltage regulators reference
voltage. Interconnection Customer shall provide validated test recordings
showing the responses in Generating Facility terminal and field voltages. In the
event that direct recordings of these voltages is impractical, recordings of
other voltages or currents that mirror the response of the Generating Facility’s
terminal or field voltage are acceptable if information necessary to translate
these alternate quantities to actual Generating Facility terminal or field
voltages is provided. Generating Facility testing shall be conducted and results
provided to the Transmission Provider and Transmission Owner for each individual
generating unit in a station.


Subsequent to the Operation Date, the Interconnection Customer shall provide
Transmission Provider and Transmission Owner any information changes due to
equipment replacement, repair, or adjustment. Transmission Owner shall provide
the Interconnection Customer, with copy to Transmission Provider, any
information changes due to equipment replacement, repair or adjustment in the
directly connected substation or any adjacent Transmission Owner substation that
may affect the Interconnection Customer’s Interconnection Facilities equipment
ratings, protection or operating requirements. The Parties shall provide such
information no later than thirty (30) Calendar Days after the date of the
equipment replacement, repair or adjustment.




ARTICLE 25. INFORMATION ACCESS AND AUDIT RIGHTS


25.1
Information Access. Each Party (the “disclosing Party”) shall make available to
the other Parties information that is in the possession of the disclosing Party
and is necessary in order for the other Parties to: (i) verify the costs
incurred by the disclosing Party for which another Party is responsible under
this LGIA; and (ii) carry out its obligations and responsibilities under this
LGIA. The Parties shall not use such information for purposes other than those
set forth in this Article 25.1 and to enforce their rights under this LGIA.



25.2
Reporting of Non-Force Majeure Events. A Party (the “notifying Party”) shall
notify the other Parties when the notifying Party becomes aware of its inability
to comply with the provisions of this LGIA for a reason other than a Force
Majeure event. The Parties agree to cooperate with each other and provide
necessary information regarding such inability to comply, including the date,
duration, reason for the inability to comply, and corrective actions taken or
planned to be taken with respect to such inability to comply. Notwithstanding
the foregoing, notification, cooperation or information provided under this
Article shall not entitle any Party receiving such notification to allege a
cause for anticipatory breach of this LGIA.



25.3
Audit Rights. Subject to the requirements of confidentiality under Article 22 of
this LGIA, each Party shall have the right, during normal business hours, and
upon prior reasonable notice to the other Parties, to audit at its own expense
the other Parties’ accounts and records pertaining to the Parties’ performance
or the Parties’ satisfaction of obligations under this LGIA. Such audit rights
shall include audits of the other Parties’ costs, calculation of invoiced
amounts, the Transmission Provider’s efforts to allocate





--------------------------------------------------------------------------------

Original Sheet No. 62

responsibility for the provision of reactive support to the Transmission or
Distribution System, as applicable, the Transmission Provider’s efforts to
allocate responsibility for interruption or reduction of generation, and each
Party’s actions in an Emergency Condition. Any audit authorized by this Article
shall be performed at the offices where such accounts and records are maintained
and shall be limited to those portions of such accounts and records that relate
to each Party’s performance and satisfaction of obligations under this LGIA.
Each Party shall keep such accounts and records for a period equivalent to the
audit rights periods described in Article 25.4.


25.4
Audit Rights Periods.



25.4.1
Audit Rights Period for Construction-Related Accounts and Records. Accounts and
records related to the design, engineering, procurement, and construction of
Transmission Owner’s Interconnection Facilities, Transmission Owner’s System
Protection Facilities, Distribution Upgrades and Network Upgrades shall be
subject to audit for a period of twenty-four months following Transmission
Owner’s issuance of a final invoice in accordance with Article 12.2.



25.4.2
Audit Rights Period for All Other Accounts and Records. Accounts and records
related to a Party’s performance or satisfaction of all obligations under this
LGIA other than those described in Article 25.4.1 shall be subject to audit as
follows: (i) for an audit relating to cost obligations, the applicable audit
rights period shall be twenty-four months after the auditing Party’s receipt of
an invoice giving rise to such cost obligations; and (ii) for an audit relating
to all other obligations, the applicable audit rights period shall be
twenty-four months after the event for which the audit is sought.



25.5
Audit Results. If an audit by a Party determines that an overpayment or an
underpayment has occurred, a notice of such overpayment or underpayment shall be
given to the Party or from whom the overpayment or underpayment is owed together
with those records from the audit which support such determination.





ARTICLE 26. SUBCONTRACTORS


26.1
General. Nothing in this LGIA shall prevent a Party from utilizing the services
of any subcontractor as it deems appropriate to perform its obligations under
this LGIA; provided, however, that each Party shall require its subcontractors
to comply with all applicable terms and conditions of this LGIA in providing
such services and each Party shall remain primarily liable to the other Party
for the performance of such subcontractor.



26.2
Responsibility of Principal. The creation of any subcontract relationship shall
not relieve the hiring Party of any of its obligations under this LGIA. The
hiring Party shall be fully responsible to the other Party for the acts or
omissions of any subcontractor the hiring Party hires as if no subcontract had
been made; provided, however, that in no event shall the Transmission Provider
or Transmission Owner be liable for the actions or inactions of the
Interconnection Customer or its subcontractors with respect to obligations of
the Interconnection Customer under Article 5 of this LGIA. Any applicable
obligation imposed by this LGIA upon the hiring Party shall be equally binding
upon, and shall be construed as having application to, any subcontractor of such
Party.





--------------------------------------------------------------------------------

Original Sheet No. 63



26.3
No Limitation by Insurance. The obligations under this Article 26 will not be
limited in any way by any limitation of subcontractor’s insurance.





ARTICLE 27. DISPUTES


27.1
Submission. In the event any Party has a dispute, or asserts a claim, that
arises out of or in connection with this LGIA or its performance, such Party
(the “disputing Party”) shall provide the other Parties with written notice of
the dispute or claim (“Notice of Dispute”). Such dispute or claim shall be
referred to a designated senior representative of each Party for resolution on
an informal basis as promptly as practicable after receipt of the Notice of
Dispute by the non-disputing Parties. In the event the designated
representatives are unable to resolve the claim or dispute through unassisted or
assisted negotiations within thirty (30) Calendar Days of the non-disputing
Parties’ receipt of the Notice of Dispute, such claim or dispute shall be
submitted for resolution in accordance with the dispute resolution procedures of
the Tariff.





ARTICLE 28. REPRESENTATIONS, WARRANTIES, AND COVENANTS


28.1
General. Each Party makes the following representations, warranties and
covenants:



28.1.1
Good Standing. Such Party is duly organized, validly existing and in good
standing under the laws of the state in which it is organized, formed, or
incorporated, as applicable; that it is qualified to do business in the state or
states in which the Generating Facility, Interconnection Facilities and Network
Upgrades owned by such Party, as applicable, are located; and that it has the
corporate power and authority to own its properties, to carry on its business as
now being conducted and to enter into this LGIA and carry out the transactions
contemplated hereby and perform and carry out all covenants and obligations on
its part to be performed under and pursuant to this LGIA.



28.1.2
Authority. Such Party has the right, power and authority to enter into this
LGIA, to become a Party hereto and to perform its obligations hereunder. This
LGIA is a legal, valid and binding obligation of such Party, enforceable against
such Party in accordance with its terms, except as the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws affecting creditors’ rights generally and by general equitable
principles (regardless of whether enforceability is sought in a proceeding in
equity or at law).



28.1.3
No Conflict. The execution, delivery and performance of this LGIA does not
violate or conflict with the organizational or formation documents, or bylaws or
operating agreement, of such Party, or any judgment, license, permit, order,
material agreement or instrument applicable to or binding upon such Party or any
of its assets.



28.1.4
Consent and Approval. Such Party has sought or obtained, or, in accordance with
this LGIA will seek or obtain, each consent, approval, authorization, order, or
acceptance by any Governmental Authority in connection with the execution,





--------------------------------------------------------------------------------

Original Sheet No. 64

delivery and performance of this LGIA, and it will provide to any Governmental
Authority notice of any actions under this LGIA that are required by Applicable
Laws and Regulations.


ARTICLE 29. {RESERVED}






ARTICLE 30. MISCELLANEOUS


30.1
Binding Effect. This LGIA and the rights and obligations hereof, shall be
binding upon and shall inure to the benefit of the successors and assigns of the
Parties hereto.



30.2
Conflicts. In the event of a conflict between the body of this LGIA and any
attachment, appendices or exhibits hereto, the terms and provisions of the body
of this LGIA shall prevail and be deemed the final intent of the Parties.



30.3
Rules of Interpretation. This LGIA, unless a clear contrary intention appears,
shall be construed and interpreted as follows: (1) the singular number includes
the plural number and vice versa; (2) reference to any person includes such
person’s successors and assigns but, in the case of a Party, only if such
successors and assigns are permitted by this LGIA, and reference to a person in
a particular capacity excludes such person in any other capacity or
individually; (3) reference to any agreement (including this LGIA), document,
instrument or tariff means such agreement, document, instrument, or tariff as
amended or modified and in effect from time to time in accordance with the terms
thereof and, if applicable, the terms hereof; (4) reference to any Applicable
Laws and Regulations means such Applicable Laws and Regulations as amended,
modified, codified, or reenacted, in whole or in part, and in effect from time
to time, including, if applicable, rules and regulations promulgated thereunder;
(5) unless expressly stated otherwise, reference to any Article, Section or
Appendix means such Article of this LGIA or such Appendix to this LGIA, or such
Section to the LGIP or such Appendix to the LGIP, as the case may be; (6)
“hereunder”, “hereof”, “herein”, “hereto” and words of similar import shall be
deemed references to this LGIA as a whole and not to any particular Article or
other provision hereof or thereof; (7) “including” (and with correlative meaning
“include”) means including without limiting the generality of any description
preceding such term; and (8) relative to the determination of any period of
time, “from” means “from and including”, “to” means “to but excluding” and
“through” means “through and including”.



30.4
Entire Agreement. This LGIA, including all Appendices and Schedules attached
hereto, constitutes the entire agreement between the Parties with reference to
the subject matter hereof, and supersedes all prior and contemporaneous
understandings or agreements, oral or written, between the Parties with respect
to the subject matter of this LGIA. There are no other agreements,
representations, warranties, or covenants, which constitute any part of the
consideration for, or any condition to, any Party’s compliance with its
obligations under this LGIA.



30.5
No Third Party Beneficiaries. This LGIA is not intended to and does not create
rights, remedies, or benefits of any character whatsoever in favor of any
persons, corporations, associations, or entities other than the Parties, and the
obligations herein assumed are





--------------------------------------------------------------------------------

Original Sheet No. 65

solely for the use and benefit of the Parties, their successors in interest and,
where permitted, their assigns.


30.6
Waiver. The failure of a Party to this LGIA to insist, on any occasion, upon
strict performance of any provision of this LGIA will not be considered a waiver
of any obligation, right, or duty of, or imposed upon, such Party.



Any waiver at any time by any Party of its rights with respect to this LGIA
shall not be deemed a continuing waiver or a waiver with respect to any other
failure to comply with any other obligation, right, duty of this LGIA.
Termination or Default of this LGIA for any reason by the Interconnection
Customer shall not constitute a waiver of the Interconnection Customer's legal
rights to obtain Interconnection Service from the Transmission Provider. Any
waiver of this LGIA shall, if requested, be provided in writing.


30.7
Headings. The descriptive headings of the various Articles of this LGIA have
been inserted for convenience of reference only and are of no significance in
the interpretation or construction of this LGIA.



30.8
Multiple Counterparts. This LGIA may be executed in two or more counterparts,
each of which is deemed an original but all constitute one and the same
instrument.



30.9
Amendment. The Parties may by mutual agreement amend this LGIA by a written
instrument duly executed by all of the Parties.



30.10
Modification by the Parties. The Parties may by mutual agreement amend the
Appendices to this LGIA by a written instrument duly executed by all of the
Parties. Such amendment shall become effective and a part of this LGIA upon
satisfaction of all Applicable Laws and Regulations.



30.11
Reservation of Rights. Transmission Provider shall have the right to make a
unilateral filing with FERC to modify this LGIA with respect to any rates, terms
and conditions, charges, classifications of service, rule or regulation under
Section 205 or any other applicable provision of the Federal Power Act and
FERC’s rules and regulations thereunder, and Transmission Owner and
Interconnection Customer shall have the right to make a unilateral filing with
FERC to modify this LGIA pursuant to Section 206 or any other applicable
provision of the Federal Power Act and FERC’s rules and regulations thereunder;
provided that each Party shall have the right to protest any such filing and to
participate fully in any proceeding before FERC in which such modifications may
be considered. Nothing in this LGIA shall limit the rights of the Parties or of
FERC under Sections 205 or 206 of the Federal Power Act and FERC’s rules and
regulations thereunder, except to the extent that the Parties otherwise mutually
agree as provided herein.



30.12
No Partnership. This LGIA shall not be interpreted or construed to create an
association, joint venture, agency relationship, or partnership among or between
the Parties or to impose any partnership obligation or partnership liability
upon any Party. No Party shall have any right, power or authority to enter into
any agreement or undertaking for, or act on behalf of, or to act as or be an
agent or representative of, or to otherwise bind, the other Parties.







--------------------------------------------------------------------------------

Original Sheet No. 66

IN WITNESS WHEREOF, the Parties have executed this Agreement in multiple
originals; each of which shall constitute and be an original Agreement among the
Parties.


Midcontinent Independent System Operator, Inc.




By:     /s/William C. Phillips_______________________
Name:     William C. Phillips_______________________
Title:     Vice President, Reliability & Security Relations
    




Interstate Power and Light Company


By:    /s/Tom L. Aller____________


Name:     Tom L. Aller ________


Title:     President_______________




ITC MIDWEST LLC, a Michigan limited liability company
By:  ITC Holdings Corp., a Michigan corporation, its sole member
 
By:     /s/Douglas C. Collins__________


Name:  Douglas C. Collins__________


Title:  Vice President______________




















Appendices to LGIA








--------------------------------------------------------------------------------

Original Sheet No. 67

Appendix A
Generating Facilities and Interconnection Facilities
 
 
Appendix B
{Reserved}
 
 
Appendix C
Interconnection Details
 
 
Appendix D
Security Arrangements Details
 
 
Appendix E
Commercial Operation Date
 
 
Appendix F
Addresses for Delivery of Notices and Billings
 
 

Appendix A
To LGIA
Generating Facilities and Interconnection Facilities
This LGIA documents the generating stations interconnected to the Transmission
Owner’s Transmission System as of the Effective Date of the Asset Sale Agreement
between ITC Midwest LLC and Interstate Power and Light. Attachment A.1 -
Interconnection Facilities lists the names of the generating stations, their
location and their size.


The interconnections to the electric transmission grid are detailed in Appendix
C - Interconnection Details.


2009 Amendment - This LGIA is being amended and restated to account for the
upgrades to the Interconnection Facilities at the Transmission Owner’s Lansing
substation. The need for these upgrades is being driven by the Interconnection
Customer’s project of installing a selective catalytic reduction system,
associated ID fans and a bag house for unit #4 at its Lansing Generating
Station. These upgrades are captured in sections A1 in Appendix A, section B1 in
Appendix B, and section C1 in Appendix C below.


A1:
Lansing Generating Station

A1-1:Description of Generating Facility:


The Interconnection Customer has a 335 MW net NRIS and 4 MW net ERIS Generating
Facility connected to the Transmission Owner’s Lansing Substation. A description
of the Generating Facility can be seen in Attachment A.1 below.




--------------------------------------------------------------------------------

Original Sheet No. 68



A1-2:Interconnection Facilities:


A1-2(a)
Points of Interconnection.



The Point of Interconnection for the existing Lansing Generating Unit #2, #1 and
#2 station service transformer, Lansing Unit #3 reserve station service
transformer, Lansing Unit #4 reserve station service transformer, and the new
auxiliary transformer T-4C is on the 69 kV bus at the Transmission Owner’s
Lansing substation. The Point of Interconnection for the existing Lansing
Generating Unit #3, Lansing Generating Unit #4, and the new auxiliary
transformer T-4D is on the 161 kV bus at the Transmission Owner’s Lansing
substation.


The Point of Change of Ownership for existing Lansing Generating Unit #2 occurs
before the isolation switches on 69 kV circuit breaker G2. The Point of Change
of Ownership for #1 and #2 station service transformer occurs before the
isolation switches on 69 kV circuit breaker G1. The Point of Change of Ownership
for the existing Lansing Unit #3 reserve station service transformer occurs
before the isolation switches on 69 kV circuit breaker 465. The Point of Change
of Ownership for the existing Lansing Unit #4 reserve station service
transformer occurs before the isolation switches on 69 kV circuit breaker 462.
The Point of Change of Ownership for the existing Lansing Generating Unit #3
occurs before the isolation switches on 161 kV circuit breaker G3. The Point of
Change of Ownership for the existing Lansing Generating Unit #4 occurs before
the isolation switches on 161 kV circuit breaker G4.


The Point of Change of Ownership for the new auxiliary transformer T-4D will
occur before the isolation switches on 161 kV circuit breakers # 475. The Point
of Change of Ownership for the new auxiliary transformer T-4C will occur before
the isolation switches on the new 69 kV circuit breaker that will be installed
on the Transmission Owner’s 69 kV bus. A system map showing demarcation points
and an overview of the connection to the Transmission System and a one-line of
the Transmission Owner’s Lansing substation can be found in Appendix C, Sections
C1-2a and C1-2b, respectively.


A1-2(b)
Interconnection Facilities (including metering equipment) to be constructed by
Interconnection Customer.



The Interconnection Customer’s Interconnection Facilities shall include
equipment connecting the Generating Facility to the Point of Change of
Ownership. These Interconnection Facilities shall be installed, owned, operated,
and maintained by the Interconnection Customer.


The new Interconnection Customer’s Interconnection Facilities to accommodate
this project shall include:






--------------------------------------------------------------------------------

Original Sheet No. 69

(1)
One (1) new 69 kV circuit breaker bay complete with circuit breaker, isolating
disconnect switches, dead-end, bus, steel, insulators, and foundations.
Protective and control equipment will also be install for the reliable operation
of one (1) 69,000/13,800 volt no-load tap changing transformer which will be
installed in the Transmission Owner’s Lansing Substation.



(2)
One (1) new 161,000/13,800 volt no-load tap changing transformer will be
installed in the Transmission Owner’s Lansing Substation.



(3)
Interconnection Customer will provide RTU/SCADA Generating Facility and
Interconnection Customer Interconnection Facilities data including bit not
limited to MW, MVAR, MWhr, MVARhr, volts, amps, breaker status, and station
battery alarm to Transmission Owner’s Operations Center and Transmission
Provider, and to the Local Balancing Authority.



(4)
The Interconnection Customer will provide revenue metering per Transmission
Owner and Local Balancing Authority specification.



Interconnection Facilities to be constructed by the Interconnection Customer can
be seen on the one-line diagram in Appendix C, Section C1-1.


A1-2(c)
Interconnection Facilities to be Purchased by the Interconnection Customer from
the Transmission Owner



The Interconnection Facilities to be purchased by the Interconnection Customer
from the Transmission Owner are as follows:


(1)
One (1) 161 kV circuit breaker #475.



(2)
Two (2) 161 kV isolation switches.



(3)
Two (2) 161 kV switch stands.



The total cost of the assets to be sold is $109,579. A detailed cost estimate
can be scene in Appendix C, Section C1-3a.


A1-2(d)
Interconnection Facilities to be Constructed by the Transmission Owner



The Interconnection Facilities to be constructed by the Transmission Owner are
as follows:


(1)
The Transmission Owner will expand the existing fence and ground grid in the
Transmission Owner’s Lansing substation to provide enough space for the
Interconnection Facilities to be constructed by the Interconnection Customer.







--------------------------------------------------------------------------------

Original Sheet No. 70

(2)
The existing relaying and controls for 161 kV circuit breaker #475 will be
removed.



The Interconnection Facilities to be constructed by the Transmission Owner at
the Lansing substation will be funded by the Interconnection Customer and are
expected to cost $95,640 (Estimate at ± 20% accuracy in 2009 dollars). A
detailed cost estimate is provided in Appendix C, Section C1-3b.


The Interconnection Customer will be responsible to pay the actual costs
incurred in designing and constructing of the Interconnection Facilities
described in Appendix A, Section A1-2(d).


A1-3:Network Upgrades


None


2013 Amendment - This GIA is being amended and restated to account for the
upgrades to Interconnection Facilities and network facilities at Ottumwa
Generating Station (“OGS”). The need for upgrades at the Generating Facility is
driven by the installation of an air quality control system (“AQCS”) at OGS. The
AQCS installation will include the addition of new main and reserve auxiliary
transformer units and the addition of a new high side reserve auxiliary breaker.
In conjunction with those changes, the 161 kV line currently connecting the
reserve auxiliary transformers to the 161 kV bus at Transmission Owner’s OGS
substation will be removed from the 161 kV bus and re-terminated at a breaker
and ½ position at the Transmission Owner’s OGS substation.


In December 2007, the Transmission Owner purchased the transmission assets of
Interstate Power and Light (“IP&L”). Prior to the transmission asset sale from
IP&L to the Transmission Owner, IP&L shared ownership of both the OGS Generating
Facility and the OGS transmission substation facilities with MidAmerican Energy
Company (“MEC”), where MEC owned 52% of the generating facility and transmission
facilities, and IP&L owned the remaining 48% of those facilities. A May 22, 1981
Facilities and Operating Agreement among the predecessors of IP&L and
predecessors of MEC provides that IP&L acts as agent for the construction,
operation, and maintenance of the OGS Generating Facility and transmission
facilities, and subsequent to the December 7, 2007 asset sale, the Transmission
Owner assumed the role of agent for the OGS transmission facilities. The OGS
Generating Facility upgrades and OGS transmission facilities upgrades
represented under this 2013 amendment of the Agreement will be jointly owned by
MEC and the Transmission Owner, with the Interconnection Customer acting as
agent for the OGS Generating Facility upgrades and Transmission Owner acting as
agent for the transmission facilities upgrades.


The Interconnection Customer will be responsible for the costs associated with
the Interconnection Facilities, and the Transmission Owner will be responsible
for the cost of the Network Upgrade.


A2:
Ottumwa Generating Station

A2-1:
Description of Generating Facility





--------------------------------------------------------------------------------

Original Sheet No. 71

The Interconnection Customer has a 765 MW Net NRIS Generating Facility composed
of a single generating unit connected to the Transmission Owner’s OGS
Substation.
An Interconnection Customer one line and an overview of the plant are provided
in Exhibit C4-1.


A2-2:
Interconnection Facilities

A2-2(a)
Points of Interconnection and Change of Ownership



The Point of Interconnection for the Ottumwa Generating Station is at the
Transmission Owner’s 161 kV bus. The Points of Change of Ownership for
generating unit #1 are at the Transmission Owner’s side of the bus connecting
switch # 279 to bus L4 and Transmission Owner’s side of the bus connecting
switch #179 to bus L1. The Point of Change of Ownership for the 161 kV line
connecting the Interconnection Customer’s reserve auxiliary transformers to the
new breaker and ½ terminal will be at the dead-end bells connecting the 161 kV
line to the Interconnection Customer’s dead end at the Generating Facility. A
system map is provided as Exhibit C4-2b, and a transmission facilities one-line
is provided as Exhibit C4-2a.




A2-2(b)
Interconnection Facilities to be Constructed by Transmission Owner.

Transmission Owner will relocate the existing 161 kV line connecting the
Generating Facilities reserve auxiliary transformers to bus L2 from bus L2 to a
new 161 kV breaker and ½ terminal between circuit breakers numbered 6140 and
6130. Those Interconnection Facilities will be dedicated to the Generating
Facility and owned by the Transmission Owner. Interconnection Customer will be
responsible for the cost of those Interconnection Facilities. A listing of the
major equipment for the Interconnection Facilities upgrade is provided below,
and an estimate of the cost of those facilities is provided as Exhibit C4-3a.
    
•
2- (two) Steel Dead End Structures

•
3-(three) Equipment Stands

•
3-(three)Capacitive Voltage Transformers

•
1-(one) Relay Panel

•
3-(three) Surge Arresters

•
1000’ 161 kV bus

•
1125’ Control Cable

•
30’ Conduit



The estimated cost of OGS Interconnection Facilities is $572,290. The
Interconnection Customer will be responsible for the cost of the Interconnection
Facilities upgrade.


A2-2(c)
Network Upgrades to be Constructed by Transmission Owner

Transmission Owner will remove the 161 kV line connecting the reserve auxiliary
transformers terminate the line to reserve auxiliary transformers at a new
breaker and ½ terminal on the existing 161 kV bus. A new circuit breaker,
disconnect switches and bus work will be added to the existing bus to
accommodate




--------------------------------------------------------------------------------

Original Sheet No. 72

connection of the line to the reserve auxiliary transformers. A listing of major
equipment is provided below, and an estimate of the cost of those facilities is
provided as Exhibit C4-3b. A preliminary general arrangement drawing of the
upgrade is provided as Exhibit C4-2b. The Transmission Owner will fund the cost
of the Network Upgrades.
•
2-(two) Steel Equipment Stands

•
2-(two) Disconnect Switches, 161 kV, 3 phase, gang-operated, 2,000A, 100kA
momentary, 750 kV BIL

•
1-(one) Circuit Breaker, 161 kV, 2,000A, 40KA interrupting rating    

•
1,000’ - 161 kV bus, minimum 2,000A rating

•
1,750’ - Control cable

•
30’ - Conduit

The estimated cost of OGS Network Upgrades is $498,452. The Transmission Owner
will be responsible for the cost of the OGS Network Upgrade.
























Attachment A.1






--------------------------------------------------------------------------------

Original Sheet No. 73

 
STEAM GENERATING UNITS
 
 
Steam Generating Units
Location
Unit Rating (MVA)
Unit Reactive Capacity (MVAR) (Max)
Unit Reactive Capacity (MVAR) (Min)
Unit Net MW
NRIS
ERIS
Switch Diagram No.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Burlington Generating Station (BGS)
Burlington, IA
236
75
-50
222.0
222.0
 
T 37
 
 
 
 
 
 
 
 
 
 
 
 
 
Dubuque 3 (DBQ 3)
Dubuque, IA
36
9
-9
30.0
30.0
 
T 62
 
 
Dubuque 4 (DBQ 4)
Dubuque, IA
44
10
-10
37.0
37.0
 
T 62
 
 
Emery 13
Mason City, IA
301
160
-90
256.0
256.0
 
T 70
 
 
Fox Lake 1
Sherburn, MN
14
3
-3
12.0
12.0
 
T 08
 
 
 
 
 
 
 
 
 
 
 
 
 
Fox Lake 3
Sherburn, MN
96
30
-25
96.0
96.0
 
T 08
 
 
 
 
 
 
 
 
 
 
 
 
 
Kapp 2
Clinton, IA
257
100
-33
236.0
236.0
 
T 66
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Lansing 4
Lansing, IA
305
100
-50
280.0
280.0
 
T 58
 
 
Ottumwa Generating Station (OGS)*
Chillicothe, IA
807
200
-150
765
765
 
T 16
 
 
Prairie Creek 1
Cedar Rapids, IA
16
7
-4
14.6
14.6
 
T 38
 
 
 
 
 
 
 
 
 
 
 
 
 
Prairie Creek 3
Cedar Rapids, IA
54
19
-16
50.5
50.5
 
T 38
 
 
Prairie Creek 4
Cedar Rapids, IA
175
95
-73
159.0
149.0
 
T 38
 
 
Sutherland 1
Marshalltown, IA
44
16
-22
35.0
35.0
 
T 18
 
 
 
 
 
 
 
 
 
 
 
 
 
Sutherland 3
Marshalltown, IA
96
37
-27
82.0
82.0
 
T 18
 









--------------------------------------------------------------------------------

Original Sheet No. 74

* - OGS is a Joint Owned Unit. IPL is the operator of OGS and represents the
entire OGS plant in this Agreement. IPL owns 48% of OGS, and MidAmerican Energy
Company owns 52%. Each company’s NRIS rights are allocated based on their
respective ownership shares of the unit.Attachment A.1
 
COMBUSTION TURBINE UNITS
 
 
Combustion Turbine Units
Location
Unit Rating (MVA)
Unit Reactive Capacity (MVAR) (Max)
Unit Reactive Capacity (MVAR) (Min)
Unit Net MW
NRIS
ERIS
Switch Diagram No.
 
 
 
 
 
 
 
 
 
 
 
 
 
BGS 1, 2
Burlington, IA
21
7
-4
36.0
36.0
 
T 37
 
 
BGS 3, 4
Burlington, IA
21
7
-4
36.0
36.0
 
T 37
 
 
Centerville 1, 2
Centerville, IA
32
11
-5
60.0
51.1
8.9 
T 15
 
 
Emery 11
Mason City, IA
204
110
-65
173.4
173.4
 
T 70
 
 
Emery 12
Mason City, IA
201
110
-65
173.4
173.4
 
T 70
 
 
 
 
 
 
 
 
 
 
 
 
 
Grinnell 1
Grinnell, IA
28
11
-5
30.0
30.0
 
T 17
 
 
Grinnell 2
Grinnell, IA
28
11
-5
25.0
25.0
 
T 17
 
 
Lime Creek 1
Mason City, IA
49
10
-5
44.0
44.0
 
T 55
 
 
Lime Creek 2
Mason City, IA
49
10
-5
48.0
48.0
 
T 55
 
 
 
 
 
 
 
 
 
 
 
 
 
Red Cedar 1
Cedar Rapids, IA
26
-----
-----
24.0
 
 
Dist.
 
 
Sutherland 1
Marshalltown, IA
70
16
-22
65.0
65.0
 
T 18
 
 
Sutherland 2
Marshalltown, IA
70
16
-22
65.0
65.0
 
T 18
 
 
Sutherland 3
Marshalltown, IA
70
16
-22
69.0
69.0
 
T 18
 
 
 
 
 
 
 
 
 
 
 
 





















--------------------------------------------------------------------------------

Original Sheet No. 75

Attachment A.1
 
DIESEL UNITS
 
 
Diesel Units
Location
Unit Rating (MVA)
Unit Reactive Capacity (MVAR) (Max)
Unit Reactive Capacity (MVAR) (Min)
Unit Net MW
NRIS
ERIS
Switch Diagram No.
 
 
Centerville - 3 units
Centerville, IA
2.5
----
----
6.4
 
6.4
T 15
 
 
Dubuque - 2 units
Dubuque, IA
2.5
----
----
4.5
 
4.5
T 62
 
 
Hills - 2 units
Hills, MN
2.5
----
----
4.0
 
4.0
Dist.
 
 
Lansing - 2 units
Lansing, IA
1.25
----
----
2.0
 
2.0
T 58
 
 
 
 
 
 
 
 
 
 
 
 





Appendix B
To LGIA


2009 Amendment - Lansing
B1:
Lansing Generation Station



B1-1:Milestones


B1-1(a)
Interconnection Customer Milestones



No.
Description
Date
1.
Provide the Transmission Owner with payment in the amount of $205,219 for the
Transmission Owner to commence with design and construction of the Transmission
Owner Interconnection Facilities and for the facilities to be purchased by the
Interconnection Customer from the Transmission Owner.
Within 15 days of the execution of the LGIA by the Parties. - Complete





B1-1(b) Transmission Owner Milestones






--------------------------------------------------------------------------------

Original Sheet No. 76

No.
Description
Date
1.
Begin preliminary engineering and design for the Transmission Owner
Interconnection Facilities.
Upon receipt by the Transmission Owner of (1) notice from the Interconnection
Customer and (2) receipt by Transmission Owner of $205,219 from the
Interconnection Customer. - Complete
2.
Complete construction of the Transmission Owner Interconnection Facilities.
8/21/2009 - Complete
3.
Complete Lansing Substation equipment testing
11/10/2009 - Complete
4.
Complete Control Building equipment testing
11/21/2009 - Complete
5.
Provide Interconnection Customer final cost invoices for the Transmission
Owner’s Interconnection Facilities
Within 6 months of completion of construction of the Transmission Owner’s
Interconnection Facilities - Complete





2013 Amendment - OGS
B2:
Ottumwa Generating Station



B2-1:
Milestones



B2-1(a)
Interconnection Customer Milestones

No.
Description
Date
1.
Provide the Transmission Owner with payment in the amount of $572,290 for the
Transmission Owner to commence with design and construction of the OGS
Interconnection Facilities and OGS Network Upgrades for and for the facilities
to be purchased by the Interconnection Customer from the Transmission Owner.
Within 15 days of the execution of the amended GIA by the Parties.



B2-1(b)
Transmission Owner Milestones

No.
Description
Date
1.
Begin preliminary engineering and design for OGS Interconnection Facilities and
OGS Network Upgrades
Upon receipt by the Transmission Owner of $572,290 from the Interconnection
Customer.
2.
Complete construction of OGS Network Upgrades
4/1/14
3.
Complete construction and tie-in of Interconnection Facilities
4/19/14
 
 
 
5.
Provide Interconnection Customer final cost invoices for the Interconnection
Facilities. Actual cost to Interconnection Customer will be a pro rata share of
the total project cost. The Interconnection Customers share of actual cost will
be based on the ratio of the estimated cost of Interconnection Facilities to the
combined estimated cost of Interconnection Facilities and Network Upgrades.
Within 6 months of completion of construction of Interconnection Facilities and
Network Upgrades















--------------------------------------------------------------------------------

Original Sheet No. 77





Appendix C
To LGIA
Interconnection Details
This Appendix C is a part of this LGIA among Interconnection Customer,
Transmission Owner and the Transmission Provider and documents the generating
stations interconnected to the Transmission Owner’s Transmission System as of
the January 18, 2007 Effective Date of the Asset Sale Agreement between ITC
Midwest LLC and Interstate Power and Light (IPL).
The unique requirements of each generation interconnection will dictate the
establishment of mutually agreeable Interconnection and/or Operating Guidelines
that further define the requirements of this LGIA. The Interconnection and/or
Operating Guidelines applicable to this LGIA consist of the following
information. Additional detail may be provided through attachment to this
Appendix C or through electronic means via the web address specified.


1. General Interconnection and Operating Guidelines (if applicable)


1.1
Applicable Standards. In addition to applicable design standards identified in
the GIA, Interconnection Customer agrees to comply with the most recent
Transmission Owner substation/transmission/protection design guides, standards,
and specifications, where applicable, for the design of and procurement for this
interconnection. The Transmission Owner design guides, standards, and
specifications are available upon request.

In the event that such Transmission Owner design guides, standards or
specifications do not address a particular item or issue, Interconnection
Customers shall use any other nationally or regionally recognized standard,
guide or specification. In the event that there is a conflict between any other
standard, guide or specification used by Interconnection Customers and
Transmission Owner’s design guides, standards and material/construction
specifications, Transmission Owner’s design guides, standards and specifications
shall apply.
1.2
Communication Requirements. Interconnection Customer shall provide analog and
digital signals including hardened voice communications, as requested by the
Transmission Owner and/or the Transmission Provider for RTU/frame relay/or
public switched telephone systems, as further defined during detailed
engineering and design of the Interconnection Facilities. Interconnection
Customer agrees to transmit these signals to Transmission Owner’s control
building or to such other location as specified by the Transmission Owner during
the detailed design of the Interconnection Facilities and Network Upgrades.
Transmission Owner shall provide Interconnection Customer with the necessary
substation information at the Transmission Owner’s signals demarcation point.
Interconnection Customer will pay all costs associated with receiving such
information from Transmission Owner. The specific location of the demarcation
point will be established during the detailed design of the Interconnection
Facilities.





--------------------------------------------------------------------------------

Original Sheet No. 78

1.3
Metering Requirement. Interconnection Customer shall be responsible for the
costs of the installation and ongoing maintenance of the interconnection
metering. The primary instrument devices shall be revenue class, wound-type,
extended range (if applicable) current transformers and potential transformers
that are acceptable to the Transmission Owner. The auxiliary usage metering
needs shall be in accordance with local service rules/service application
requirements.

1.4
Grounding Requirements. Interconnection Customer shall design, install, and
maintain grounding facilities to ground the Interconnection Customer’s
Interconnection Facilities, in accordance Applicable Reliability Standards and
Good Utility Practice. Interconnection Customer shall be responsible for
detailed modeling and evaluation of the interconnected grounding system at the
location of the Transmission Owner’s Interconnection Facilities and
Interconnection Customer’s Interconnection Facilities. If Transmission Owner so
chooses, Transmission Owner shall have the right to approve the grounding system
design to insure that the grounding system properly protects the Transmission
Owner’s Interconnection Facilities.

1.5
Transmission Line and Substation Connection Configurations. The Parties agree
that the connections between Interconnection Customer’s Interconnection
Facilities and Transmission Owner’s Interconnection Facilities will be as
configured in Appendix C of this LGIA. Exact transmission line locations will be
developed by Transmission Owner during the detailed design and regulatory
process. Interconnection Customer shall provide the space necessary for the
Transmission Owner’s placement of the transmission line facilities.

1.6
Unit Stability Requirements. Interconnection Customer agrees to operate its
Generating Facility within the operating requirements of the Transmission
System, and the rules of the NERC, Reliability Coordinator and Transmission
Provider.



All generator/exciter/governor manufacturers’ data sheets shall be made
available to the Transmission Owner or its designated agent for modeling in
transient/voltage stability, short circuit, and relay setting calculation
programs. This includes generator reactive capability curves and exciter
saturation curves.


The Interconnection Customer shall provide power system stabilizer data, if
applicable, the Generator Step-up Transformer (GSU) data, and the generation
plant/station auxiliary load data.
1.7
Equipment Ratings. Transmission Owner will determine the individual equipment
ratings for specific Transmission Owner’s Interconnection Facilities and Network
Upgrades during the detailed design of the facilities. Interconnection Customer
shall size the Interconnection Customer’s Interconnection Facilities using
Applicable Reliability Standards, Good Utility Practice and the information
provided in the Interconnection Evaluation Study in order that the
Interconnection Customer’s Interconnection Facilities appropriately coordinate
with the Transmission Owner’s Interconnection Facilities.

1.8
Short Circuit Requirements. Transmission Owner will determine the required short
circuit ratings for all Transmission Owner’s Interconnection Facilities and
Network Upgrades during the detailed design of such items. Interconnection
Customer agrees to provide appropriately sized or short circuit-rated
Interconnection Customer’s Interconnection Facilities comparable to those
required by Transmission Owner using Applicable Reliability Standards, Good
Utility Practice and the information provided in the Interconnection Evaluation
Study.





--------------------------------------------------------------------------------

Original Sheet No. 79



Interconnection Customer shall provide the GSU impedance data and the lines to
the Point of Interconnection including the positive, negative and zero sequence
values, to be used in calculating the fault impedance.
1.9
Synchronizing Requirements. In addition to requirements defined in Section 2 of
this Appendix C, Transmission Owner will furnish Transmission System bus
potentials that may be used by Interconnection Customer for synchronizing the
combined Generating Facility to Transmission Owner’s Transmission System. These
potentials will be provided to the Interconnection Customer at the Transmission
Owner’s signal demarcation point, as necessary.



Setting changes of any synchronizing devices shall be approved by the
Transmission Owner or its designated agent, with a hard copy of the changes
forwarded to the Transmission Owner.
1.10
Generation Control Requirements. N/A - This Interconnection Agreement is for a
fleet of existing generating stations.

1.11
Power Factor Design Criteria. Interconnection Customer agrees to operate its
Generating Facility, as directed, to produce or absorb reactive power at the
Point of Interconnection within the design limitations of the Generating
Facility.

1.12
Energization, Inspection and Testing Requirements. The Transmission Owner and
Generating Facility interconnection facilities were initially inspected and
tested to support various operations dates for each of the generating
facilities. There is no requirement for this inspection or testing.

1.13
If applicable, the unique requirements, if any, of the Transmission Owner to
which the Generating Facility will be physically interconnected. Any changes to
the Generating Facility net VAR capabilities, including changes to either net
static or net dynamic capability, shall be approved by the Transmission Owner or
its designated agent, such approval shall not be unreasonably withheld.

1.14
Maintenance and Testing. The Transmission Owner and Generation Facility Owner
interconnection facilities shall be tested and maintained with a combination of
condition based and frequency based programs following Good Utility Practices.
The facilities shall be tested on a five year cycle and maintained in accordance
with the NERC Reliability Standards and Regional Entity Program.

1.15
Switching and Tagging. The Interconnection Customer shall comply with the
Transmission Owner’s or its designated agent’s most recent version of the
Switching and Tagging procedures for switching under the direction of the
Transmission Owner. For switching on Interconnection Customer owned equipment
the Interconnection Customer switching procedures shall be used. Electric
Transmission and Distribution Switching and Hold Card Procedures are available
upon request.

1.16
Low Voltage Ride-Through Capability (LVRT). The generating stations associated
with this LGIA were operating prior to the FERC order concerning LVRT and
therefore are not subject to the requirements. Any new generating units will
have separate LGIA’s, and LVRT will be addressed in those agreements

1.17
Provision of ancillary services. Interconnection Customer shall provide
Ancillary Services to Transmission Owner or its designated agent as required by
the Tariff.

1.18
Other. It is expressly understood and agreed that Transmission Owner may, during
the term of the LGIA, make changes to its Transmission System. Interconnection
Customer agrees to make any modifications, additions or changes to the
Interconnection Customer’s Interconnection Facilities that are necessary or
required





--------------------------------------------------------------------------------

Original Sheet No. 80

as a result of such change, modification or addition to Transmission Owner’s
Transmission System and at Interconnection Customers’ sole cost and expense.
2. Specific System Protection Requirements
General. The Transmission Owner will construct a protective relaying scheme to
protect the Transmission System from faults occurring on the Interconnection
Customer’s Interconnection Facilities or the Generating Facility, and from
faults occurring on the Transmission Owner’s Interconnection Facilities and
Transmission System. Interconnection Customer will be responsible for providing
protection for the Generating Facility and all associated equipment from faults
occurring on its facilities, and from faults occurring on the Transmission
Owner’s Transmission System.


Transmission Owner has identified the following specific requirements to ensure
prompt removal of any contribution of the Generating Facility to any short
circuit occurring on the Transmission System and not otherwise isolated by the
Transmission Owner equipment:


2.1
Frequency Protection (IEEE 81). Over-frequency protection for the Generating
Facility shall be set at the discretion of Interconnection Customer.
Under-frequency protection shall be in accordance with the, applicable Midwest
Reliability Organization [MRO or its successor] Standards/Guides as applicable
and as amended from time to time.

2.2
Interconnection Customer Breaker Failure Protection (IEEE 50BF). Interconnection
Customer agrees to have breaker failure protection as an integral part of the
redundant relaying protection in support of its breaker on the high side of the
generator step-up transformer. This relay protection shall be coordinated with
Transmission Owner in order to trip adjacent substation breakers, in the event
the generator breaker fails to successfully open for any reason.

2.3
Synchronism Check Relay (IEEE 25). Interconnection Customer shall synch check
the Generating Facility to the Transmission System across the Interconnection
Customer-owned breaker installed on the high side of the generator step-up
transformers. The Transmission Owner will provide bus voltages to be used for
synchronism. Each generating unit of the Generating Facility, if more than one
unit, shall include automatic or manual synchronization of the unit to
Transmission Owner’s Transmission System.

2.4
Bus Differential Protection (IEEE 87). Interconnection Customer shall provide
line current differential relay with fiber to be connected into an identical
Transmission Owner current differential relay which will overlap the bus or
step-up transformer’s protection. This is to accomplish a bus differential
protection scheme to provide coordinated bus differential protection of
Transmission Owner’s bus.

2.5
Protection Redundancy. In accordance with Good Utility Practice, Interconnection
Customer shall design protection schemes such that no single component failure
will prevent the isolation of faults and failed equipment. Interconnection
Customer acknowledges that meeting this requirement generally means providing
redundant or backup protective schemes, with separate sensing sources, separate
trip paths, dual trip coils on breakers, separate control power supplies, etc,
provided that Interconnection Customer will provide only one battery system.

3. SPECIFIC TELEMETRY REQUIREMENTS.






--------------------------------------------------------------------------------

Original Sheet No. 81

General: Telemetry is required for the monitoring and status of Interconnection
Customer's and Transmission Owner’s equipment. Interconnection Customer shall
install and pay the installation cost and monthly communication costs of all
required telemetry for the Generating Facility. In general, Transmission Owner
requires continuous telemetry of the following:
3.1
Appropriate relaying status of all installed relay equipment.

3.2
Status of all circuit breaker(s) capable of disconnecting the Generating
Facility from the Transmission Owner’s Transmission System.

3.3
Instantaneous MW and MVAR of the Generating Facility.

3.4
Instantaneous revenue quality MW and MVAR; and cumulative revenue quality MWhr
and MVARhr at all (or possibly corrected to) Points of Interconnection with
Transmission Owner and from the Generating Facility.

3.5
Status of auxiliary station service circuit breaker(s).

3.6
Instantaneous 34.5 kV aggregate bus voltage(s).

3.7
Transfer trip communication and generation site transfer trip communication
status.

3.8
Changes in energy production of the Generating Facility.

3.9
Other telemetry as required and mutually agreed upon by the Interconnection
Customer and Transmission Owner.



4. SPECIFIC OPERATIONAL REQUIREMENTS.


4.1
System Protection Facilities (Relays As They Relate To Operations).
Interconnection Customer shall report all generator protective relay events to
the Transmission Owner system control center, immediately following
Interconnection Customer's discovery of the event. Interconnection Customer
shall provide status indication of automatic voltage regulator equipment and any
other items that are identified during the detailed design.

4.2
Communication Requirements. Interconnection Customer will provide any
communication protocols for proper function between Interconnection Customer's
operating systems and Transmission Owner’s operating systems. Interconnection
Customer shall pay all fees for such communication facilities and associated
monthly services, as necessary, for the Generating Facility.

4.3
Data Reporting Requirements. Interconnection Customer shall supply all
information regarding events and status of equipment within the Facility upon
request for any event that noticeably affects the operation of the Transmission
System. Interconnection Customer shall provide outage schedules, daily/hourly
load profiles, and other data upon request of Transmission Owner.

4.4
Emergency Operations, Including System Restoration and Black Start Arrangements.
The Interconnection Customer shall provide the Transmission Owner or its
designated agent with plant data and plant procedures necessary to coordinate
and implement the Transmission Owner or its designated agent black-start plans.
In accordance with Good Utility Practice, Interconnection Customer agrees to
participate when called upon by Transmission Provider or Transmission Owner, in
Transmission Owner’s Black Start Plan for the Generating Facility and
Transmission Owner’s Transmission System, as well as any verification testing.

4.5
Identified Must‑Run Conditions. None noted for this Generating Facility.

4.6
Specific Transmission Requirements of Nuclear Units to Abide by All NRC
Requirements and Regulations. Not applicable to this interconnection.





--------------------------------------------------------------------------------

Original Sheet No. 82

4.7
Stability Requirements, Including Output. Interconnection Customer agrees to
comply with the requirements of the reliability coordinator, Transmission
Dispatch Center or (“TDC”), Transmission Provider and/or Transmission Owner in
the operation of the Generating Facility.

4.8
Limitations of Operations in Support of Emergency Response. Interconnection
Customer agrees to comply with the requirements of the reliability coordinator,
Transmission Dispatch Center or (“TDC”), Transmission Provider and/or the
Transmission Owner in the operation of the Generating Facility.

5.
Transmission Owner shall provide the “as-built” drawings, information and
documents regarding the Transmission Owner’s Interconnection Facilities pursuant
to Article 5.11 of the GIA.



6.
In accordance with Section 9.4 of the GIA, the operating limits established for
the Generating Facility under this GIA shall be as provided by Transmission
Provider each quarter, as described in Appendix A. Any operating guides
necessary following Commercial Operation will be established in accordance with
Section 9.3.



7.
Use of SPS or Operating Guide. Implementation of an Operating Guide will
constitute an interim solution that will permit Interconnection Customer to
obtain conditional Interconnection Service until planned for Network Upgrades
are constructed. Any Operating Guide will be subject to the approval of the
Transmission Owner and Transmission Provider. Minimum requirements for an
Operating Guide are as indicated below.



◦
Transmission Owner will control their breaker(s) connected to the Generating
Facility and shall be able to trip the Interconnection Customer’s Generating
Facility.

◦
Protection schemes must be tested and operative.

◦
Interconnection Customer will operate its Generating Facility as directed by the
Transmission Provider and the Transmission Owner.

◦
A termination date consistent with completion of Network Upgrades will be
mutually agreed to as part of all Operating Guides accepted by the Transmission
Owner and the Transmission Provider.



Transmission Owner does not allow the addition of an SPS to the Transmission
Owner’s system. The Transmission Owner will also not allow the addition of an
SPS on a system, including the Generating Facility, where the purpose of that
SPS is to mitigate a constraint on the Transmission Owner’s system.


8.
Voltage and Reactive Power Regulation - Reactive power, voltage regulation and
operating requirements will be per Transmission Operator and Transmission
Provider directives.  Interconnection Customer will operate the Generating
Facilities to a designated within the bandwidth of the voltage schedule target
provided by the Transmission Operator in separate communication, at the POI,
utilizing the Generating Facility’s power factor design capability as indicated
in Section 1.11 of Appendix C. The Interconnection Customer will regulate the
Generating Facility’s voltage to the specified set-point within the defined
bandwidth stated above using an automatic voltage controller and the inherent
reactive power capability in the generator. The Interconnection Customer may
also utilize a combination of, if applicable, generator step-up tap connections,
load-tap changing transformers, static capacitor banks, shunt reactors and/or
dynamic reactive resources to maintain the schedule.





--------------------------------------------------------------------------------

Original Sheet No. 83

The voltage schedule may change from time to time within the limits of the GIA
provisions in Section 9.6.2 and within the Generating Facility’s power factor
design capability as indicated in Section 1.11 of Appendix C. If a schedule
change is needed, appropriate written documentation of the change will be
provided to the Interconnection Customer.


The Interconnection Customer is required to have a generator operator available
for 24/7 communications with the Transmission Operator. The Transmission
Operator may, at any time, request a variance from the schedule in response to
system operating/security requirements.












The following exhibits are attached and are included as part of this LGIA.


C1:
Lansing Generation Station

C1-1: Interconnection Customer One-Lines


C1-2: Transmission Owner One-Lines and System Map
C1-2a:
System Map

C1-2b:
Lansing Substation 69 kV One-Line

C1-2c:
Lansing Substation 161 kV One-Line

C1-3: Cost Estimates
C1-3a:
Facilities to be Purchased by the Interconnection Customer

C1-3b:
Facilities to be Constructed by Transmission Owner



C2:
Lakefield and Fox Lake Switch Diagram

C3:
Appanoose County and Centerville Switch Diagram

C4:
Ottumwa Generating Station

C4-1: Interconnection Customer
C4-1a:
Interconnection Customer One Line

C4-1b:
Interconnection Customer Substation Overview

C4-2: Transmission Owner Facilities Drawing
C4-2a:Transmission Owner One Line
C4-2b:Transmission Owner System Map
C4-2c:Transmission Owner General Arrangement
C4-3:Transmission Owner Cost Estimates
C4-3a: OGS Interconnection Facilities Cost Estimate
C4-3b: OGS Network Upgrade Cost Estimate


C5:
Poweshiek County, Grinnell, and Newton Switch Diagram

C6:
Marshalltown Switch Diagram

C7:
Burlington Generating Station (BGS), Denmark, and Henry Co. Switch Diagram

C8:
Prairie Creek Switch Diagram

C9:
Lime Creek and Highway 106 Switch Diagram

C10:
DBQ Power Sta., Bellevue, and NICC Switch Diagram

C11:
Beaver Channel and Rock Creek Switch Diagram

C12:
Emery Switch Diagram







--------------------------------------------------------------------------------

Original Sheet No. 84



C1:
Lansing Generation Station



C1-
Interconnection Customer One-Lines



[Interconnection Customer One-Lines Diagram]






--------------------------------------------------------------------------------

Original Sheet No. 85

C1-2
Transmission Owner One-Lines and System Map

C1-2a:
System Map







CEII MATERIAL




--------------------------------------------------------------------------------

Original Sheet No. 86

C1-2b:
Lansing Substation 69 kV One-Line





CEII MATERIAL




--------------------------------------------------------------------------------

Original Sheet No. 87

C1-2c:
Lansing Substation 161 kV One-Line





CEII MATERIAL




--------------------------------------------------------------------------------

Original Sheet No. 88

C1-3
Cost Estimates

C1-3a:
Facilities to be Purchased by the Interconnection Customer







[exhibit6.jpg]




--------------------------------------------------------------------------------

Original Sheet No. 89

C1-3b:
Facilities to be Constructed by Transmission Owner



[exhibit7.jpg]




--------------------------------------------------------------------------------

Original Sheet No. 90



C2:
Lakefield and Fox Lake Switch Diagram



[Lakefield and Fox Lake Switch Diagram]




--------------------------------------------------------------------------------

Original Sheet No. 91



C3:
Appanoose County and Centerville Switch Diagram



[Appanoose County and Centerville Switch Diagram]






--------------------------------------------------------------------------------

Original Sheet No. 92



C4:
Ottumwa Generating Station

C4-1:
Interconnection Customer Facilities Drawings

C4-1a:
Interconnection Customer One Line



[Interconnection Customer One line Diagram]




C4-1b:
Interconnection Customer Substation (OGS Plant Sub) Overview



[Interconnection Customer Substation (OGS Plant Sub) Overview Diagram]






--------------------------------------------------------------------------------

Original Sheet No. 93



C4-2:
Transmission Owner Facilities Drawing

C4-2a:
Transmission Owner One Line



CEII MATERIAL




--------------------------------------------------------------------------------

Original Sheet No. 94





C4-2b
Transmission Owner System Map





CEII MATERIAL






--------------------------------------------------------------------------------

Original Sheet No. 95

C4-2c
Transmission Owner General Arrangement





CEII MATERIAL




--------------------------------------------------------------------------------

Original Sheet No. 96



C4-3
Transmission Owner Cost Estimates

C4-3a
OGS Interconnection Facilities Cost Estimate



[exhibit2.jpg]












--------------------------------------------------------------------------------

Original Sheet No. 97



C4-3b
OGS Network Upgrade Cost Estimate





[exhibit4.jpg]


C5:
Poweshiek County, Grinnell, and Newton Switch Diagram



[Poweshiek County, Grinnell, and Newton Switch Diagram]


C6:
Marshalltown Switch Diagram



[Marshlltown Switch Diagram]


C7:
Burlington Generating Station (BGS), Denmark, and Henry Co. Switch Diagram





[Burlington Generating Station (BGS), Denmark, and Henry Co. Switch Diagram]


















--------------------------------------------------------------------------------

Original Sheet No. 98

C8:
Prairie Creek Switch Diagram



[Prairie Creek Diagram]


C9:
Lime Creek and Highway 106 Switch Diagram



[Lime Creek and Highway 106 Switch Diagram]




C10:
DBQ Power Sta., Bellevue, and NICC Switch Diagram



[DBQ Power Sta., Bellevue, and NICC Switch Diagram]


C11:
Beaver Channel and Rock Creek Switch Diagram



[Beaver Channel and Rock Creek Switch Diagram]




C12:
Emery Switch Diagram



[Emery Switch Diagram]




Appendix D
To LGIA
Security Arrangements Details
Infrastructure security of Transmission or Distribution System equipment and
operations, as applicable, and control hardware and software is essential to
ensure day-to-day Transmission and Distribution System reliability and
operational security. The Commission will expect all Transmission Providers,
market participants, and Interconnection Customers interconnected to the
Transmission or Distribution System, as applicable, to comply with the
recommendations provided by Governmental Authorities regarding Critical Energy
Infrastructure Information (“CEII”) as that term is defined in 18 C.F.R. Section
388.113(c) and best practice recommendations from the electric reliability
authority. All public utilities will be expected to meet basic standards for
system infrastructure and operational security, including physical, operational,
and cyber-security practices.
Appendix E
To LGIA


Commercial Operation Date










--------------------------------------------------------------------------------

Original Sheet No. 99



[Date]


MISO
Attn: Director, Transmission Services Planning
P.O. Box 4202
Carmel, IN 46082-4202


for overnight deliveries:
720 City Center Drive
Carmel, IN 46032






Re:    _____________ Generating Facility


Dear _______________:


On [Date] [Interconnection Customer] has completed Trial Operation of Unit No.
___. This letter confirms that [Interconnection Customer] commenced commercial
operation of Unit No. ___ at the Generating Facility, effective as of [Date plus
one day].


Thank you.


[Signature]


[Interconnection Customer Representative]


xc:    Transmission Owner
Appendix F
To LGIA
Addresses for Delivery of Notices and Billings
Notices:
Transmission Provider:
MISO
Attn: Director, Transmission Services Planning
P.O. Box 4202
Carmel, IN 46082-4202
for overnight deliveries:
720 City Center Drive
Carmel, IN 46032






--------------------------------------------------------------------------------

Original Sheet No. 100

Transmission Owner:
President
ITC Midwest LLC
6750 Chavenelle Drive
Dubuque, Iowa  52002
Phone:  563.585.3540
Fax:       563.585.3654


With a copy to:
General Counsel Utility Operations
ITC Midwest LLC
27175 Energy Way
Novi, MI 48377
Fax: 248.946.3352


Interconnection Customer:
Interstate Power and Light Company
200 First Street SE
PO Box 351
Cedar Rapids, IA, 52406-0351
Attn: President
Facsimile: 319-786-7720




With a copy to:
Alliant Energy Corporate Services, Inc.
4902 Biltmore Lane
Madison, WI, 53718
Attn: General Counsel
Facsimile: 680-458-0143


Billings and Payments:
Transmission Provider:
MISO
Attn: Director, Transmission Services Planning
P.O. Box 4202
Carmel, IN 46082-4202




--------------------------------------------------------------------------------

Original Sheet No. 101

for overnight deliveries:
720 City Center Drive
Carmel, IN 46032


Transmission Owner:
ITC Midwest LLC
P.O. Box 674015
Detroit, MI 48267-4015


Interconnection Customer:
Interstate Power and Light Company
Attention: Accounts Payable Department
1000 Main Street
Dubuque, Iowa 52004-0769
Phone: 563-557-2220


With a copy to:
Interstate Power and Light Company
Attention: Manager, Transmission Planning
200 1st Street S.E.
Cedar Rapids, IA 52401-1409


Alternative Forms of Delivery of Notices (telephone, facsimile or email):
Transmission Provider:
Voice telephone - (317) 249-5759
Facsimile telephone - (317) 249-5703
Email address - elaverty@misoenergy.org


Transmission Owner:
President
ITC Midwest LLC
6750 Chavenelle Drive
Dubuque, Iowa  52002
Phone:  563.585.3650
Fax:  563.585.3654
Email address - DCollins@ITCtransco.com


Interconnection Customer:
Interstate Power and Light Company
200 First Street SE
PO Box 351




--------------------------------------------------------------------------------

Original Sheet No. 102

Cedar Rapids, IA, 52406-0351
Attn: Vice President, Generation
Facsimile: 319-786-7265










